         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 1 of 140




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X

 UNITED STATES OF AMERICA,                           :               17 Cr. 548 (PAC)
                                                                     NOTICE OF MOTION
                   -v-                               :

 JOSHUA ADAM SCHULTE,                                :

                                    Defendant.       :

 ------------------------------------------------------X

         PLEASE TAKE NOTICE, that on the attached Memorandum of Law, the

undersigned will move this Court, before the Honorable Paul A. Crotty, United States

District Judge for the Southern District of New York, at a time to be designated by the

Court, for an order vacating the Special Administrative Measures pursuant to the Fifth,

Sixth, and First Amendments to the U.S. Constitution, and granting such further relief as

this Court deems just and proper.

Dated:           New York, New York
                 May 9, 2019
                                                               Respectfully submitted,
                                                               Federal Defenders of New York

                                                              /s/ Sabrina P. Shroff
                                                           By: ________________________
                                                              Attorney for Defendant
                                                              Joshua Adam Schulte
                                                              52 Duane Street, 10th Floor
                                                              New York, New York 10007
                                                              Tel.: (212) 417-8750

TO:      GEOFFREY S. BERMAN, ESQ.
         United States Attorney
         Southern District of New York
         One St. Andrew’s Plaza
         New York, New York 10007
         Attn: Matthew Laroche and Sidhardha Kamaraju
         Assistant United States Attorneys


                                                           1
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 2 of 140




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X

UNITED STATES OF AMERICA,                           :          17 Cr. 548 (PAC)

                  -v-                               :

JOSHUA ADAM SCHULTE,                                :

                                   Defendant.       :

------------------------------------------------------X

         DEFENDANT JOSHUA ADAM SCHULTE’S MEMORANDUM OF LAW
                  IN SUPPORT OF HIS MOTION TO VACATE
                   SPECIAL ADMINISTRATIVE MEASURES


                                                          Federal Defenders of New York
                                                          Attorney for Defendant
                                                          Joshua Adam Schulte
                                                          52 Duane Street, 10th Floor
                                                          New York, New York 10007
                                                          Tel.: (212) 417-8713

                                                          Sabrina P. Shroff
                                                          Edward S. Zas
                                                          Allegra Glashausser
                                                          Lauren M. Dolecki
                                                           Of Counsel


TO:    GEOFFREY S. BERMAN, ESQ.
       United States Attorney
       Southern District of New York
       One St. Andrew’s Plaza
       New York, New York 10007
       Attn: Matthew Laroche and Sidhardha Kamaraju
       Assistant United States Attorneys
              Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 3 of 140



                                                                Table of Contents



Table of Authorities .................................................................................................................................... iii
I.          PRELIMINARY STATEMENT ..................................................................................................... 1


II.         BACKGROUND ............................................................................................................................. 3

         A.     Special Administrative Measures under 28 C.F.R § 501.2. ........................................................ 5

         B.     The well-documented deleterious effects of long-term solitary confinement
                erode a person’s sanity and constitute torture. ............................................................................ 6

         C.     Mr. Schulte’s SAMs place significant restrictions on his third-party
                communications, attorney-client communications, and the defense
                team’s communications with all third parties. ............................................................................ 8


III.        ARGUMENT ................................................................................................................................. 10

         A.     The SAMs should be vacated because they do not comply with the
                strictures of 28 C.F.R. § 501.2. ................................................................................................. 10

                i.    Mr. Schulte’s extreme social isolation is unwarranted because the
                      government has not shown there is a substantial risk Mr. Schulte
                      will use third-party communications to disclose classified information
                      that will pose a threat to the national security. ................................................................... 11

                ii. The “attorney-client provisions” of the SAMs, which place numerous
                      restrictions on the attorney-client relationship and defense counsel,
                      exceed regulatory authority. ............................................................................................... 14

         B.     The SAMs are unconstitutional................................................................................................. 15

                i.    The SAMs unconstitutionally punish Mr. Schulte because they are not
                      rationally related to the legitimate governmental interests underlying
                      28 C.F.R. § 501.2................................................................................................................ 17

                ii. The SAMs impose restrictions on Mr. Schulte’s defense counsel and
                attorney-client communications in violation of the Sixth Amendment. .................................... 18


                                                                              i
           Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 4 of 140




      C.    Limitation on the “dissemination” of communications. ........................................................... 20

            a. Restrictions on third-party communications. ...................................................................... 21

      D.    Overall chilling effect on defense counsel. ............................................................................... 22

      E.    The SAMs violate Mr. Schulte’s First Amendment rights by prohibiting
            non-legal contact with anyone who is not an immediate family member. ................................ 23

IV.    CONCLUSION .............................................................................................................................. 24




                                                                      ii
             Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 5 of 140



                                                           Table of Authorities

Cases

Bell v. Wolfish, 441 U.S. 520 (1979) ......................................................................................... 2, 16, 17, 18

Fischer v. Winter,
   564 F. Supp. 281 (N.D. Cal. 1983) ..................................................................................................... 15

Hale v. Ashcroft,
   2008 WL 4426095 (D. Colo. Sept. 24, 2008) ...................................................................................... 23

Human Rights Watch v. Dep't of Justice Fed. Bureau of Prisons,
  No. 13-CV-7360 JPO, 2015 WL 5459713 (S.D.N.Y. Sept. 16, 2015) ................................................. 6

Madrid v. Gomez,
  889 F. Supp. 1146 (N.D. Cal. 1995) ..................................................................................................... 7

Maine v. Moulton,
  474 U.S. 159 (1985) ............................................................................................................................ 19

Mohammed v. Holder,
  2011 WL 4501959 (D. Colo. Sept. 29, 2011) ..................................................................................... 23

Overton v. Bazzetta,
   539 U.S. 126 (2003) ............................................................................................................................ 17

Procunier v. Martinez,
   416 U.S. 396 (1974) ............................................................................................................................ 19

Reece v. Gragg,
   650 F. Supp. 1297 (D. Kan.1986) ....................................................................................................... 16

Sattar v. Holder,
    No. 07-CV-02698-PAB-KLM, 2012 WL 882401 (D. Colo. Mar. 15, 2012) ..................................... 23

Turner v. Safley,
   482 U.S. 78 (1987) .................................................................................................................... 1, 16, 17

United States v. El-Hage,
   213 F.3d 74 (2d Cir. 2000) .................................................................................................................. 17

United States v. Gotti,
   755 F. Supp. 1159 (E.D.N.Y. 1991) .................................................................................................... 17

United States v. Lopez,
   327 F. Supp. 2d 138 (D.P.R. 2004) ..................................................................................................... 18

United States v. Sayfullo Saipov,
   (S1) No. 17-cr-722 (VSB), Dkt. No. 108 (S.D.N.Y. Jan. 14, 2019) ................................................... 20

United States v. Stewart,
   686 F.3d 156 (2d Cir. 2012) ................................................................................................................ 22



                                                                         iii
             Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 6 of 140



United States v. Suleiman,
   No. 96-CR-933-WK, 1997 WL 220308 at *1-2 (S.D.N.Y. Apr. 11, 1997) ........................................ 18

Williams v. Sec’y Pennsylvania Dep’t of Corr.,
   848 F.3d 549 (3d Cir. 2017) .............................................................................................................. 7, 8

Women Prisoners of D.C. Dep't of Corrs. v. District of Columbia,
  877 F. Supp. 634, 664 n. (D.D.C.1994) .............................................................................................. 16

Wood v. Georgia,
  450 U.S. 261 (1981) ............................................................................................................................ 22


Statutes
28 C.F.R. § 501.2 ............................................................................................................................... passim
28 C.F.R. § 501.3 .................................................................................................................................. 5, 15


Other

Center for Constitutional Rights & Yale Law School Lowenstein International Human Rights Clinic, The
Darkest Corner: Special Administrative Measures and Extreme Isolation in the Federal Bureau of
Prisons (Sept. 14, 2017) ...................................................................................................................... 6, 7, 8

Christopher Logel, Ghastly Signs and Tokens: A Constitutional Challenge to Solitary Confinement
(March 10, 2019) ........................................................................................................................................ 7

Craig Haney & Mona Lynch, Regulating Prisons of the Future: A Psychological Analysis of Supermax
and Solitary Confinement, 23 N.Y.U. Rev. L. & Soc. Change 477, 500 (1997) .................................... 6, 7

National Security: Prevention of Acts of Violence and Terrorism, 66 FR 55062-01,
   2001 WL 1334043 ....................................................................................................................... 5, 6, 14

Peter Schraff Smith, The Effects of Solitary Confinement on Prison Inmates: A Brief History and Review
of the Literature, 34 Crime & Just. 441 (2006) ........................................................................................... 7

Stuart Grassian, Psychiatric Effects of Solitary Confinement ..................................................................... 7

Wayne R. LaFave, et al., Criminal Procedure (3d ed. 2012) ................................................................... 19




                                                                            iv
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 7 of 140



I.     PRELIMINARY STATEMENT
       On October 26, 2018, after Mr. Schulte had been in custody for over nine months, the

Attorney General imposed Special Administrative Measures (“SAMs”) pursuant to 28

C.F.R. § 501.2. We ask the Court to vacate these SAMs because they violate Mr. Schulte’s

rights under the Fifth, Sixth, and First Amendments. The government’s justifications for the

SAMs do not satisfy the requirements set forth in the authorizing regulation. Further, because

the SAMs bear no relationship to a regulatory public-safety or penological goal, they amount

to unconstitutional punishment.

       28 C.F.R. § 501.2 authorizes the government to impose “special administrative

measures” on a defendant to prevent disclosure of classified information if the Attorney

General concludes “that the unauthorized disclosure of such information would pose a threat to

the national security and that there is a danger that the inmate will disclose such information.”

28 C.F.R. § 501.2(a). Such administrative measures may include “housing the inmate in

administrative detention,” and “limiting certain privileges, including, but not limited to,

correspondence, visiting, interviews with representatives of the news media, and use of the

telephone.” Id. In this case, the SAMs imposed on Mr. Schulte include housing him on 10-

South (the most restrictive housing unit within the Metropolitan Correctional Center

(“MCC”)), strictly limiting his third-party communications (including with members of his

own family), and also involve restrictions on how his attorneys may communicate with Mr.

Schulte or on his behalf. These limitations may pass regulatory muster only if the Court

determines the government has offered information sufficient to trigger 28 C.F.R. § 501.2.

Similarly, the SAMs may be deemed constitutional only if the Court finds they are not

exaggerated responses to the legitimate penological and public safety concerns 28 C.F.R. §

501.2 was designed to address. See Turner v. Safley, 482 U.S. 78, 87 (1987).

                                                1
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 8 of 140



       In imposing the SAMs, the government asserted that Mr. Schulte violated his bail

conditions by using the Internet without authorization, communicated with the media in

violation of a protective order governing the production of discovery, made three unauthorized

disclosures of classified information since his incarceration, and, with another inmate, arranged

for cell phones to be brought into the MCC. The government contends that these alleged

actions and the crimes he has been charged with warrant Mr. Schulte’s extreme isolation and

limitations on how defense counsel may conduct themselves and prepare a defense, pursuant to

28 C.F.R. § 501.2. However, the government failed to demonstrate that the SAMs implemented

were reasonably necessary due to a danger that Mr. Schulte would disclose classified

information. Several of the instances raised to argue that SAMs were warranted occurred well-

before the SAMs were imposed and had already been addressed by the Court to ensure they

would not happen again. Further, given that none of Mr. Schulte’s alleged behavior implicated

his communications with counsel, implementing SAMs governing the attorney-client

relationship could not have been “reasonably necessary to prevent the disclosure of classified

information.” § 501.2(a).

       Consequently, the SAMs are unwarranted because they are not supported by

information sufficient to trigger 28 C.F.R § 501.2. And since they are not reasonably related to

any regulatory interests, the SAMs amount to unconstitutional punishment. See Bell v. Wolfish,

441 U.S. 520, 539 (1979) (holding that “if a restriction or condition is not reasonably related to

a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment that may not constitutionally be inflicted upon

detainees qua detainees.”). Finally, the SAMs also baselessly constrain the defense team’s

investigation and preparation of a defense in violation of Mr. Schulte’s Sixth Amendment



                                                2
          Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 9 of 140



rights.

II.       BACKGROUND

          On August 23, 2017, Mr. Schulte was charged by complaint with child-pornography

charges. See Complaint (ECF No. 1). Mr. Schulte was arrested the next day. At the time of

his arraignment on September 13, 2017, the Court released Mr. Schulte subject to conditions

including “[h]ome incarceration enforced with location monitoring” and that he “[r]efrain from

possessing or using a computer, computer network and/or internet access unless specifically

approved by Pretrial Services.” See Order Setting Bail Conditions (ECF No. 8). Pretrial

Services retained the “discretion as to whether [Mr. Schulte] should or should not possess any

devices with internet access while out on bail.” Id.

          On September 18, 2017, the Court entered a protective order governing the production

of discovery in this case (the “Protective Order”). See Protective Order (ECF No. 11). The

Protective Order provided that protected materials should be used only in connection with

preparing Mr. Schulte’s defense and that dissemination of the materials should be limited to

Mr. Schulte’s counsel and other categories of individuals as specified in the Protective Order.

See id.

          On December 7, 2017, the government submitted a letter motion requesting that Mr.

Schulte be remanded in light of unrelated state court charges pending in Virginia and because

the government believed that Mr. Schulte used the Internet since being released on bail. See

Dec. 7, 2017 Letter (ECF No. 21). On December 14, 2017, Mr. Schulte was remanded on

consent, without prejudice, so he could be arraigned on the charges in Virginia. See Remand

Order (ECF No. 22); Ex. A, Dec. 14, 2017 Tr. at 3-4. Although Mr. Schulte was never brought

to Virginia for arraignment, on January 8, 2018, the Court ordered Mr. Schulte’s continued



                                                3
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 10 of 140



detention based on a finding that Mr. Schulte “violated the terms of the release conditions by

engaging in having his roommate access the computers using very sophisticated methodology.”

Ex. B, Jan. 8, 2018 Tr. at 16. However, as explained at the January 8 conference, Mr. Schulte

lived with his cousin, and based on conversations with Pretrial Services, Mr. Schulte and his

cousin had a genuine misunderstanding that his cousin was allowed to check Mr. Schulte’s

email and run Internet searches; all of the log-ons reflected such instances. Id. at 7. Mr.

Schulte did not intentionally attempt to violate the Court’s bail conditions. Nevertheless, Mr.

Schulte was remanded and has remained detained since December 14, 2017.

        On May 21, 2018, a court conference was held to discuss a potential breach of the

Protective Order in light of press reports referencing the search warrants in the case. Based on

Mr. Schulte’s recorded prison calls, the government believed that Mr. Schulte had discussed the

search warrant affidavits and their contents and merely asked the Court to “reiterate to [Mr.

Schulte] the terms of the protective order.” Ex. C, May 21, 2018 Tr. at 3. The government did

not ask the Court to take action to restrict Mr. Schulte’s access to communications with any

third-parties or for any sanctions. Id. at 5.

        On June 28, 2018, Mr. Schulte submitted a pro se bail application to the Court. See Ex.

D, June 28, 2018 Tr. at 3-5. This was done in open court and in the presence of two Assistant

United States Attorneys. Although the Court briefly publicly docketed the application, defense

counsel immediately requested it be removed, and it was taken down within minutes. The

application was ultimately sealed due to the possible presence of classified information.

        Mr. Schulte was originally housed in MCC’s general population; however, on or about

October 1, 2018, Mr. Schulte was placed in “more restrictive detention conditions” in the

Special Housing Unit on the ninth floor of the MCC because the government believed Mr.



                                                4
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 11 of 140



Schulte had used cell phones to communicate with third-parties outside the MCC. See October

31, 2018 Letter at 2 (ECF No. 67). The SAMs were imposed on October 26, 2018, and Mr.

Schulte was then moved to 10-South. Counsel was notified of the initiation of SAMs on

October 29, 2018.


        A. Special Administrative Measures under 28 C.F.R § 501.2.

       Mr. Schulte’s SAMs were imposed pursuant to 28 C.F.R § 501.2, which permits the

Attorney General to authorize the Bureau of Prisons (“BOP”) to implement “special

administrative measures” that are “reasonably necessary to prevent disclosure of classified

information” if the Attorney General concludes that such disclosure would “pose a threat to

the national security and that there is a danger that the inmate will disclose such

information.” 28 C.F.R § 501.2(a). Such measures generally include “housing the inmate

in administrative detention and/or limiting certain privileges, including, but not limited to,

correspondence, visiting, interviews with representatives of the news media, and use of the

telephone, as is reasonably necessary to prevent the disclosure of classified information.”

Id.

       Unlike 28 C.F.R. § 501.3, which governs the imposition of SAMs to prevent acts of

violence and terrorism, § 501.2 does not contain a provision regarding restricting the

attorney-client relationship. See 28 C.F.R. § 501.3(d). Notably, when § 501.3(d) was added

to the regulation in October 2001, other changes were made to § 501.2; thus, had there been

an intent to restrict the attorney-client relationship in national security cases to prevent the

disclosure of classified information, such a revision could have been made along with §

501.3(d). See Scope of Rules: National Security; Prevention of Acts of Violence and

Terrorism, 66 FR 55062-01, 2001 WL 1334043 (F.R.) at *55062-64 (Oct. 31, 2001). Yet, it


                                                  5
          Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 12 of 140



    was not. Section 501.3(d) was added based on a concern that “certain inmates who have

    been involved in terrorist activities will pass messages through their attorneys (or the

    attorney’s legal assistant or an interpreter) to individuals on the outside for the purpose of

    continuing terrorist activities.” Id. at *55064. Such a concern was absent in cases regarding

    the disclosure of classified information. 1


           B. The well-documented deleterious effects of long-term solitary confinement
              erode a person’s sanity and constitute torture.

           SAMs are synonymous with solitary confinement and, in this case, have been

    imposed on someone who has also been confined in Unit 10 South of the MCC, a highly

    restrictive, secure unit. Consequently, understanding how solitary confinement affects a

    person’s mental and physical condition—particularly his ability to meaningfully participate

    in his own defense—is crucial to fully appreciating the impact of the SAMs on Mr.

    Schulte’s constitutional rights.

           As the Court of Appeals for the Third Circuit recently observed:

           A comprehensive meta-analysis of the existing literature on solitary
           confinement within and beyond the criminal justice setting found that “[t]he
           empirical record compels an unmistakable conclusion: this experience is
           psychologically painful, can be traumatic and harmful, and puts many of those
           who have been subjected to it at risk of long-term . . . damage.” 2 Specifically,
           based on an examination of a representative sample of sensory deprivation
           studies, the researchers found that virtually everyone exposed to such

1
  Notably, the amount of individuals on SAMs for national security cases is much fewer than those on SAMs for
terrorism or violence. Counsel does not have access to the latest statistics, but as of October 2013, only eight people
were subject to SAMs under § 501.2 in comparison to the forty-six people subject to SAMs under § 501.3. See
Human Rights Watch v. Dep't of Justice Fed. Bureau of Prisons, No. 13-CV-7360 JPO, 2015 WL 5459713, at *9
(S.D.N.Y. Sept. 16, 2015), on reconsideration sub nom. Watch v. Dep't of Justice Fed. Bureau of Prisons, No. 13-
CV-7360 (JPO), 2016 WL 3541549 (S.D.N.Y. June 23, 2016); see also Aug. 11, 2015 Letter at 2, Human Rights
Watch v. Dep't of Justice Fed. Bureau of Prisons, No. 13-CV-7360 JPO (S.D.N.Y. Aug. 11, 2015), ECF No. 64. As
of June 8, 2017, the total number of people on SAMs had risen to fifty-one. See Center for Constitutional Rights &
Yale Law School Lowenstein International Human Rights Clinic, The Darkest Corner: Special Administrative
Measures and Extreme Isolation in the Federal Bureau of Prisons, at 2 (Sept. 14, 2017), available at:
https://law.yale.edu/system/files/area/center/schell/sams_report.final_.pdf (hereinafter, “The Darkest Corner”).
2
  Quoting Craig Haney & Mona Lynch, Regulating Prisons of the Future: A Psychological Analysis of Supermax
and Solitary Confinement, 23 N.Y.U. Rev. L. & Soc. Change 477, 500 (1997) (hereinafter, “Haney & Lynch”).

                                                           6
          Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 13 of 140



           conditions is affected in some way. 3 They further explained that “[t]here is not
           a single study of solitary confinement wherein non-voluntary confinement that
           lasted for longer than 10 days failed to result in negative psychological
           effects.” 4 And as another researcher elaborated, “all [individuals subjected to
           solitary confinement] will . . . experience a degree of stupor, difficulties with
           thinking and concentration, obsessional thinking, agitation, irritability, and
           difficulty tolerating external stimuli.” 5

           Anxiety and panic are common side effects. 6 Depression, post-traumatic stress
           disorder, psychosis, hallucinations, paranoia, claustrophobia, and suicidal
           ideation are also frequent results. 7 Additional studies included in the
           aforementioned meta-analysis further “underscored the importance of social
           contact for the creation and maintenance of ‘self.’” 8 In other words, in the
           absence of interaction with others, an individual’s very identity is at risk of
           disintegration.

           Williams v. Sec’y Pennsylvania Dep’t of Corr., 848 F.3d 549, 566 (3d Cir.
           2017) (emphasis in original). 9

           Indeed, “[t]he effects of long-term solitary confinement mirror the effects of other

    forms of torture: anxiety, panic, paranoia, hallucinations, self-mutilation, and suicide.” 10

    “These behaviors are believed to be maladaptive mechanisms for dealing with the

    psychological suffering that comes from isolation.” Williams, 848 F.3d at 568 (internal

    citations omitted). Further, “the lack of opportunity for free movement is [also] associated



3
  Quoting Haney & Lynch at 500-503.
4
  Quoting Haney & Lynch at 531.
5
  Quoting Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash U. J.L. & Pol’y 325, 332
(2006) (“Grassian”).
6
  Citing Haney & Lynch at 500-01.
7
  Citing id. at 521, 524, 530-31, 491 n.74.
8
  Quoting id. at 503.
9
  See also Madrid v. Gomez, 889 F. Supp. 1146, 1230 (N.D. Cal. 1995) (“Social science and clinical literature have
consistently reported that when human beings are subjected to social isolation and reduced environmental
stimulation, they may deteriorate mentally and in some cases develop psychiatric disturbances.”); Christopher
Logel, Ghastly Signs and Tokens: A Constitutional Challenge to Solitary Confinement at 3 (March 10, 2019),
https://ssrn.com/abstract=3350146 (“A large body of research demonstrates that prolonged solitary confinement
causes severe mental illness in most prisoners, even those without a history of mental illness.”); Peter Schraff Smith,
The Effects of Solitary Confinement on Prison Inmates: A Brief History and Review of the Literature, 34 Crime &
Just. 441, 503 (2006) (“[S]olitary confinement—regardless of specific conditions and regardless of time and place—
causes serious health problems for a significant number of inmates. The central harmful feature is that it reduces
meaningful social contact to an absolute minimum: a level of social and psychological stimulus that many
individuals will experience as insufficient to remain reasonably healthy and relatively well functioning.”).
10
   The Darkest Corner at 12.

                                                          7
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 14 of 140



 with more general physical deterioration . . . includ[ing] dangerous weight loss, hypertension,

 and heart abnormalities, as well as the aggravation of pre-existing medical problems.” Id.

 (internal citations omitted).

          In this case, Mr. Schulte has been placed in 10 South—a unit already hazardous to his

 mental and physical health. 11 And “[g]iven that SAMs create isolation even more extreme

 than that of standard solitary confinement, the substantial risks of permanent harm are only

 heightened.” 12


          C. Mr. Schulte’s SAMs place significant restrictions on his third-party
             communications, attorney-client communications, and the defense team’s
             communications with all third parties.

          It is against this backdrop that the government imposed SAMs on October 26, 2018.

 Defense counsel was informed of the imposition of SAMs on October 29, 2018, and each

 member of the defense team, including counsel, paralegals, and experts, were required to sign

 an affirmation acknowledging awareness of the SAMs and agreeing to abide by their

 provisions before meeting with Mr. Schulte.

          The government’s justification for imposing SAMs is based on Mr. Schulte’s pending

 charges, the alleged violation of the Protective Order, and claims that Mr. Schulte had a

 “continued willingness to disclose classified information, even while incarcerated.” Ex. F,

 SAMs Memo at 5. There are no allegations that Mr. Schulte has or would be likely to use his

 attorneys to disclose classified information or to violate the Protective Order.

          The SAMs are divided into ten parts, several of which are relevant to this motion:


11
   Id. at 6 (“Detainees in the MCC’s ’10 South’ where ‘high-level’ defendants – including those under SAMs – are
held, have little natural light and no possibility for outdoor recreations. ‘Recreational time’ is provided in a closed
room identical to the detainee’s cell. Unable to open windows or spend time outdoors, detainees in 10 South have
no access to fresh air.”) (internal citations omitted). Mr. Schulte has submitted numerous administrative remedy
requests to the MCC enumerating his complaints regarding his harsh conditions. See Ex. E, BP-8s.
12
   Id. at 13.

                                                            8
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 15 of 140



        Paragraph 1 (“General Provisions”) prohibits Mr. Schulte “from having contact

(including passing or receiving any oral, written, or recorded communications) with any

other inmate, visitor, attorney, or anyone else” outside of the SAMs provisions. See id. at

¶1(c). This provision could be read to be so sweeping that it precludes Mr. Schulte’s

defense team from sharing any third-party messages with him, regardless if counsel deems

it necessary to assist in the investigation or prepare a defense.

        Paragraph 2 (“Attorney-Client Provisions”) addresses the restrictions on how Mr.

Schulte and his attorneys (along with their agents) may interact with third parties to prepare

and investigate a defense to the charges. The provision bars anyone except Mr. Schulte’s

counsel from “disseminat[ing] the contents of [Mr. Schulte’s] communication to third parties

for the sole purpose of preparing [Mr. Schulte]’s defense—and not for any other reason—on

the understanding that any such dissemination shall be made solely by [Mr. Schulte’s]

attorney, and not by the attorney’s staff.” Id. at ¶2c. The SAMs also define “attorney” as Mr.

Schulte’s “attorney[s] of record, who [have] entered an appearance in this criminal case.” Id.

at ¶2a n.1.

        Paragraph 3 (“Inmate’s Non-legal Contacts”) precludes Mr. Schulte from interacting

directly with anyone except immediate family members, requiring that the government

monitor all such communications. Id. at ¶3.

        Paragraphs 6 and 7 (“No Communal Cells and No Communication Between Cells”

and “Cellblock Procedures”) calls for the BOP to eliminate Mr. Schulte’s ability, within

reasonable efforts, to “communicat[e] with any other inmate by making statements audible to

other inmates or by sending notes to other inmates.” Id. at ¶¶6 and 7.

        Lastly, Paragraph 8 (“Access to Media Communications”) subjects Mr. Schulte’s



                                                 9
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 16 of 140



“access to materials of mass communications,” including publications and newspapers, to a

determination by the government that the resource does not “facilitate criminal activity or be

detrimental to national security; the security, good order, or discipline of the institution; or the

protection of the public.” Id. at ¶8(a)(i). This provision could be read to prevent them from

sharing with Mr. Schulte news articles pertinent to this prosecution, including statements to

news media by prospective government witnesses.

III.   ARGUMENT
       The Court should vacate the SAMs because there was no evidence that Mr. Schulte

would disclose classified information such that these measures were reasonably necessary.

Moreover, given that § 501.2 lacks language providing for the restriction of the attorney-client

relationship, there was no basis for the attorney-client provisions contained in the SAMs.

Accordingly, since the SAMs are not reasonably related to a legitimate public-safety interest,

they exceed regulatory authority, unconstitutionally punish Mr. Schulte, and violate Mr.

Schulte’s Fifth, Sixth, and First Amendment rights by:

              placing arbitrary restrictions on the scope of Mr. Schulte’s communications
               with the defense team, along with their third-party communications, which
               undermines our preparation of pre-trial motions and defenses to the charges;
              “chilling” the defense team’s advocacy, forcing the attorneys, investigators,
               paralegals, and experts to weigh their interests against Mr. Schulte’s and
               operate in constant fear of being prosecuted for violating the SAMs;
              burdening Mr. Schulte’s relationship with his immediate family members; and
              preventing Mr. Schulte from having non-legal communications with anyone
               apart from immediate family members.

       A. The SAMs should be vacated because they do not comply with the strictures
          of 28 C.F.R. § 501.2.

       The government fails to demonstrate that the SAMs are “reasonably necessary to

prevent disclosure of classified information” because there was a danger that Mr. Schulte

would disclose information that would pose a threat to the national security. Further, there

                                                 10
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 17 of 140



was no basis to impose restrictions on the attorney-client relationship. Thus, the SAMs are

unwarranted and not authorized by 28 C.F.R. § 501.2.

              i.   Mr. Schulte’s extreme social isolation is unwarranted because the
                   government has not shown there is a substantial risk Mr. Schulte will
                   use third-party communications to disclose classified information that
                   will pose a threat to the national security.

       The government articulated four bases for imposing SAMs: (1) Mr. Schulte’s pending

charges regarding the theft and disclosure of classified information; (2) Mr. Schulte’s alleged

violation of the Protective Order by providing either affidavits or information contained in the

affidavits to the media; (3) Mr. Schulte’s alleged unauthorized disclosures of classified

information by (a) disclosing the identities of current CIA officers to a reporter in April 2018;

(b) submitting his pro se motion seeking bail in June 2018; and (c) mailing the pro se bail

motion to an attorney he was hoping to assist on his case and allegedly providing a copy to his

parents; and (4) Mr. Schulte’s alleged coordination, with another inmate, for cell phones to be

delivered to the MCC. Additionally, although not specifically noted as a reason, the SAMs

memorandum also discusses concerns over Mr. Schulte’s access to the Internet while he was

on bail between November and December 2017. However, these reasons, some of which date

back to many months before the SAMs were imposed and for which actions were already

taken to prevent future violations, do not warrant the imposition of the most extreme form of

social isolation available to the BOP.

       Mr. Schulte was charged with crimes regarding the theft and disclosure of classified

information in June 2018, and the government had been investigating him for these crimes

since at least March 2017. Given that SAMs were not imposed until October 2018, the

charges were not a basis to impose SAMs. Moreover, in other circumstances, individuals

charged with similar crimes are not even detained, but released on bail pending trial, further

                                               11
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 18 of 140



demonstrating that such charges are not ones that generally warrant the imposition of SAMs.

See, e.g., Order Setting Conditions of Release, United States v. Sterling, 10-cr-00485-LMB

(E.D. Va. Jan. 25, 2011), ECF No. 22 (providing for defendant’s release on bond pending

trial); Order Setting Conditions of Release, United States v. Kiriakou, 12-cr-00127-LMB (E.D.

Va. Jan. 23, 2012), ECF No. 8 (same).

       To the extent the government relies on Mr. Schulte’s alleged use of the Internet while

on bail, as explained at the January 8, 2018 court conference, Mr. Schulte did not intentionally

violate his bail conditions. The Order setting forth Mr. Schulte’s bail conditions provided that

“Pretrial Services shall use its discretion as to whether [Mr. Schulte] should or should not

possess any devices with internet access while out on bail. If Pretrial Services believes [Mr.

Schulte] can possess such device, then pretrial is authorized to monitor that device.” Sept. 14,

2017 Order Setting Bail Conditions (ECF No. 8). Mr. Schulte and his cousin did not try to

subvert Pretrial Services; rather, there was a genuine misunderstanding, based on

conversations with Pretrial Services, that his cousin could do things such as check Mr.

Schulte’s email and run Internet searches so long as Mr. Schulte did not personally have

access to a computer. Ex. B, Jan. 8, 2018 Tr. at 7-9. All of the log-ins reflected such

instances. Moreover, Mr. Schulte did not even face charges regarding the disclosure of

classified information while he was on bail; he was not indicted on the national security

charges until June 2018. Finally, any concerns about Mr. Schulte impermissibly using the

Internet in a similar manner no longer exist given that he has been in the BOP’s custody and

housed at the MCC since December 2017.

       Similarly, Mr. Schulte’s alleged disclosure of the contents of the search warrant

affidavits to third-parties was already raised by the government and addressed by the Court at



                                               12
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 19 of 140



 the May 21, 2018 court conference. Notably, the government did not ask the Court to take any

 action to restrict Mr. Schulte’s communications with third-parties or for any sanctions, nor did

 the Court take any such actions; as requested, the Court just reminded Mr. Schulte of the terms

 of the Protective Order. Ex. C, May 21, 2018 Tr. at 3-7.

          The record also does not support that Mr. Schulte disclosed classified information

 about the identities of current CIA officers over the telephone. The calls from April 2018

 make clear that Mr. Schulte did not disclose the identities of undercover CIA officers to a

 reporter. Rather, he was careful not to disclose potentially classified information. He began

 the call by confirming that he would not discuss any classified information, and when asked

 for first names of certain individuals at the CIA, Mr. Schulte did not provide their names. 13 In

 any event, if the government had concerns about such a potential disclosure, they were aware

 of this call at the May 21 court conference given that this call was discussed at that conference

 due to the government’s claim that Mr. Schulte discussed “the contents of the protected

 affidavits with third parties, including individuals who appeared to be reporters.” Ex. F at 4.

 Yet, the government chose not to address the alleged disclosure of CIA officers’ names at that

 time, but rather, waited five months to raise the issue for the first time when seeking SAMs.

          Moreover, although the government focused on Mr. Schulte’s purported inclusion of

 classified material in his pro se bail application, there is no prohibition on placing classified

 information before the Court. Although the submission was briefly docketed, Mr. Schulte had

 no control over that, and the motion was quickly taken down and sealed at defense counsel’s

 request. Further, Mr. Schulte mailed the application along with case notes to an attorney in



13
  The government has produced no April 2018 calls in classified discovery. Thus, it appears the call the
government references in the SAMs Memo is an April 17, 2018 call. This call was produced in unclassified
discovery precisely because it contains no classified information.

                                                      13
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 20 of 140



 Texas in order to obtain legal advice because he wanted to get a second opinion on the

 potential merit of the motion. And, the government has provided no evidence to support its

 assertion that Mr. Schulte provided a copy to his parents. 14

          Finally, although the government alleged that Mr. Schulte, along with another inmate,

 arranged for two cell phones to be brought into the MCC for their use, such allegations are

 insufficient to warrant the imposition of SAMs. The SAMs Memo just reasons that based on

 the other allegations, possession of a phone that would allow him to “communicate without

 scrutiny, confirms that he poses a significant threat to national security.” Ex. F at 4.

 However, there is no evidence that Mr. Schulte used or intended to use cell phones to disclose

 classified information.

          Thus, the government failed to demonstrate how the past actions attributed to Mr.

 Schulte, some of which were already addressed by the Court, triggered the imposition of

 SAMs.

                 ii.   The “attorney-client provisions” of the SAMs, which place numerous
                       restrictions on the attorney-client relationship and defense counsel,
                       exceed regulatory authority.

          The Court should vacate the attorney-client provisions of the SAMs because the

 government has failed to articulate any facts that justify such measures.

          28 C.F.R. § 501.2 does not contain a provision authorizing the imposition of limits on

 the attorney-client relationship. When amendments were made to both § 501.2 and § 501.3 in

 October 2001, language permitting restrictions on communications between individuals

 subject to SAMs and their attorneys was added only to § 501.3. See Scope of Rules: National



14
  Moreover, it is defense counsel’s understanding that members of the media obtained copies of the pro se bail
application during the minutes in which it was publicly available; yet, the government has made no efforts to
confiscate those copies.

                                                        14
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 21 of 140



 Security; Prevention of Acts of Violence and Terrorism, 66 FR 55062-01, 2001 WL 1334043

 (F.R.) at *55062-64 (Oct. 31, 2001). Had the BOP believed it was necessary to restrict the

 attorney-client relationship in national security cases so as to prevent the disclosure of

 classified information, it easily could have added language paralleling that in § 501.3(d);

 however, it did not. Moreover, under § 501.3, restrictions are not imposed on the attorney-

 client relationship simply because of allegations that defendant may engage in “acts of

 violence or terrorism.” Rather, the government must articulate facts creating a “reasonable

 suspicion” that, but for the SAMs, counsel would assist him in such conduct. See 28 C.F.R.

 §501.3(d). As such, § 501.2 does not authorize restrictions of the type imposed pursuant to §

 501.3(d). Therefore, there was no basis for the Attorney General to impose restrictions on

 Mr. Schulte’s defense counsel.

          Even if the Attorney General could restrict Mr. Schulte’s attorney-client

 communications absent such a statutory provision, the government has presented no evidence

 that Mr. Schulte has tried to manipulate his attorneys, nor has the government alleged defense

 counsel’s willingness to facilitate the disclosure of classified information. Nevertheless, the

 SAMs significantly restrict Mr. Schulte’s defense counsel and the attorney-client relationship.

          These restrictions put defense counsel in the unenviable position of representing their

 client at the risk of their own prosecution, chilling Mr. Schulte’s representation in violation

 of his right to zealous and conflict-free representation. Since the attorney-client provisions of

 the SAMs have no basis in 28 C.F.R. § 501.2, the Court should vacate them.

         B. The SAMs are unconstitutional.

          The SAMs violate Mr. Schulte’s Fifth, Sixth, and First Amendment rights. 15 The


 As a pretrial detainee, Mr. Schulte enjoys greater protections than sentenced inmates. See, e.g., Fischer v.
15

Winter, 564 F. Supp. 281, 298 (N.D. Cal. 1983) (“Since sentenced inmates may be held under conditions that are

                                                       15
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 22 of 140



 SAMs unduly burden Mr. Schulte’s free speech and associational rights by placing a blanket

 ban on any non-legal communications with individuals apart from immediate family members.

 Moreover, the SAMs are punitive in violation of the Due Process Clause because they are

 unrelated to the public-safety and penological interests underlying 28 C.F.R. § 501.2. And by

 arbitrarily restricting how defense counsel and their agents may interact with Mr. Schulte and

 other third parties to prepare a defense, the SAMs have a chilling effect on the defense team

 and deprive Mr. Schulte of his Sixth Amendment right to the effective assistance of counsel.

          The Constitution does not tolerate punitive pre-trial confinement, and the Supreme

 Court distinguishes between “punitive measures that may not constitutionally be imposed prior

 to a determination of guilt and regulatory restraints that may.” See generally Bell, 441 U.S. at

 537 (internal citations omitted). Accordingly, upon a pre-trial detainee’s challenge to his

 confinement conditions, “[a] court must decide whether the disability is imposed for the

 purpose of punishment or whether it is but an incident of some other legitimate governmental

 purpose.” Id. at 538 (internal citations omitted). And “if a restriction or condition is not

 reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly

 may infer that the purpose of the governmental action is punishment that may not

 constitutionally be inflicted upon detainees qua detainees.” Id. at 539.

          In Turner v. Safley, 482 U.S. 78 (1987), the Supreme Court articulated a four-factor



punitive, while pretrial inmates may not be, the courts have said that the due process clause affords greater
protection to unsentenced inmates than the Eighth Amendment affords to the convicted.”); Reece v. Gragg, 650 F.
Supp. 1297, 1300 (D. Kan.1986) (“Sentenced inmates may be held under conditions that are punitive, while pretrial
detainees may not be because they are still cloaked with presumption of innocence.”); Women Prisoners of D.C.
Dep't of Corrs. v. District of Columbia, 877 F. Supp. 634, 664 n. 38 (D.D.C.1994) (“Whereas convicted [prisoners]
bring a cause of action under the Eighth Amendment, pretrial detainee[s][ ] rely upon the Fifth Amendment
guarantee of due process. Though the unconstitutional conditions may be the same, the threshold for establishing a
constitutional violation is clearly lower for pretrial detainees.” (quotation marks and internal citations omitted)),
vacated in part, modified in part, 899 F. Supp. 659 (D.D.C. 1995).



                                                         16
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 23 of 140



test for determining whether a pre-trial detainee’s confinement conditions violate his

constitutional rights. After identifying the cognizable constitutional right or liberty interest

implicated by a particular prison practice or policy, the Court must consider:

        1. Whether there is a valid, rational connection between the regulation and
           the legitimate governmental interest underlying it;
        2. Whether there are alternative means for the prisoner to exercise the right at issue;
        3. The impact that the desired accommodation will have on guards, other inmates,
           and prison resources; and
        4. The absence of ready alternatives.

United States v. El-Hage, 213 F.3d 74, 81 (2d Cir. 2000) (citing Turner, 482 U.S. at 89-91).

In the context of pre-trial detention, the four-factor test carries a caveat: because punishment

and rehabilitation are not legitimate governmental objectives for pre-trial detainees, the

“legitimate penological interests” served by a particular measure must go “beyond the

traditional objectives of rehabilitation and punishment.” El-Hage, 213 F.3d at 81. The Turner

test is not a “least restrictive means” test; rather, the fourth factor asks “whether the prisoner

has pointed to some obvious regulatory alternative that fully accommodates the asserted right

while not imposing more than a de minimis cost to the valid penological goal.” Overton v.

Bazzetta, 539 U.S. 126, 136 (2003).

              i.    The SAMs unconstitutionally punish Mr. Schulte because they are not
                    rationally related to the legitimate governmental interests underlying
                    28 C.F.R. § 501.2.

       Pre-trial confinement conditions may not be punitive because pre-trial detention

serves not to punish but rather to ensure public safety and the defendant’s presence at trial.

Bell, 441 U.S. at 535. In this case, the SAMs are arbitrary because there is no “valid,

rational connection” between them and the legitimate security-related interests underlying

28 C.F.R. § 501.2. Turner, 482 U.S. at 89. Cf. United States v. Gotti, 755 F. Supp. 1159,



                                                 17
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 24 of 140



1162-65 (E.D.N.Y. 1991) (the fact that pre-trial detainees were charged with multiple

murders, conspiracy and solicitation to murder, as well as obstruction of justice, including

witness tampering, did not justify their placement in administrative detention, absent

evidence that, since they had been in custody, they had committed an act or omission which

posed a serious threat to inmates or to the security of the institution); United States v.

Suleiman, No. 96-CR-933-WK, 1997 WL 220308 at *1-2 (S.D.N.Y. Apr. 11, 1997) (finding

no justification for placing World Trade Center bombing defendant in administrative

detention on the basis of alleged perjury during grand jury proceedings and association with

individual convicted for role in the World Trade Center bombing). Indeed, the

government’s imposition of SAMs based in part on the charges and incidents that occurred

many months before and which were already addressed by the Court undercuts the argument

that the SAMs are related to public safety or institutional security.

        Accordingly, the Court “permissibly may infer the purpose of the [SAMs] is

punishment that may not constitutionally be inflicted upon” Mr. Schulte as a pre-trial detainee.

Bell, 441 U.S. at 539. And not just any kind of punishment, but extreme solitary confinement

that, if left unchecked, will erode Mr. Schulte’s overall well-being and ability to meaningfully

participate in his own defense. See United States v. Lopez, 327 F. Supp. 2d 138, 143 (D.P.R.

2004) (expressing a “concern[] with the effect that continued administrative segregation has

on Defendant’s psyche and hence, his ability to aid in his defense.”).

              ii.   The SAMs impose restrictions on Mr. Schulte’s defense counsel and
                    attorney-client communications in violation of the Sixth Amendment.

       The SAMs also unconstitutionally interfere with Mr. Schulte’s Sixth Amendment right

to the effective assistance of counsel and a meaningful investigation into his case.

      Effective assistance of counsel, guaranteed by the Sixth Amendment, is critical during the

                                                 18
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 25 of 140



pre-trial stage. See, e.g., Maine v. Moulton, 474 U.S. 159, 170 (1985) (“[T]o deprive a person

of counsel during the period prior to trial may be more damaging than denial of counsel during

the trial itself.”). The Supreme Court has stated that “[r]egulations and practices that

unjustifiably obstruct the availability of professional representation or other aspects of the right

of access to the courts are invalid.” Procunier v. Martinez, 416 U.S. 396, 419 (1974), overruled

in part on other grounds by Thornburgh v. Abbott, 490 U.S. 401, 419 (1989).

       Government-imposed restrictions that interfere with defense counsel’s ability to conduct

a meaningful investigation and present a defense are grounds for reversing a criminal conviction.

As explained in Professor LaFave’s treatise on criminal procedure:

       The “right to the assistance of counsel,” the Supreme Court noted in Herring v.
       New York, “has been understood to mean that there can be no restrictions upon
       the function of counsel in defending a criminal prosecution in accord with the
       traditions of the adversary fact finding process.” Accordingly, state action,
       whether by statute or trial court ruling, that prohibits counsel from making full
       use of traditional trial procedures may be viewed as denying defendant the
       effective assistance of counsel. In considering the constitutionality of such
       “state interference,” courts are directed to look to whether the interference
       denied counsel “the opportunity to participate fully and fairly in the adversary
       fact finding process.” If the interference had that effect, then both the overall
       performance of counsel apart from the interference and the lack of any showing
       of actual outcome prejudice become irrelevant. The interference in itself
       establishes ineffective assistance and requires automatic reversal of the
       defendant’s conviction.

Wayne R. LaFave, et al., Criminal Procedure §11.8(a) (3d ed. 2012) (internal citations

omitted). The SAMs here severely impair defense counsel’s ability to conduct a meaningful

investigation and prepare a vigorous defense. The restrictions on defense counsel and Mr.

Schulte’s attorney-client communications are arbitrary and untethered to the concerns

animating 28 C.F.R. § 501.2, particularly given the lack of a section like § 501.3(d)

providing for the restriction of the attorney-client relationship. Therefore, each restriction

unconstitutionally prejudices Mr. Schulte’s Sixth Amendment rights and is grounds for the


                                                19
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 26 of 140



Court to vacate or modify the SAMs.


       C. Limitation on the “dissemination” of communications.

       The SAMs bar anyone except Mr. Schulte’s counsel from “disseminat[ing] the

contents of [Mr. Schulte’s] communications to third parties . . . .” Ex. F at ¶ 2(c)). This

provision is both overbroad and vague, for it leaves unclear the meaning of dissemination.

Further, while this provision allows dissemination for “the sole purpose of preparing the

inmate’s defense,” this limitation is also vague and, and thus overly restrictive, leaving

ambiguous the meaning of “defense.” Id.

       The “dissemination” of information is inevitable in any “investigation.” Defense

counsel routinely seek information from clients and use that information to make strategic

decisions in preparing a defense. Investigators, experts, and researchers may rely on such

information and incorporate it into their inquiries. If all of the investigators, experts, and

attorneys who are working on Mr. Schulte’s behalf cannot disseminate information learned

from him, they cannot conduct the complete inquiries necessary to develop and present a

defense and to provide the effective assistance of counsel required by the Sixth Amendment.

       The limitation of “dissemination” to Mr. Schulte’s counsel-of-record is unreasonable

and draws arbitrary distinctions between members of Mr. Schulte’s defense team. Counsel

cannot personally act as their own investigators, experts, and researchers, particularly in a case

involving allegations of cybercrimes that require the assistance of multiple experts to assist in

the review and analysis of voluminous amounts of data. Such persons assisting with the

defense necessarily need to be kept aware of information received by defense counsel from

Mr. Schulte. See, e.g., Opinion and Order, United States v. Sayfullo Saipov, (S1) No. 17-cr-

722 (VSB), Dkt. No. 108 at 25 (S.D.N.Y. Jan. 14, 2019) (finding identical SAMs limiting


                                                20
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 27 of 140



defense-related dissemination of the defendant’s communications to attorneys only were

“unreasonably restrictive in that they [did] not permit precleared non-attorney members of [the]

defense team who have agreed to abide by the SAMs to make such disclosures for the sole purpose

of preparing [the] defense”).

       Counsel should not have to forego using valuable information from their own client

in accordance with their sound professional judgment. The SAMs provisions limiting the

dissemination of communications unduly impair the defense’s ability to prepare a vigorous

defense and should be eliminated.


                      a. Restrictions on third-party communications.

       The SAMs bar counsel and the defense team from forwarding “third-party

communications” to and from Mr. Schulte. Ex. F at ¶ 1(c) and ¶ 2(a). These provisions are

vague, leaving the definition of “communications” imprecise; they are also overbroad, barring

counsel from conveying innocuous personal information to and from family members.

For a man in solitary confinement, Mr. Schulte’s contact with family is critical for his mental

well-being. Counsel is indispensable for helping to maintain that family contact, since Mr.

Schulte’s immediate family lives in Texas and per the SAMs, is only allowed to have two 15-

minute phone calls with Mr. Schulte per month and visit him twice a month, with each visit

limited to one hour for each parent. And given the distance between New York and Texas,

Mr. Schulte’s parents are only able to visit him once a month. Prior to the imposition of the

SAMs, defense counsel helped maintain some contact with Mr. Schulte’s family by relaying

communications about Mr. Schulte’s case developments and well-being with his family. And

while defense counsel continues to maintain contact with Mr. Schulte’s immediate family, the

SAMs create doubt about what we can say beyond confirming that we have met with him.


                                               21
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 28 of 140



        There is no valid, non-punitive, reason why the SAMs should hinder defense counsel

from helping Mr. Schulte convey to his immediate family personal messages, unrelated to his

alleged offense conduct and which pose no security risk. These tasks are essential if counsel is

to establish and maintain trust with our client. By unreasonably thwarting such defense

efforts, these provisions in the SAMs are fundamentally unfair and unduly burden Mr.

Schulte’s Sixth Amendment right to counsel.


        D. Overall chilling effect on defense counsel.

        Lastly, the SAMs undermine Mr. Schulte’s right to the effective assistance of

counsel because they have an unquantifiable “chilling effect” on the defense team, who

operate under constant fear of violating the SAMs and subjecting themselves to criminal

liability.

       Counsel should not have to fear that using information, which anywhere else they would

use in the normal course of their representation, exposes them to sanctions or prosecution for

violating the SAMs. But the defense team is well-aware of the prosecution of attorney Lynne

Stewart in this district, whose false-statements conviction stemmed from her violation of

SAMs in a terrorism case. See United States v. Stewart, 686 F.3d 156 (2d Cir. 2012)

(affirming sentence of New York defense attorney Lynne Stewart to ten years in federal prison

on charges that included violating SAMs). Therefore, members of the defense team factor the

SAMs into every case-related decision, attempting to steer very clear of the ambiguous line the

SAMs draw between zealous advocacy and actions the government could deem a threat to

national security. This compels the defense team to constantly weigh Mr. Schulte’s interests

against their own, creating a potential conflict that would deprive Mr. Schulte of his “right to

representation that is free from conflicts of interest.” Wood v. Georgia, 450 U.S. 261, 271


                                                22
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 29 of 140



(1981).


          E. The SAMs violate Mr. Schulte’s First Amendment rights by prohibiting non-
             legal contact with anyone who is not an immediate family member.

          Finally, the SAMs prevent Mr. Schulte from having non-legal contact with anyone

who is not an immediate family member—i.e., his parents and three brothers. This blanket

prohibition on non-legal communications with all but five members of his family unduly

burdens Mr. Schulte’s free speech and association rights. See, e.g., Sattar v. Holder, No. 07-

CV-02698-PAB-KLM, 2012 WL 882401, at *5 (D. Colo. Mar. 15, 2012) (holding

prohibition on inmate’s communications with nieces, nephews, aunts, and uncles stated a

claim for a First Amendment violation); Mohammed v. Holder, 2011 WL 4501959, at *7-10

(D. Colo. Sept. 29, 2011) (holding that the inmate’s evidence was sufficient to establish a

prima facie case that SAMs, which limited his communications to a “narrow and specific list

of persons,” violated the First Amendment); Hale v. Ashcroft, 2008 WL 4426095, at *4 (D.

Colo. Sept. 24, 2008) (SAMs restrictions on inmate’s communications with family members

clearly “impaired” his “First Amendment interests”). The government’s interest in

preventing Mr. Schulte from disclosing classified information is not rationally related to

restricting non-legal communications to immediate family only, as the government’s

distinction between his parents, siblings, and other extended family members is arbitrary.

And there are obvious alternatives to such a ban. Given that all family calls and visits are

subject to contemporaneous monitoring, the BOP could certainly monitor Mr. Schulte’s

contact with individuals beyond his immediate family, which would allow him to exercise

his First Amendment rights while still protecting the government’s interest in ensuring no

classified information is disclosed.

          Because the SAMs’ blanket ban on non-legal communications with individuals apart

                                               23
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 30 of 140



 from his immediate family violate Mr. Schulte’s First Amendment rights to free speech and

 free association, the Court should vacate or modify them.

 IV.     CONCLUSION

       Here, the SAMs are unsupported by 28 C.F.R. § 501.2 and also violate the heightened

protections afforded pretrial defendants because they are arbitrary, punitive, and unduly

burdensome on Mr. Schulte’s Fifth, and Sixth, and First Amendment rights. Because the SAMs

are both unsupported by the regulatory authority and unconstitutional, we ask the Court to

vacate them in their entirety.

Dated: New York, New York
       May 9, 2019
                                                     Respectfully submitted,
                                                     Federal Defenders of New York

                                                    /s/ Sabrina P. Shroff
                                                 By: ________________________
                                                    Sabrina P. Shroff
                                                    Edward S. Zas
                                                    Allegra Glashausser
                                                    Lauren M. Dolecki
                                                    Assistant Federal Defenders
                                                    52 Duane Street, 10th Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 417-8713




                                                24
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 31 of 140




                    Exhibit A
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 32 of 140   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 CR 548 (PAC)

5    JOSHUA ADAM SCHULTE,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   December 14, 2017
9                                                  2:30 p.m.

10
     Before:
11
                              HON. PAUL A. CROTTY,
12
                                                   District Judge
13

14                                 APPEARANCES

15   JOON H. KIM
          Acting United States Attorney for the
16        Southern District of New York
     MATTHEW JOSEPH LAROCHE
17        Assistant United States Attorney

18   BRAFMAN & ASSOCIATES, PC
          Attorneys for Defendant
19   BY: JACOB KAPLAN

20   ALSO PRESENT:    JOHN MOSCATO, Pretrial Services

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 33 of 140      2

1              (Case called)

2              THE DEPUTY CLERK:     Counsel for the government, please

3    state your appearances.

4              MR. LAROCHE:    Good afternoon, your Honor.       Matt

5    Laroche for the government.      With me is John Moscato from

6    pretrial services.

7              THE COURT:    Good afternoon, Mr. Moscato.       Thank you

8    for coming.

9              MR. KAPLAN:    Good afternoon, your Honor.       Jacob Kaplan

10   with Brafman & Associates for Mr. Schulte.

11             THE COURT:    Mr. Kaplan.    Mr. Schulte, how are you?

12             Mr. Laroche.

13             MR. LAROCHE:    Yes, your Honor.     We were last here on

14   November 8.    Since that time, two things have happened.           One is

15   that the defendant has changed counsel to Mr. Kaplan.

16             The Second, as the Court is aware from our letter last

17   week, the defendant was arrested on the bases of charges out of

18   Virginia.   Based on those charges and other information that

19   we've set forth in our letter, we're now seeking the

20   defendant's detention.

21             It is my understanding -- and I'll defer to defense

22   counsel -- that at least with respect to our application, they

23   are consenting for now without prejudice, and I'll let him

24   explain that.    The government is also ready to discuss a

25   schedule moving forward.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 34 of 140        3

1              THE COURT:    Mr. Kaplan.

2              MR. KAPLAN:    Thank you, your Honor.

3              My colleague is correct that we are going to consent

4    to detention without prejudice.       We would like, based on our

5    conversations with the government, to allow Mr. Schulte to go

6    down to Virginia do at least address the initial arraignment on

7    the charges down there with an understanding he'll come back

8    here to appear before your Honor.

9              THE COURT:    What's the schedule for that, Mr. Kaplan?

10             MR. KAPLAN:    Nothing is happening until he gets down

11   there.   Based on my conversations with the state prosecutor,

12   because he's currently in state custody, the deputies from

13   Virginia are supposed to pick him up on December 20 from the

14   state facility.

15             Presumably they'll pick him up from the federal

16   facility instead, and they'll take him down to Virginia.            He

17   has counsel already down in Virginia.        Hopefully he'll be

18   arraigned soon after returning to Virginia.         Then depending on

19   what happens in the court there, I would hope that he could be

20   brought back here.

21             THE COURT:    When he leaves this courtroom, in whose

22   custody will he be?

23             MR. KAPLAN:    My understanding is that he'll be in

24   federal custody.

25             THE COURT:    Is that right, Mr. Laroche?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 35 of 140    4

1              MR. LAROCHE:    Yes, your Honor.     I think that how it

2    would work procedurally is that after today he would be in

3    federal custody, and then the state authorities would take him

4    out, bring him to Virginia, get him arraigned, and then he

5    would be back up here still in federal custody for the next

6    matter.

7              THE COURT:    I have a remand order which I've drafted

8    which provides that, for the reasons stated on the record, bail

9    is revoked, and the defendant is remanded to the custody of the

10   U.S. Marshals for the Southern District.

11             Is that what you want?

12             MR. LAROCHE:    Yes, your Honor.

13             THE COURT:    Mr. Kaplan, is that all right?

14             MR. KAPLAN:    It is, your Honor.     While we have answers

15   to a lot of the allegations in the government's letter, we

16   think it's best to wait until the Virginia matter is resolved

17   before addressing it.

18             THE COURT:    I'm signing the order, and Mr. Schulte is

19   remanded.

20             The marshals are here?      Thank you.

21             Okay.    Mr. Laroche, what else?

22             MR. LAROCHE:    Yes, your Honor.     At the last

23   conference, I think the parties notified the Court that there

24   was one remaining issue with respect to discovery, and that was

25   specifically that the government needed a laptop computer and

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 36 of 140    5

1    an additional hard drive so we could load the remaining

2    discovery.

3               After Mr. Kaplan was appointed counsel or became

4    counsel for the defendant, he provided us those materials.

5    We're in the process of loading them, which is taking a bit of

6    time because of the amount of data.        With that said, we will

7    have that complete by next week.       At that point, discovery in

8    this case will be complete.

9               THE COURT:    How much time do you want, Mr. Kaplan.

10              MR. KAPLAN:    Well, your Honor, we've obtained the

11   discovery given to prior counsel, and I've started to go

12   through that.    In addition, there was one other issue which I

13   believe was raised at our prior conference, which was a

14   security clearance for counsel to go through some of the

15   national security evidence that might be present in the case.

16              While most of the national security stuff does not

17   involve the charges, the actual charges against Mr. Schulte,

18   the basis for the search warrants in this case involve national

19   security.

20              So I'm starting the process with their office to

21   hopefully get clearance to go through some of the information

22   on that with an eye towards possibly a Franks motion going

23   forward.    So I would ask for more time just to get that

24   rolling.

25              What I would hope to do, with the Court's approval, is

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 37 of 140     6

1    to set a hearing date, a court date, for early January just to

2    ensure that Mr. Schulte, after dealing with the issue in

3    Virginia, is brought back here to the Southern District of New

4    York.

5               In the three weeks in between now and then, I'll have

6    a better idea, based on the discovery I receive from the

7    government, as to how much time we would need for motions going

8    forward.

9               THE COURT:    What date do you want in January?

10              MR. KAPLAN:    The first week, between January 3 and

11   January 6.

12              THE DEPUTY CLERK:    Conference set for Thursday,

13   January 4 at 3:45.

14              MR. KAPLAN:    That's perfect, your Honor.

15              THE COURT:    Mr. Laroche, is that all right with you?

16              MR. LAROCHE:    That's fine, your Honor.      Thank you.

17              THE COURT:    Anything else?

18              MR. LAROCHE:    Your Honor, the government moves to

19   exclude time in the interests of justice from today until

20   January 4.    The basis for the exclusion is so that defense

21   counsel can continue considering the discovery and also

22   consider potential motions to be filed.

23              THE COURT:    Any objection?

24              MR. KAPLAN:    No objection.

25              THE COURT:    For the reasons stated, the time between

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     HBEYSCHC
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 38 of 140   7

1    now and January 4 will be excluded.        It's in the interests of

2    justice.    Those interests outweigh the interests of the public

3    and the defendant in a speedy trial.

4               Okay, Mr. Kaplan.

5               MR. KAPLAN:    Thank you, your Honor.

6               By some chance if something happens before

7    January 4 --

8               THE COURT:    Come back then.

9               MR. KAPLAN:    That's all I ask.    Thank you.

10              THE COURT:    We're available.    I'm not going anywhere.

11   If there are any problems between now and January 4, drop me a

12   line.

13              MR. KAPLAN:    I appreciate it.    Happy holidays.

14              THE COURT:    Mr. Laroche?

15              MR. LAROCHE:   Thank you, your Honor.      That's all.

16              THE COURT:    Thank you very much.

17              (Adjourned)

18

19

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 39 of 140




                   Exhibit B
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 40 of 140   1
     I188SCHC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 Cr. 548 (PAC)

5    JOSHUA ADAM SCHULTE,

6                     Defendant.

7    ------------------------------x

8                                                  January 8, 2018
                                                   3:30 p.m.
9
     Before:
10
                              HON. PAUL A. CROTTY,
11
                                                   District Judge
12
                                   APPEARANCES
13
     GEOFFREY S. BERMAN
14        Interim United States Attorney for the
          Southern District of New York
15   MATTHEW J. LAROCHE
     SIDHARDHA KAMARAJU
16        Assistant United States Attorneys

17   BRAFMAN & ASSOCIATES
          Attorneys for Defendant
18   JACOB KAPLAN

19

20   Also present:    EVAN SCHLESSINGER, FBI
                      DAVID DONALDSON, FBI
21                    JOHN MOSCATO, Pretrial Services

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 41 of 140   2
     I188SCHC

1              (Case called)

2              THE DEPUTY CLERK:     Counsel for the government, please

3    state your appearance.

4              MR. LAROCHE:     Good afternoon, your Honor.       Matt

5    Laroche and Sid Kamaraju for the government.          With us at

6    counsel table is David Donaldson and Evan Schlessinger from the

7    FBI, and also John Moscato from pretrial services.

8              THE COURT:    Thank you for coming.

9              MR. KAPLAN:    Good afternoon, your Honor.       Jacob Kaplan

10   for Mr. Schulte.

11             THE COURT:    Mr. Kaplan.

12             Mr. Schulte, how are you?

13             I understand, Mr. Kaplan, you have an application.

14             MR. KAPLAN:    Yes, your Honor.

15             THE COURT:    Go ahead.

16             MR. KAPLAN:    Judge, on the last court date, when we

17   left, the idea was that we had consented to detention with the

18   understanding that Mr. Schulte would be sent down to Virginia

19   to face charges based on a Virginia warrant.          None of that

20   happened.   Virginia never came to get him.        Virginia just

21   didn't do anything in this case.       But before I address the bail

22   issues, I think it's important that this Court hear the full

23   story of how we actually get here.

24             At one of the previous court appearances, I believe it

25   was the November 8th date, this Court asked why the defense


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 42 of 140       3
     I188SCHC

1    attorney in this case would need security clearance.           And the

2    answer that was given by one of the prosecutors, I believe, was

3    that there was some top secret government information that was

4    found in Mr. Schulte's apartment, and that out of an abundance

5    of caution it would be prudent that the defense attorney get

6    clearance.    But I don't think that's entirely accurate.

7              While the current indictment charges Mr. Schulte with

8    child pornography, this case comes out of a much broader

9    perspective.    In March of 2017, there was the WikiLeaks leak,

10   where 8,000 CIA documents were leaked on the Internet.           The FBI

11   believed that Mr. Schulte was involved in that leak.           As part

12   of their investigation, they obtained numerous search warrants

13   for Mr. Schulte's phone, for his computers, and other items, in

14   order to establish the connection between Mr. Schulte and the

15   WikiLeaks leak.

16             As we will discuss later in motion practice, we

17   believe that many of the facts relied on to get the search

18   warrants were just flat inaccurate and not true, and part of

19   our belief is because later on, in the third or fourth search

20   warrant applications, they said some of the facts that we

21   mentioned earlier were not accurate.        So we will address this

22   in a Franks motion going forward, but what I think is important

23   for the Court is, in April or May of 2017, the government had

24   full access to his computers and his phone, and they found the

25   child pornography in this case, but what they didn't find was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 43 of 140     4
     I188SCHC

1    any connection to the WikiLeaks investigation.

2              Since that point, from May going forward, although

3    they later argued he was a danger to the community, they let

4    him out; they let him travel.       There was no concern at all.

5    That changed when they arrested him in August on the child

6    pornography case.

7              At the initial bail conference, they argued as one of

8    the reasons to detain Mr. Schulte was that there were images on

9    his phone that showed a sexual assault.         They were able to

10   determine that it was --

11             THE COURT:    This is the application before Judge

12   Pitman.

13             MR. KAPLAN:    Yes.   In front of this Court as well on

14   the second bail hearing as well.

15             THE COURT:    I don't recall that.      I do recall seeing

16   it in the transcript from Judge Pitman.

17             MR. KAPLAN:    That is correct.     As part of that case,

18   Judge Pitman rejected that as a basis for detention, finding

19   that since the government conceded that the victim could not

20   identify Mr. Schulte, there was no basis for detention based on

21   that factor alone.

22             Not being deterred by that, it's my understanding that

23   the FBI then sent the photos that were the subject of that

24   issue to Virginia, and in November of 2015, Virginia itself

25   issued an arrest warrant for Mr. Schulte based on those facts.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 44 of 140       5
     I188SCHC

1    But nothing ever happened with that arrest warrant.           November

2    15 they get the warrant, nothing happened.

3              That all changes in early December of 2017.          On

4    December 5, I had a phone call with John Moscato from pretrial

5    services to discuss whether pretrial services would consent to

6    Mr. Schulte's supervision being transferred from the Southern

7    District of New York to Lubboch, Texas, where he can live with

8    his parents.    Pretrial services tells me they have no objection

9    to that at all.

10             I then had a conversation with the prosecutors who

11   told me they would object, but we could address it with the

12   court.   Two days later is when Virginia decides to do something

13   with that warrant.     Two days after we try to move Mr. Schulte

14   to Lubboch, Texas, now suddenly Virginia decide that they want

15   to arrest Mr. Schulte based on this warrant.          And, in fact,

16   when the NYPD officers came to arrest Mr. Schulte at 6 a.m. on

17   a Thursday, they told him that we came because the FBI told us

18   to come arrest you; not Virginia authorities, but the FBI came

19   and told us to arrest you.

20             What I think is important is the Virginia case is just

21   a means to keep Mr. Schulte detained.        There is no new

22   information.    The state prosecutor down in Virginia has spoken

23   with defense counsel down in Virginia and she told her,

24   candidly, that there is no new information; it's the same

25   pictures that the FBI had, that the FBI just gave to Virginia


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 45 of 140       6
     I188SCHC

1    and asked them to make an arrest.        She still cannot identify

2    Mr. Schulte.    Nothing has changed on that basis that would

3    be --

4              THE COURT:    By she can't identify, you mean?

5              MR. KAPLAN:    She being the victim.      And Mr. Laroche

6    candidly told that to Judge Pitman when he asked, that she

7    could not identify him as being the one who assaulted her.

8              What is kind of interesting is, while the government

9    in their detention letter had two bases, one was the Virginia

10   case, Virginia itself seems not to care.         Virginia, they had

11   him detained on a state warrant, he was incarcerated, and they

12   were gunning to get him.      They were scheduled to come December

13   20 to pick him up.     The minute we consent to federal detention,

14   and now he is no longer out, suddenly they are hands off.            They

15   didn't come to pick him up.       They don't issue a writ to come

16   get him from federal custody.       Instead, my understanding is

17   they simply have a detainer that, if this court lets him out on

18   bail, they are going to come pick him up.         So this idea that he

19   is a danger to the community, that there is new information in

20   Virginia which ties him to this crime, is just not true.

21   Virginia is just sitting back and waiting to see what happens.

22   They have no interest in Mr. Schulte, and if they did, Mr.

23   Schulte would have been there already.

24             The second basis that the government had in its letter

25   for detaining Mr. Schulte was the usage of computers.           In the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 46 of 140   7
     I188SCHC

1    government's letter, they note how, if you search the IP

2    address for Mr. Schulte's apartment, they found numerous

3    log-ons to his Gmail account, in clear violation of this

4    court's order.    But what the government's letter doesn't

5    mention is that Mr. Schulte had a roommate, his cousin, Shane

6    Presnall, and this roommate, who the government and pretrial

7    services knew about, was allowed to have a computer.

8              And more than that, based on numerous conversations,

9    at least two conversations between pretrial services, John

10   Moscato, Josh Schulte and Shane Presnall, it was Shane's

11   understanding that pretrial services allowed him to check Mr.

12   Schulte's e-mail and to do searches for him on the Internet,

13   with the idea that Josh Schulte himself would not have access

14   to the computer.

15             And the government gave 14 pages of log-on information

16   to establish this point.      And, Judge, we have gone through all

17   14 pages, and every single access and log-in corresponds to a

18   time that Shane Presnall is in the apartment.          His computer has

19   facial recognition, it has an alphanumeric code, and there is

20   no point when Josh Schulte is left himself with the computer

21   without Shane being there, and that was their understanding.

22             Now, I spoke to John Moscato and he explained to me

23   that he never intended to give him such carte blanche to do

24   this, that that was a misunderstanding.         Judge, a

25   misunderstanding is not an intentional violation of this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 47 of 140     8
     I188SCHC

1    court's bail conditions.      It is a misunderstanding and --

2              THE COURT:    It's a very convenient misunderstanding,

3    isn't it?

4              MR. KAPLAN:    I understand that.      But this is something

5    which, if you look at the court's original bail order, it says

6    that pretrial services has the discretion to allow them

7    computer usage, and they believed they were complying with

8    that; they believed they were complying with the judge's order

9    by discussing it with pretrial services.         They didn't go behind

10   anyone's back.

11             The whole concept of not allowing Mr. Schulte access

12   to his computers is the child pornography case, what he may do,

13   those fears are allayed when you have someone else doing it for

14   him, and that's Mr. Presnall.       And, Judge, I think it's really

15   important that in 14 pages of log-in information, every single

16   one corresponds to a time when Shane is in the apartment.            This

17   is not him with unfettered access to the Internet.

18             More importantly, Judge, this is not him intentionally

19   violating this court's bail conditions.         When you look at 18

20   U.S.C. 3148, which discusses revocation of bail, it talks about

21   either probable cause that the defendant committed a crime

22   while on release.     Well, we don't have that here.

23             I will wait for your Honor.

24             THE COURT:    Go ahead.

25             MR. KAPLAN:    The other one is clear and convincing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 48 of 140     9
     I188SCHC

1    evidence that the defendant violated a bail condition.

2              THE COURT:    Any other condition of release.

3              MR. KAPLAN:    Yes.   I don't see clear and convincing

4    evidence that he intentionally violated a bail condition.            This

5    was at worst a misunderstanding between not just Joshua Schulte

6    and pretrial services, but there was a third party who was

7    there, a third party who had these conversations, and based on

8    those conversations, he believed that he was able to do this.

9              So, Judge, what I am asking you is to, one, completely

10   reject the Virginia case as a basis, because Virginia itself is

11   rejecting it; they don't care.       And there is still no evidence.

12             THE COURT:    Let me see if I have the sequence right,

13   Mr. Kaplan.

14             On December 7, the government moved for

15   reconsideration of the decision to remand Mr. Schulte, correct?

16             MR. KAPLAN:    Correct.

17             THE COURT:    Thereafter you consented to that.

18             MR. KAPLAN:    Yes, on the 14th.      I consented with the

19   idea that the government had two bases -- one Virginia, one

20   the log-on information on the computers.         I wanted the Virginia

21   issue to be resolved, and we consented to detention to allow

22   Virginia to come to New York, like they were scheduled to do

23   when he was in state custody, pick him up, and bring him down

24   to Virginia to be arraigned.       That never happened.

25             THE COURT:    You agreed that we would meet today as a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 49 of 140   10
     I188SCHC

1    control on that.

2              MR. KAPLAN:    The idea would be, if something happened

3    in Virginia, we would have a control date today forcing them to

4    send him back here to New York, but absolutely nothing has

5    happened.   I think the government will agree that nothing has

6    happened on the Virginia front.

7              THE COURT:    Anything else, Mr. Kaplan?

8              MR. KAPLAN:    I would ask if you could just put him

9    back on the bail conditions where he was before, since there

10   was no willful violation, and if the Court wants to make clear

11   there is no computer access at all, even with a third party, we

12   will do that.

13             THE COURT:    I think that was pretty clear before.

14             Mr. Laroche.

15             MR. LAROCHE:     Thank you, your Honor.      We still do

16   believe that detention is appropriate here, and if I could just

17   address specifically some of the points raised.

18             First, Virginia.     In no way is Virginia's conduct over

19   the past few weeks an indication that they do not care about

20   Mr. Schulte.    After the conference last time, I had

21   conversations with Virginia, in terms of how we would get him

22   down there.    I told them the easiest way to do that is if they

23   would writ him from here down to Virginia.         But I made clear to

24   them that, regardless of the outcome of their arraignment, that

25   our case would proceed first, in other words, we would be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 50 of 140      11
     I188SCHC

1    taking him back up here and this case would proceed first.

2    Under those circumstances, Virginia said, We are not going to

3    writ him just so that we can have a bail determination down

4    here and you take him back; you let your case go first, and we

5    will rely on the detainer that we have already put in place to

6    keep him in custody.     So the idea that Virginia doesn't seem to

7    care about Mr. Schulte just does not pass muster.

8              I would also note, this idea that Virginia somehow

9    came up with these charges because we passed them photographs

10   also is not the case.      What happened was at the time that he

11   was arrested for the CP charges, the FBI provided Loudoun

12   County law enforcement officials with the photographs.           It's

13   our understanding that they conducted their own investigation,

14   which included interviewing the victim, the person who was on

15   those photographs, and through interviews with that person,

16   they were comfortable, through the development of that

17   evidence, that Mr. Schulte was the one whose hands are on the

18   pictures of that photograph.       And that's based on a couple of

19   things.   One, that the victim remembers the night in question.

20   It was one of the few nights that she passed out and didn't

21   remember what occurred.      She could also, apparently, identify

22   the bathroom, which was the bathroom where she was staying as a

23   roommate of Mr. Schulte's.

24             So they have developed additional information which --

25             THE COURT:    So from Virginia's standpoint, Virginia


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 51 of 140   12
     I188SCHC

1    has now satisfied itself, at least as a preliminary matter,

2    that the victim has been identified.

3              MR. LAROCHE:     They know the victim has been

4    identified, and they have also satisfied themselves to bring

5    felony charges against the defendant that the pictures are of

6    the defendant.

7              So this is something that we asked the court to

8    consider during the first bail arguments, and Judge Pitman

9    chose not to.    But again, given there are additional state

10   sexual assault charges pending against the defendant, we do

11   think they are reliable and should be considered by the Court.

12             Second, with respect to this idea that Mr. Schulte

13   just thought he could use his roommate to conduct searches on

14   the Internet, I just do not think that is a persuasive

15   argument, your Honor.      If you recall, during both bail

16   arguments, the government's principal concern was that this

17   defendant would have access to the Internet, and that's not

18   just because he is a child pornography defendant, it's because

19   the defendant has specific expertise with respect to computers.

20   For over six years the defendant was employed by the Central

21   Intelligence Agency and he held positions, including technical

22   development officer, and through that experience he gained

23   expertise in computers, computer networks and the Internet, and

24   the vulnerabilities of the same.       So the idea that this

25   defendant was just somehow checking his e-mail during this time


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 52 of 140     13
     I188SCHC

1    does not pass muster, and I would say is inconsistent with the

2    arguments and the court's ruling in terms of bail.

3              And even more troubling, which wasn't really addressed

4    by defense counsel, is that the defendant or someone in his

5    apartment was using TOR in his apartment during the time when

6    he was on pretrial release, and this is extremely troubling to

7    the government because TOR is a way to establish anonymous

8    connections to various Internet locations to hide the person

9    who is actually accessing those sites.        It's used to access

10   child pornography.     It's also used to access Web sites where

11   you don't want to leave a trail.       And since the defendant

12   brought it up, I think it's particularly relevant given the

13   other investigation which continues to be ongoing with respect

14   to this defendant.

15             As defense counsel noted, in March of 2016, there was

16   a significant disclosure of classified material from the

17   Central Intelligence Agency.       The material that was taken was

18   taken during a time when the defendant was working at the

19   agency.   The government immediately had enough evidence to

20   establish that he was a target of that investigation.           They

21   conducted a number of search warrants on the defendant's

22   residence.    And I would disagree with defense counsel's

23   characterization that those search warrants haven't yielded

24   anything that is consistent with his involvement in that

25   disclosure.    In fact, our investigation is ongoing.         He remains


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 53 of 140       14
     I188SCHC

1    a target of that investigation.       And part of that investigation

2    is analyzing whether and to what extent TOR was used in

3    transmitting classified information.        So the fact that the

4    defendant is now, while on pretrial release, using TOR from his

5    apartment, when he was explicitly told not to use the Internet,

6    is extremely troubling and suggests that he did willfully

7    violate his bail conditions.

8              So under those circumstances, your Honor, I do not

9    believe that there are a set of conditions that will ensure

10   that this defendant is not going to access the Internet and

11   pose a danger to the community.

12             THE COURT:    Mr. Kaplan.

13             MR. KAPLAN:    Judge, as to Virginia, this is part of

14   the issue.    We have two attorneys in New York debating the

15   evidence in the case of Virginia, when he can just be arraigned

16   in Virginia and let the judge there assess the situation.            I

17   understand Mr. Laroche is basing his comments on information he

18   has gotten from the state prosecutors, and so are we.           I had

19   defense counsel who had a very candid conversation with the

20   state prosecutor.     So I'm not sure why we are having this

21   debate in New York when there is a simple way of having it in

22   Virginia and see whether the judge in Virginia feels there is

23   any basis to remand him.

24             As for the Internet, just a couple of quick points.

25   The judge's bail order on September 14, in paragraph 11,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 54 of 140      15
     I188SCHC

1    specifically states, "Refrain from possessing or using a

2    computer, computer network and/or Internet access, unless

3    specifically approved by pretrial services."          That was the

4    court's written order.

5               Judge, we have a pretrial services member here in

6    court.    The Court can ask him about his conversations with the

7    defendant and with Mr. Presnall.       This idea that he was simply

8    using his roommate to do this, they asked if they could do

9    this, and they asked because they didn't want to run afoul of

10   this court's bail conditions.

11              Just briefly about this notion of TOR.        I understand

12   that the government's position is TOR is used by many, many bad

13   people.    It's also used by many, many good people.         The TOR is

14   simply a way of going online without having the government look

15   at everything you do.      Now, I understand in a case like this,

16   the government puts a nefarious intent to that.          In this case,

17   the reason why TOR was accessed was because Mr. Schulte is

18   writing articles, conducting research and writing articles

19   about the criminal justice system and what he has been through,

20   and he does not want the government looking over his shoulder

21   and seeing what exactly he is searching.         That's all it is.

22              If there is a concern about his computer access, if

23   there is a concern about him checking his e-mail, there is a

24   simple solution, no computers at all, no third-party access,

25   nothing, and that's the combination of conditions which will


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 55 of 140        16
     I188SCHC

1    ensure that he is not a danger.       Besides for that, I don't see

2    what has necessarily changed intentionally on behalf of Mr.

3    Schulte since the court's bail order two months ago.

4              THE COURT:    All right.

5              On December 14 I revoked Mr. Schulte's bail.          It was

6    on consent and without prejudice to Mr. Kaplan renewing a

7    motion on January 4.     In accordance with the proceeding that

8    day, we agreed that we would meet again on January 4.

9              Having studied 18 U.S.C. 3148, sanctions for violation

10   of release conditions, I find that there is a combination of

11   events here, including the fact that the victim has now been

12   identified in Virginia, there is a clear danger, and I find

13   that the defendant violated the terms of the release conditions

14   by engaging in having his roommate access the computers using

15   very sophisticated methodology.       So bail continues to be

16   revoked and an order to that effect will be entered at the

17   conclusion of today's hearing.

18             Anything else to take up today, Mr. Laroche?

19             MR. LAROCHE:     I think there is a matter of scheduling,

20   and we did want to alert the Court to a discovery issue.             As

21   the Court will recall, there was a period of time where the

22   government had not been provided a computer and hard drive so

23   that the government could essentially reproduce the defendant's

24   desktop computer.     As the Court might recall, the desktop

25   computer is the computer on which the government found over


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 56 of 140        17
     I188SCHC

1    10,000 images of child pornography.        It was set up in a way

2    that was sophisticated with several layers of encryption.            We

3    were provided that computer when Mr. Kaplan became counsel, was

4    retained by Mr. Schulte.

5              The FBI and the government has made a number of

6    efforts to try to load that information on to the computer.           An

7    issue has arose in connection with that that we wanted to tell

8    the Court about.     Because there is a classified document that

9    is located on the defendant's computer, it is extremely

10   difficult, and we have determined not possible, to remove that

11   document forensically and still provide an accurate copy of the

12   desktop computer to the defendant.

13             So in those circumstances, defense counsel is going to

14   require a top secret clearance in order to view these

15   materials.    It's my understanding that that process is ongoing,

16   and we have asked them to expedite it.        As soon as the

17   defendant's application is in, we believe he will get an

18   interim classification to review this material within

19   approximately two to three weeks.        Unfortunately, that hasn't

20   occurred yet.    So the defendant still does not have access to

21   that particular aspect of discovery.        So we are working through

22   that as quickly as we can.

23             THE COURT:    So it will take two to three weeks for the

24   review after the top secret clearance is granted?

25             MR. LAROCHE:     To get an interim clearance.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 57 of 140    18
     I188SCHC

1              THE COURT:    What is the schedule for the interim

2    clearance?

3              MR. LAROCHE:     Defense counsel has just been provided,

4    either early this week or last week, a document to essentially

5    get the application documents he needs to do the background

6    check for that clearance.      Once he submits that application

7    request, two to three weeks from his submitting it we believe

8    we will have an interim clearance for him so that he will have

9    access at that point.      He still will have to review the

10   materials at a location that we will make available at the FBI.

11   Unfortunately, as of right now, that is the only way we see

12   forward in terms of getting him access to be able to review it

13   in terms of discovery in this case.

14             THE COURT:    So what is the time period we are talking

15   about?   It sounds like five to six weeks.

16             MR. LAROCHE:     I know from doing these applications

17   they are extensive.     So it might take a bit of time for him to

18   get the materials together, but as soon as he gets it in, it

19   will take about two to three weeks.        So, yes, I think five to

20   six weeks from now hopefully this issue is resolved.

21             MR. KAPLAN:    Judge, if I may.     So I got a one-page

22   application last week, which I filled out and returned hours

23   later.   My understanding is, once they process that one-page

24   application, they are then going to give me access to a much

25   larger application, which will take me quite a while to answer.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 58 of 140       19
     I188SCHC

1    Then once that's completed, the two- to three-week process will

2    start.   So I have not yet received the larger application.          I

3    am not sure what the timetable is there.

4              THE COURT:    I should have pointed out before, when I

5    referred to a January 4 meeting, January 4 was a snow day.           So

6    we are meeting on the first day subsequent to the bail order,

7    January 8.

8              David, give me a schedule for the week of February 12.

9              THE DEPUTY CLERK:     February 15 at 4:30 p.m.

10             THE COURT:    That's a control date to see where we are

11   with regards to Mr. Kaplan's application.

12             Anything else, Mr. Kaplan?

13             MR. KAPLAN:    Eventually we may have an issue with

14   speedy trial, when it comes to access to the application and

15   access to the discovery materials, but when that comes I will

16   mention it to the Court.

17             THE COURT:    Fine.

18             MR. LAROCHE:     Your Honor, the government moves to

19   exclude time until the February 15 control date in the

20   interests of justice so that the parties can complete

21   discovery, the defense counsel can begin reviewing it, and also

22   continue considering motion practice in this case.

23             THE COURT:    Any objection, Mr. Kaplan?

24             MR. KAPLAN:    I am fine as of now to this date.

25             THE COURT:    For the reasons stated, the time between


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 59 of 140   20
     I188SCHC

1    now and February 15 will be excluded.        It's in the interest of

2    justice to do so.     Those interests outweigh the interests of

3    the public and defendant in a speedy trial.

4              Thank you.

5              (Adjourned)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 60 of 140




                   Exhibit C
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 61 of 140   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA

4                 v.                              17 CR 548 (PAC)

5    JOSHUA ADAM SCHULTE,
                                                  Conference
6                       Defendant.

7    ------------------------------x

8                                                 New York, N.Y.
                                                  May 21, 2018
9                                                 2:00 p.m.

10   Before:

11             HON. PAUL A. CROTTY

12                                                District Judge

13

14

15

16

17             APPEARANCES

18

19   GEOFFREY S. BERMAN
          United States Attorney for the
20        Southern District of New York
     MATTHEW J. LAROCHE
21   SIDHARDHA KAMARAJU
          Assistant United States Attorneys
22

23   FEDERAL DEFENDERS OF NEW YORK, INC.
          Attorneys for Defendant
24   BY: SABRINA SHROFF

25

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 62 of 140       2

1               (Case called)

2               THE COURT:   Good afternoon.     Mr. Laroche?

3               MR. LAROCHE:    Thank you, your Honor.

4               We are here at the government's request.        As the Court

5    is aware, on May 15th the government alerted the Court to a

6    violation, a potential breach of the protective order.              As the

7    Court is aware, in September of 2017 the Court entered the

8    protective order in this case.       The basis for entering that

9    protective order was to cover materials that, if disseminated

10   to third parties, could jeopardize the safety of others, impede

11   ongoing evaluations and potentially jeopardize national

12   security.

13              The terms of the protective order included that

14   anything marked pursuant to it could not be disclosed to anyone

15   not connected to the defense, including the information or

16   identities or other information within materials marked

17   pursuant to the protective order.       Also, the defendant could

18   not keep copies of those materials pursuant to the protective

19   order.

20              In connection with our disclosure obligations, the

21   government has produced various search warrants and search

22   warrant affidavits that were executed in connection with this

23   case.    It became published in several news articles on May 15th

24   that various reporters had apparently obtained copies of those

25   materials, of the search warrant materials, which was obviously

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 63 of 140   3

1    concerning to the government.

2              Since that time the government has obtained some of

3    the defendant's prison calls.       On certain of those calls it is

4    clear that the defendant is discussing both the search warrant

5    affidavits and the materials and information that is included

6    within them.    In the government's view that is a clear breach

7    of the protective order.      It is unacceptable, particularly

8    unacceptable given that this defendant has a pattern of

9    violating the Court's orders.

10             As the Court is aware, while he was on bail, he had

11   strict conditions that included not using computers unless

12   expressly authorized to do so.       Nevertheless, while he was on

13   bail he at least caused others to use Tor on his behalf in

14   violation of his bail conditions.

15             Now, coupled with this apparent breach of the protect-

16   ive order by the defendant, it is particularly concerning to

17   the government.    We are simply requesting that the Court

18   reiterate to the defendant the terms of the protective order

19   and that this type of conduct is unacceptable from the

20   government's view.

21             THE COURT:    Is it clear, Mr. Laroche, whether or not

22   the search warrants were in fact turned over to the press?

23             MR. LAROCHE:    There are two articles, your Honor, in

24   which the press has indicated that they had copies and reviewed

25   copies of the warrants.      With respect to the prison calls, it

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 64 of 140      4

1    certainly appears, based on the discussions, that they had

2    copies or at least had been told the information within the

3    search warrants.    Again, pursuant to the protective order,

4    disclosing information within those search warrants to folks

5    who are not involved in the defense of this action would be a

6    breach of the protective order.

7              THE COURT:    Ms. Shroff.

8              MS. SHROFF:    Your Honor, I'm loath to get into -- I

9    don't really know if Mr. Laroche is saying that the documents

10   were given to the press by my client.        There seems to be no

11   indication that he was the one providing the documents.             I do

12   not know the scope of how he was informed about the protective

13   order, if he signed something about the protective order.

14             THE COURT:    You have seen the protective order,

15   haven't you?

16             MS. SHROFF:    I certainly have.

17             THE COURT:    You certainly have?

18             MS. SHROFF:    Right, I certainly have.      Your Honor,

19   when I first heard about it --

20             THE COURT:    It starts out, "Whereas, in the interests

21   of expediting the discovery, the defendant, by his attorneys,

22   consents to the entry of this order."        It says here that Mr.

23   Schulte has consented to the order.

24             MS. SHROFF:    I have no doubt that that is what the

25   protective order said.     But I told the government the moment I

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 65 of 140    5

1    heard about this quote-unquote breach that I was not his

2    counsel prior to a certain date, I did not know the scope of

3    the explanation provided to him.

4               Honestly, your Honor, regardless of all of that, I

5    told the government that if they wished me to reiterate

6    something to the client, I would.       I am also happy to have the

7    Court reiterate whatever the Court deems appropriate.           Short of

8    that, I'm not really clear --

9               THE COURT:    Mr. Laroche, what do you want?      You just

10   want me to reiterate the impact of the order, isn't that

11   correct?    It's scope and how it applies?

12              MR. LAROCHE:    That's correct, your Honor.      One other

13   quick point.    On one of the calls the defendant actually says

14   in discussions with who we believe was a reporter that: I know

15   that these search warrant affidavits have a protective order on

16   them.   He was clearly aware of the order itself.         We think that

17   conduct and that type of statement acknowledging that one was

18   in place --

19              THE COURT:    Other than bringing the order to Mr.

20   Schulte's attention again, you are not asking for any further

21   sanctions?

22              MR. LAROCHE:    At this point we are not, your Honor.

23              THE COURT:    You don't object to that, do you, Ms.

24   Shroff?    I don't see how you can.

25              MS. SHROFF:    Not at all, your Honor.     In fact, just to

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 66 of 140    6

1    make sure in case his prior counsel did not provide Mr. Schulte

2    with a copy of the protective order, I will assure the Court

3    that I will.    All that would need to be remedied would be

4    remedied.   Finally, your Honor, if I'm wrong, the government

5    can correct me, but I don't think my office was assigned at the

6    time that this alleged conduct took place.

7              THE COURT:    No, you weren't assigned until December.

8    This took place in September.       But it is part of the court

9    file.

10             MS. SHROFF:    May I have one second, your Honor?

11             THE COURT:    Yes.

12             (Counsel conferred)

13             MS. SHROFF:    I have no objection to the Court

14   reiterating the confines of the protective order.          If it makes

15   the government feel any better, I'm happy to supplement that

16   and move forward.

17             THE COURT:    It is not a question of making the

18   government feel better.      It is a question of complying with the

19   court order.    We are not into feeling better here.        We are into

20   giving reasonable enforcement to the Court's order.

21             MS. SHROFF:    Your Honor, I understand.

22             I checked to see where there was a place for prior

23   counsel to have the client sign the protective order.           I don't

24   need to add further to whether or not I did what I was required

25   to do.   But going forward I'm certainly more than willing to

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 67 of 140   7

1    make sure that he receives the order, and I can confront to the

2    government --

3              THE COURT:    Does anybody have an extra copy of the

4    order?

5              MR. LAROCHE:    Yes, your Honor.

6              THE COURT:    This is a protective order dated September

7    18, 2017.    I am going to give it to Mr. Gonzalez, who will give

8    it to you, Ms. Shroff.     There is no doubt about it that that is

9    the order.    I am directing you to call that to your client's

10   attention.    I think you should warn him that the Court is

11   willing to enforce the order.       He signed it on consent.

12             It contains various provisions, including that the

13   material marked "USG Confidential" shall be used by the

14   defendant and his counsel only for purposes of this action.         It

15   is not to be disseminated to third parties, which apparently it

16   was disseminated to third parties.

17             If you want to vary the terms of the protective order,

18   your relief is not to do it on your own, Mr. Schulte, but to

19   have your lawyer come into court and explain why there should

20   be a modification of the order.       It provides for that in the

21   order itself.    That is the only means and method for disclosing

22   information or using information that is subject to the

23   protective order.

24             I take it, Mr. Laroche, that the affidavits in support

25   of the search warrant were designated as "USG Confidential"?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     I5lrschc
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 68 of 140     8

1              MR. LAROCHE:    Yes, your Honor.

2              MS. SHROFF:    Your Honor, I will certainly do as

3    directed by the Court.     Perhaps I will go one step further and

4    discuss with the government the possibility of having Mr.

5    Schulte sign, because the protective order itself as of now is

6    only signed by his prior counsel.        I'm happy to take that step

7    and move forward.

8              THE COURT:    All right.    That's a positive step.       When

9    will you do that?

10             MS. SHROFF:    I could go to the jail tomorrow and do

11   it.   I could go tomorrow evening.

12             THE COURT:    Mr. Schulte, do you understand?       Yes?

13             THE DEFENDANT:     I do now.

14             THE COURT:    Anything else, Mr. Laroche?

15             MR. LAROCHE:    No, thank you, your Honor.

16             THE COURT:    Ms. Shroff?

17             MS. SHROFF:    No, thank you, your Honor.

18             THE COURT:    Thank you.    Thank you, Mr. Schulte.

19             (Adjourned)

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 69 of 140




                   Exhibit D
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 70 of 140   1
     I6SVSCHC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 CR 548 (PAC)

5    JOSHUA ADAM SCHULTE,

6                     Defendant.                   CONFERENCE

7    ------------------------------x

8                                                  New York, N.Y.
                                                   June 28, 2018
9                                                  4:02 p.m.

10
     Before:
11
                              HON. PAUL A. CROTTY,
12
                                                   District Judge
13

14                                 APPEARANCES

15
     GEOFFREY S. BERMAN,
16        United States Attorney for the
          Southern District of New York
17   MATTHEW LAROCHE
     SIDHARDHA KAMARAJU
18        Assistant United States Attorneys

19   FEDERAL DEFENDERS OF NEW YORK
          Attorneys for Defendant
20   SABRINA P. SHROFF
     MATTHEW LARSON
21
     ALSO PRESENT:    MICHAEL CHANG-FRIEDEN, Paralegal, USAO
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 71 of 140       2
     I6SVSCHC

1              (Case called)

2              MR. LAROCHE:     Good afternoon, your Honor.

3              Matt Laroche and Sid Kamaraju, for the government.

4              THE COURT:    Mr. Laroche, Mr. Kamaraju.

5              Who's with you?

6              MR. LAROCHE:     With us at counsel table is Michael

7    Chang-Frieden.    He's a paralegal at the U.S. Attorney's Office.

8              THE COURT:    Mr. Frieden.

9              THE DEPUTY CLERK:     For defendant?

10             MS. SHROFF:    Good afternoon, your Honor.

11             Federal Defenders of New York, by Sabrina Shroff and

12   Matt Larson.

13             THE COURT:    Mr. Larson.

14             MS. SHROFF:    On behalf of Mr. Schulte.

15             THE COURT:    Mr. Schulte, how are you today?

16             MS. SHROFF:    Your Honor, I'm not sure if the Court has

17   previously had Mr. Larson appear before you, but Matt Larson is

18   a lawyer in our office and usually sits in Brooklyn, but has

19   graciously agreed to help me here today.

20             THE COURT:    Good.   All right.

21             MS. SHROFF:    And on the case.

22             THE COURT:    All right.

23             We were last together on Wednesday, June 20th.             We had

24   arraigned Mr. Schulte.      I asked Mr. Schulte at that time -- I

25   told him about Counts One through Seven, alleging that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 72 of 140   3
     I6SVSCHC

1    crimes charged in the indictment were said to have taken place

2    in the Eastern District of Virginia.        I asked him if he wanted

3    to waive venue with regard to Counts One through Seven.

4    Mr. Schulte said we want a week to discuss.

5              So you've had the week.      What do you want to do,

6    Ms. Shroff?

7              MS. SHROFF:    Your Honor, I understand that Mr. Schulte

8    is going to waive venue and proceed in the Southern District of

9    New York.    I just state this for the record.

10             Obviously the fact that he's waiving venue would not,

11   down the road, preclude a motion to sever certain counts from

12   the other.    We will retain that argument.

13             THE COURT:    All right.

14             I have to ask Mr. Schulte a few questions to make sure

15   that he wants to waive.

16             MS. SHROFF:    Certainly, your Honor.

17             THE DEFENDANT:     I have a pro se motion I would like to

18   submit to your Honor before.

19             THE COURT:    Before what, Mr. Schulte?

20             THE DEFENDANT:     Before the questions.

21             THE COURT:    Oh, okay.

22             THE DEFENDANT:     If that's okay.

23             THE COURT:    Fine.

24             THE DEFENDANT:     And if there's any way that we could

25   schedule the oral arguments between now and Tuesday, I'm not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 73 of 140        4
     I6SVSCHC

1    sure if that's enough time --

2              THE COURT:    This is 137 pages, not including the

3    appendix.

4              THE DEFENDANT:     That's correct.

5              Our typewriter was broken, so unfortunately it's all

6    handwritten.

7              THE COURT:    Mr. Laroche -- did you serve a copy on the

8    government?

9              THE DEFENDANT:     No, that's the only copy there.

10             MS. SHROFF:    Your Honor?

11             THE COURT:    Yes.

12             MS. SHROFF:    I know it's a pro se motion, but we can

13   provide a copy to the government or I can provide a copy to the

14   government.

15             THE COURT:    Well, copying is easy enough to do.          We

16   can copy it.

17             But Mr. Schulte, do you want to tell me what's in your

18   motion?   Because obviously I don't want to sit here and read

19   127 pages.

20             THE DEFENDANT:     Yes, your Honor.

21             It's a bail application.       There's been information,

22   new information, discovered in the case.         And so I make a

23   couple arguments regarding my initial remand that I think was

24   done improperly.     And then a couple of other arguments that I

25   make regarding pretrial detention itself.         And then the new


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 74 of 140   5
     I6SVSCHC

1    information in the bail application that we've discovered

2    through discovery; and based on that information, attacking the

3    presumption of danger.

4              THE COURT:    Okay.   Well, I'll read it.

5              I'd like to return now to the waiver of venue.

6              You've had a week's time now to consider it,

7    Mr. Schulte.    Am I correct that you want to waive your right to

8    challenge venue in this case?

9              THE DEFENDANT:     That's correct.

10             THE COURT:    Do you understand, with the exception that

11   Ms. Shroff makes, that by waiving challenges to venue now,

12   you're waiving your right at a later time to object to Counts

13   One through Seven being tried in the Southern District of New

14   York on the basis that venue is not appropriate in this

15   district?

16             THE DEFENDANT:     That's correct.

17             THE COURT:    Are you doing this knowingly and

18   voluntarily after you've consulted with your counsel?

19             THE DEFENDANT:     I am.

20             THE COURT:    Has anybody made any threats or promises

21   to force you to waive your right to venue in the Eastern

22   District of Virginia?

23             THE DEFENDANT:     No.

24             THE COURT:    Anything else you want me to ask,

25   Ms. Shroff or Mr. Laroche?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 75 of 140    6
     I6SVSCHC

1              MR. LAROCHE:     No.   Thank you, your Honor.

2              THE COURT:    Ms. Shroff?

3              MS. SHROFF:    No, your Honor.     Thank you.

4              THE COURT:    I'm going to accept the waiver as

5    knowingly and voluntarily made with respect to Counts One

6    through Seven, which allege the crime took place in the Eastern

7    District of Virginia.      Those counts will be tried here in the

8    Southern District of New York.

9              Now, with regard to the pro se motion, I'll make

10   copies and distribute them.       I'll start reading them.      I'm not

11   sure when I'll get finished with it, but I'll start reading it.

12             THE DEFENDANT:     Thank you.

13             THE COURT:    Anything else to do today, Ms. Shroff?

14             MS. SHROFF:    Yes, your Honor.

15             I hate to sort of have the Court get in the middle of

16   this, but we continue to have discovery-related problems in the

17   MCC.

18             So the government has actually given us now a second

19   hard drive.    The MCC does not have the equipment to allow

20   Mr. Schulte to actually open, I would say, three-quarters of

21   the files that are on the drive itself.         So I ask the Court --

22   I mean we've tried to try and resolve this with the MCC, and I

23   have had very little success.

24             So I'm asking the Court to either order the MCC to

25   accept from us or have the government provide to the MCC the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 76 of 140      7
     I6SVSCHC

1    discovery on a laptop with a program that's on the laptop that

2    allows Mr. Schulte to access each and every one of the files

3    that is part of his discovery.

4              THE COURT:    Mr. Laroche.

5              MR. LAROCHE:     Your Honor, we're working towards a

6    solution to this as soon as possible.        I think part of this is

7    complicated by the fact that the underlying discovery includes

8    a lot of extensive forensic images of various devices.

9              We are aware of the issue.       Our tech people are in

10   contact with the MCC and we are trying to resolve it as soon as

11   possible.

12             THE COURT:    "As soon as possible" means when?

13             MR. LAROCHE:     So it is our understanding, based on

14   discussions with our tech folks, that the drive that we

15   provided is -- there is equipment at the MCC that is capable of

16   viewing it.    That's our understanding today.        We're trying to

17   get a little bit -- we're going to discuss with defense counsel

18   if there are specific files that they are not able to open, and

19   then we can address those files on a case-by-case basis.             If it

20   turns out that we have to provide a laptop, we will do so as

21   soon as possible so that he does have access.

22             So we are working through this.        We are trying to do

23   it as quickly as possible.      And we certainly understand the

24   desire to get the discovery in a form that is viewable by the

25   defendant, and we will resolve it as soon as we can.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 77 of 140       8
     I6SVSCHC

1              THE COURT:    Well, you say as soon as you can, as

2    quickly as possible, and as reasonable.         Can we get some time

3    frames for that?

4              MR. LAROCHE:     Your Honor, I'm going to propose if we

5    can update the Court in a week by letter where we stand.             I

6    expect and hope that it will be resolved by then.          And then we

7    can report that there are no more issues with respect to the

8    discovery that's been produced.

9              THE COURT:    That would be by July 5th or 6th.

10             MR. LAROCHE:     That's correct, your Honor.       May I

11   propose Friday, just because of the holiday is in the middle?

12             THE COURT:    Yes, July 6th.

13             MR. LAROCHE:     Thank you, your Honor.

14             THE COURT:    And depending on what the answer is,

15   Ms. Shroff, we'll go from there.

16             MS. SHROFF:    That's fine.

17             THE DEFENDANT:     I have a couple other --

18             MS. SHROFF:    I'm sorry, your Honor.       I don't think

19   Mr. Schulte meant to interrupt you.

20             THE COURT:    Is there anything else?

21             MS. SHROFF:    Yes, your Honor.

22             In addition to the discovery that has already been

23   produced, I know that the government is planning to make

24   another production on the newer charges.         And I just ask that

25   the discovery that is now sent to the MCC be in a way -- is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 78 of 140     9
     I6SVSCHC

1    produced in a way that he can access it.

2               THE COURT:    How is that different than the first

3    request?    I thought we've already addressed that.        Obviously

4    the material that's produced has to be accessible.

5               MS. SHROFF:    Fine.

6               Then I have nothing more to say on this issue.

7               THE COURT:    Otherwise, it's not really been fully

8    produced.

9               MS. SHROFF:    Thank you, your Honor.

10              THE COURT:    Is that right, Mr. Laroche?

11              MR. LAROCHE:    That's correct, your Honor.

12              THE COURT:    Okay.

13              Ms. Shroff, do you have anything else you want to

14   raise?

15              MS. SHROFF:    I do not, your Honor.

16              THE COURT:    Okay.

17              Mr. Laroche?

18              MR. LAROCHE:    Your Honor, the government would ask

19   that the Court -- and I think we did this at the last

20   conference -- set a control date of July 20th, which was 30

21   days from the original arraignment.        The purpose of that would

22   be for the government to update the Court concerning where we

23   stand on discovery.

24              And I think the proposal from the government would be

25   to exclude time until that date, July 20th, so that the parties


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 79 of 140     10
     I6SVSCHC

1    can continue their discussions and also the defendant can

2    continue reviewing discovery in this case.

3              THE COURT:    Can you make it July 19th?

4              MR. LAROCHE:     That's fair, your Honor.

5              THE COURT:    Give me a time on July 19th.

6              THE DEPUTY CLERK:     Thursday, July 19, at 11 a.m.

7              THE COURT:    Any objections to exclusion of time,

8    Ms. Shroff?

9              MS. SHROFF:    I do not, your Honor.

10             But your Honor, may I just have one minute with the

11   government please?

12             THE COURT:    Sure.

13             MS. SHROFF:    Thank you.

14             (Counsel conferred)

15             MS. SHROFF:    Your Honor, I've tried to resolve the

16   issues that Mr. Schulte wanted to raise with the Court with the

17   government.    I have their assurance that we can try and resolve

18   the matter by the end of next week.

19             THE COURT:    All right.

20             If I can make a suggestion, it would be helpful to

21   have these conversations take place before we have the hearing

22   rather than interrupt the hearing.        But do the best you can.

23             All right.    The time between now and July 19th is

24   excluded.   It's in the interest of justice to do so.          Those

25   interests outweigh the interests of the public and the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 80 of 140      11
     I6SVSCHC

1    defendant in a speedy trial.

2              So July 19th at what time, David?

3              THE DEPUTY CLERK:     11.

4              THE COURT:    11 a.m.

5              MR. LAROCHE:     Thank you, your Honor.

6              That's all from the government.

7              THE COURT:    We're going to make a copy of

8    Mr. Schulte's pro se application.

9              MS. SHROFF:    Your Honor, actually I have a copy in the

10   court.    My paralegal was kind enough to bring it.        I can give

11   it to the government.

12             THE COURT:    Okay.

13             It might take a week or so in giving you a response.

14             MR. LAROCHE:     Yes, your Honor.

15             THE COURT:    Thank you.

16             All right.    Anything else?

17             MS. SHROFF:    No, your Honor.

18             I apologize.     Next time we'll try and iron it out

19   before.

20             THE COURT:    Thank you very much.

21                                   *   *    *

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 81 of 140




                   Exhibit E
                           Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 82 of 140
         BP-A0148                                       INMATE REQUEST TO STAFF cmqzm
         JUNE 10
        U.S. DEPARTMENT OF JUSTICE                                                                        FEDERAL BUREAU OF PRISONS


          TO: (Name and Title of           Staff Member)                         DATE:


          FROM:      5, 1O\UkA"-el       0 1Al_lit.
                                       ----
                                                                                 REGISTER NO. :           -----R ,471 05q
          W ORK ASSIGNMENT:                                                      UNIT:         1 oS



        SUBJECT: (Briefly state your question or concern and
                                                               the solution you are requesting.
        C ontinue on back, if necessary.   Your failure to be specific may result in no action being
        t aken.   If necessary, you will be interviewed in order to success
                                                                            fully respond to your
        r equest.
             tkele,0 film 15              hy_pkno tic                 kiwi\ b-gls                             1          HSU tka    IN\U61,41-_')
                           co'      f-1,6      o poiLY               -19   --)1-171--e-        f-(°'   610V4-N.LIA1)--0

                                                                                                                  r
                                                                                                                                   5,,c1„) r l\Ls
    litttf-c         (4.J\i\o-                                        1)-‘vv,tits.                                       r         Or pitio'be
 joul                       \J-e_             1-e,        PIL aPirqc &tAtrkZin trk fAioul                                    jo               p„
              l&hu-c il\NI-.er,1- 4            \)1\L(-fro.1          +0 pro E- i--ta_                 1-14A, 0, IA s F,
 titkit{-1-14, VO NAV/ 1, I'LL 0 P iks r\-c./5/- fro keAcj LAN's k.) a_Aft                           5(tivut..
                            01)1\l i\tALA-i-     P‘IDP1-6                1)14-      11kV\dI, ai D 1ific-wi5..c_    i1kCpi,„,4
40-1„cui\ vrI tyn          tiiASk) A.1\1 10--1(11\ hOY\ 6-0 p 10(`-/-CA-' & iA2tArtiAil-o1 ckov\Vs               agh.
? /{ vki4 siVQ, L e t'S luhnn mor p                   1h f-0 Ofrp-irt,43,5ALL pvt6lAtAt.-E 1,..,90.,.pt., _e__) 5l
                                                                                                                 i its                      1,1\ oaks

          tit5
                 1   PIANL'a
                      t\tijitft,
                                 pritiAtAft..5 of \11L tO
                                        tzlA ,\:c     _.;. Do not   write
                                                                     ooLiivl
                                                                                          pte/y,'AI,                                Apf-,           „Ano,
                                                                           io
                                                                            6.7± 7
                                                                                 ,6 this
                                                                                      t (\               thi Flo tilt         rejt„,i6      cra:
                                                                                                                                               ta
                                                                                                                                                   k
         DISPOSITION:
                                                                                                                        mmommommummommmum reforo




                        S ignature Staff Member                                Date



       Record Copy - File; Copy - Inmate

       PDF                                             Prescribed by P5511


                                                                                 This form replaces BP -148.070 dated Oct                     86
                                                                                 a nd BP -5148.070 APR 94



       PinE IN SECTION 6 UNLESS APPROPRIATE FOR PrelWibiltWtOLDER
                                                                                                                        SECTION 6
             rt c,\\Ni\l- ON,oiNs
                       Case 1:17-cr-00548-PAC       IVA)- Arloll-cArt`te
                                   f-r`4-o hp ivdt Document              hApoc-AA
                                                             92 Filed 05/10/19
                                                                                     poi\ pr(4r‘a_\ spk_s
                                                                                Page 83 of 140
                              p-ouLc.5 044                tArv\LWJ,           5\1*.s ipir itk 4,(A, off livvvit t6

f\A•0 ,1,
                                                                               LORitkk. Sao}           1\IVALitt2fa           h O Sj SO 4-Pj              hS) g      pfair
                                                  1) PtA \        ye-1 S
       , Nk
       )               k\t-lb,/j kAi4\

                                                     1,---lk \)Prc(* \-0 dINO-Ob-161tk         book.c-s
   vg) Pg[\ad
                                                                                            f-0                                  ay. fiwte,
   1)                           0 C. rublii- ki-ctfyi2,c,r
                                                                                       ,;   ft: () f\ ("et/Jt-'      (+Di AI               61 1-1pne,
                                                                                                                                        AJ-1

              O tr\ol,          o4     c-tAA                                 rk-Lej                   +0     ei<6(f\ot,c       i  ,i2 iNvI t
                                                                                                                                dzi


    tr2)                              fr/Lt           \                            'N1I'c (LS
                                        1\isFohoiN 04- -61,-,t`l,dGalls - rdf- 3 0 0 I-o          t-ttNi -6 rzLr


            UNA            o         Nvr tvt I ru INaFtlA v\ — NSF I tall Tlfs            li l,I.s     eA14-1". CONO t?ike-1130P

       , Dtiv Al
     1_)                             f\UrMul pit Son a. CALM111.Y.6 5         I,         (),-46t,r 1\rNA-1.-43 kittAtfz(-6,
             Uo_1ta,1 o              WArifs `a-troi‘tas iNt_pv.itta                                       Ty)


                           u,v,045(ithoAdu,                       i tA tpoca, Ve0f)               refrt'til 0,010-t5 tut91/)0 (--                         proctss
        Vat,                     , oda,ke,                           atAadp, ciNez pkarivo\                                   ed110-
    1,)\ -71
          (7.,u5
              1         ' Acr   N-Pto•-u.,^C
                                         ,                                         y
               0 fs)    (jdo                     s        urns (kik                                  DI
                                                                               Alt          iM                    1/2)1
                                                                                                                      :- le    1)1A)    6.01.
                                                                                                                                            14-'fLi 114M iAA 1-11        1(1q1    ""vi)if\


     1
     1 ,1\d- 'D (-114-          t    th          cu( c0             eta

         Fordo e, &i /or p riconn pithAtak yhox)                                                          ktiLb                        O(Gir e,16(,(-br Oil         tabiab3
     Ocik, cur                641v/4 AKri\cik-r\
     -t) BOP pew .s oNco\sh`t-thomai wy‘Dpolb 1,-ts1-• Allot, 661 00m, uSay__
         riviEpte Ltzi5 cur ALL pf\d-frAtl, ilf\r-vAl\-t_s AS tit 110-erf\t{- 15 FtirptatA-1--t-A( 117 eivi 5p,er1,1

    Ctu4_,\ an(} ("1/5,a1 pviAhri/Af-                                           Lipon pw-rt‘41 Sills Cr\rvip,s:
 \) Wi\i\kois btia,tab, ova                               41- hofiL14- op `0 pc-tokAk-         out tit
                                                                                            ,0                    pv,,,o(,3 ,,,„1
 5)         ),\I\,),. .„5 k(2)1N)ka -19              1),\NAI-ts ft? LT: i\ot'f-                                           T-02-Ti}oz_1
  1-k) Oof'                                                1\f` vvA-k-s 1>io Q1:611i-                1-)50   Liro(dli'(„4

 5,) (200,1)6 co.KLAL6 kA14                                                                                                                                       ,e,„           iv
             pd,,q,11 7 60\6,0( (,61A1                              Sltrok 117 6\n IA                                  IZIA‘ ><            rd            1UT        FL) a,n42..6,-'
    -)       HIA a                               ikcal                 f\tsi-71,c-k/A, a )4-                                                    h,                 p5c0,,ibli ,
  lb) v\,),\11,4,                              m, (13                                              N(i)/A fpr (s c„„                                                11)(1A-Li128'
                                                              ►                    ON- pd-r-                                              FE)   1 , zi     p5016/1,
   di) C6(1 W-A-u(61_, 1111̀ 1/0/1Frbil ah                                 ,Abo-         ovk,,ke, i\of rte 1                             ,64"/ rbertiR,
 1,Thp 5 01,A-0.riA Lor\ iv,r_v\_1-•                                                              \N„Lt,A,v, tv a b )‘1,1,j       Na/Q), Rf,dylA
          1'1I r p1         VIM-1"‘ I.1-1)- ,-3                                    [AAvk nottivl    J-p 4tr ray 6,(\k)15 .pivt)-1 ,‘/A1 TOZpiRE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 84 of 140

                                                                               NYM 1330.7
                                                                               ATTACHMENT 1

                 METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                 ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                            INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are
                                                                                        advised that
prior to receiving and filing a Request for Administrative Remedy Form BF'229(13)
                                                                                     (old BP-9). you
MUST attempt to informally resolve your complaint through your correctional couselo
                                                                                        r.
Additionally;in accordance with P.S. 1330.13, you have the responsibility to present
                                                                                      complaints in
good faith and in an honest and straightforward manner.Before completing this form,
                                                                                       you should
make every effort to honestly attempt to informallyresolve this matter verbally with
                                                                                     staff. Briefly
state ONE complaint below and list what efforts you have made to resolve your compla
                                                                                        int informally.
Date form issued and initials of Corr. Counselor:     \ M \ \ C\       J7_Ab
INMATE'S COMMENTS:

 1. Complaint:




2. Efforts made by you to informal resolve:



3. Names of staff you contacted/Date youcontacted the staff:



Date returned to Correctional Counselor:   I \ -1 \ I(::‘    Pe..01\,)


Inmate's Name                          Register Number                Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve and staff
contacted:    k.e_c se,      st-                      0L) \NOLA       6 v\                  toe__
                                                  C_,cin             Af-,c_LnSe
Date informally resolved:                   Counselor Signature:       4210
Date BP-229(13) Issued:                           930.

Unit Manager:               CY-RD
                                    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 85 of 140

                                 \- e--,_.,,              5 c,/,(J                               <---;
                                                                                                        C. ')\ ' 0 5 c: -I c( , r,_‘.„
      IT ',t—        k\ \, . (--jt- ,-- -                                                    v c._. , -, 11.:i. 77 fi,
      PAL1-,-1-r Clt) .5 (111C-, C-‘' sh-l\r ) c'i .)')`L ( 1---/ -Ck\s".e)2 f- C. ' \
                     ri (), Cv c‘A , V '06 1--) 1,.:, t• '1
                                                          - ( '_. , i! h.) \I :-.. A                                                         \ -A IV,       c5 -         0,, \j A /,1`           ; E:
                                                                                                                               .7-., :         ,-..
                                                                                                                                                                                           t ,
                                                                                                                                                                   )\       ,,,'_
                                                                                                                                              :11          /
                                                                                                         , ._.1 v s    0:1. . sclIci
                                                                     ,1 .       1. ,t_ . (.,,,
                                 f             )‘:,,,)
        V -?'' .t-    , c)
                                                         -,.i.1   1.....,   d.
                                                                             .,.., , .            .,                                                                                   iy_

                                                                                                                                             - -.-,,,, La_.) c 't.,Q,sz ('_
                       c       r- L ki- /        5, ,1) v\-k.„.'7- 4.-1 F.. f (                                ,
                                                                                                               .,._
                                                                                                                 7 1' .    ,                                                                        I
                                                                                                                                                                                                        — --t,
I')                                  S--(4-) 5)                        5 r_tiii-4- 1 r)                                                                                    ,v-40,1
                                                                                                                                                                              r




            r4             A   te,&                      (t(ii S JJ                                                                       ( L / 1--cy                   ti U S )'•           r




 w \,
                                                                                                                                                       )

  6\r-

                                                  f                          •,
                                                                              pt                                F\     f                 r        ti       l'
                                                                                                                                                                                       1
                                                                                                                                                                                     C-,

  9c    ()Ur%                                                                                LAA("A.4                 bQ       (09/1                                      4( (
                                                                                                                                                                             •‘? C S         IT'D


-+'           :s •                                                i t _It                                .jr                        ,c,           {P                ,
 105                                                                    CRJ,
  La,!J 5 ./13.
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 86 of 140

                                                                                NYM 1330.7
                                                                                ATTACHMENT 1

                 METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                 ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                            INFORMAL RESOLUTION FORM (BP-8)

 NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are
                                                                                         advised that
 prior to receiving and filing a Request for Administrative Remedy Form BP229(13) (old
                                                                                            BP-9), you
 MUST attempt to informally resolve your complaint through your correctional conselo
                                                                                         r.
 Additionally;in accordance with P.S. 1330.13, you have the responsibility to present
                                                                                       complaints in
 good faith and in an honest and straightforward manner.Before completing this form, you
                                                                                             should
 make every effort to honestly attempt to informallyresolve this matter verbally with
                                                                                      staff. Briefly
 state ONE complaint below and list what efforts you have made to resolve your compla
                                                                                         int informally.
 Date form issued and initials of Corr. Counselor:

 INMATE'S COMMENTS:
                                                      1Iii \c
                                                             \          (:lb



 I. Complaint:




 2. Efforts made by you to informal resolve:



 3. Names of staff you contacted/Date youcontacted the staff:



 Date returned to Correctional Counselor: IV-1
                                                  \   k ck       Y.D'O
Inmate's Name                           Register Number                Date
CORRECTIONAL COUNSELOR'S COMMENTS

 I. Efforts m de to informally resolve and staff
 cpritacted:     u (--         re_cck_x? -\- -(-0 c con-kac-k--- \Q.°0,\
clet"    \e                                                                         \SI\v-S s\s
 \ ‘e 62,,,
                         r SeC-QC- .--\- '( ceasOns \--) ./.1e_,Le\c',           ()Jr ov\--VorneNis
cpor          ,,,\ 014/1,\iG
        c ncxv<           _ 4..he
                              Qi v .. .„..„10
                                            ,...,_ L-1
                                                   aenc_he 5 oc
                                                exicio roec-k‘      c d1            c>te      -Ak.,npo'qn
Date informally resolved:                    Counselor Signature:      DP___O I V
Date BP-229( I3) Issued:                                          2_
Unit Manager:
                 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 87 of 140

                                                                                          .. . ....-- , .--..
                                   0. [Q_ c\':../ i.c,Y,..„:-1- 4,-       '1' ):          R.   -2 .j' k --
                                                                                    ,) 'IA . -:•
                                                                               / 74;1                                   tki\t I.

 -,-.‘ 0                               ,- , cvNt 14, 6 5,0i. (>1 0. 14... a ( (1- ..5 --
           vs.u,k4.) 0 0, ii-r) Of•••,'.4.

                                                                                                                                           yo

                                                            VAL,
                                                                               .,             . ‘.....;
                                                                                                              A- A L,i, poi A. (1 (,,i. 5iI
                                                                                                                                          i 4 1.„‘,
                                                                                                                                       \\10.,

                                                         44'3         %4)., kr- 5kr                       v-(5+,11.. (._.
                                   _
? W) Gi 1 vie.(d/ -)i., ') W3 (1,-. ,. kt,,,,. ,)i-7                                                                               -b tvi q
                                                                                                                                        .\./
 .i‘ .      t.           0 feci3 1-- of ,- . )/1,‘,. ,,,ft. uf I (---1 ,,_.,.i a FA k_ A f\P
                                                               I      c
                                                                                                                                   S.LA VC
                                                                                                                                        / ) CO ()S.
                                                                  Q./
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 88 of 140

                                                                              NYM 1330.7
                                                                              ATTACHMENT 1

                 METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                 ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                            INFORMAL RESOLUTION FORM (BP-8)

 NQTE TO INMATE: With the exception of sensitive issues and DHO appeals,
                                                                                 you are advised that
 prior to receiving and filing a Request for Administrative Remedy Form BP229
                                                                                  (13) (old BP-9), you
 MUST attempt to informally resolve your complaint through your correctional
                                                                                 conselor.
 Additionally;in accordance with P.S. 1330.13 you have the responsibility to
                                                                               present complaints in
 good faith and in an honest and straightforward manner.Before completing
                                                                             this form, you should
 make every effort to honestly attempt to informallyresolve this matter verbally
                                                                                 with staff. Briefly
 state ONE complaint below and list what efforts you have made to resolve
                                                                            your complaint informally.
 Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:

 I. Complaint:




2. Efforts made by you to informal resolve:



3. Names of staff you contacted/Date youcontacted the staff:




                                                 1\S R-CA-k)
Date returned to Correctional Counselor: 1'i


Inmate's Name                          Register Number                Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally re, olve and st
contacted.



Date informally resolved:                   Counselor Signature:        'c)Q(00
Date BP-229(13) Issued:

Unit Manager:
                          Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 89 of 140

                                                                                         re_LA cLu.,                                        A-fut_.                  xf" 2

                   tL. c 5 L                                                                 6                 v                      VJ
                                                            j              • 9 ;f                  (                          1-7)     45              V\                 •          e
                                                                                                                                                               r      A                                1
                                                                                   ( 5f, c..)1-.3 (7.)-c 1.-c_if. i,li'., -; (.€5                       c) 4" NO 1-14                    .'_) r;
                                            ,                                                                                          !AA( 1               " :\ (   C y-,.,,,,L, , , -, [4,, t)
  li        1,Y- i ‘• -
                                                    0",pf

                                                                                 1
                                                                                 •,'
                                                                                                   .
                                                                                                                                      )

                                                                                                                                                                              1 opt-1 s if-c,., r
                                                                                                                                )         7 '11                                    IT*
                            i
                            r                                                                             + ', ,..i    • 'i                                   v                               •    „        4
                                                    <'
                          ,--

                          ---: - I- :',.. .'
                                                .

                                                        .           i '_,< L--    -1 ,       : ,       ..,/
                                                                                                                   -   f   (1        '  4 r I- ,      i .; c.,,,,i...„, , ,. . , •                 ,




                      ; .,              .           '
                                                        1                 '                              .                                                                     1         i'
                                                                                                                                                                                                       -   1 1




-,
 1 'Th w • ! t /     -9. - A,         )i f                      (1.....     t A1
                                                                               -1 1L21f     C.     Is Q rl;'I j (.P                  3 ; i -a,(1: (--
          —                                                                                                                                                                                                 -1,

                   ( \ ilpf-g a(a'55
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 90 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE„Joshua
Register Number: 79471-054


This is in response to your February 21, 2019 Informal Resolution Form, in which you allege the
constant lighting in your cell violates your constitutional rights.

The Facilities Department has been working to switch the lights in the cells in your housing unit
to operation via external switch. If your current cell has not been modified, please advise so that
it can be addressed.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



Date
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 91 of 140


                                                                                                     NYM 1330.7
                                                                                                     ATTACHMENT I

                       METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                       ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                     INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are advised that
prior to receiving and filing a Request for Administrative Remedy Form BF'229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your correctional couselor.
Additionally;in accordance with P.S. 1330.13, you have the responsibility to present complaints in
good faith and in an honest and straightforward manner.Before completing this form, you should
make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
state ONE complaint below and list what efforts you have made to resolve your complaint informally.

Date form issued and initials of Corr. Counselor:                   4 11
                                                                      (-)-ILI-CU      (9\1cA NC%)

INMATE'S COMMENTS:

I . Complaint:                  r\                              ity;t•     Li(e,              f 1.-1(,),- 0 c-
 A-1,)-vo ktvi hc                             tki*A-6).-t, .4;E, a t-c           40 ;..(!. aptArLZI•kt-f)s. i)xy, c
              ;\t. r, 1-5L,                     11,          -0,,;•-ta,t. N.5k,1-5 141 . 173:1C1, clev` (et   2.4!. 1MitAiluNfr-
 i4:,\ •ii-j-t- •      1'       i5          N4S0.-1                   s                       U..t_ 4_15R: fo       f          tit-5
  tkv       (--vf.;\     1-101 o \-          e                                     tVcis-LS -0•V(S                 LI
                                                                                                                   .
                                     5', 131--Ck       td.-e.11 •
2. Efforts made by you to informallyresolve:
     \       0 k" 1-6 vt\coN5R,11‘. 11-01\
                                                             c),                                      --f    4-
                                                                                                t-'k0,;-4L \71 -1;z_
 \,,,) 0.1 fe        Lie 5 kc,k            s                              a Iv_ a.:4                     LA
3. Namesof staff you contacted/Date youconta.cted the staff:
       ;          \;../4                         t\i-vitt,
Date returned to Correctional Counselor:

                        c3 tI   4         Tik-I 7( gCi t i                               lAti
Inmate's Name                                  Register Number                           Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve and staff
contacted:



Date informally resolved:                               Counselor Signature:
Date BP-229(13) Issued:              3
Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 92 of 140




                             Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your undated Informal Resolution Form, in which you list the commissary
items that should be available to you.

Your list is being forwarded to Trust 1-,'und staff for consideration.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



Date                                                    Unit   anager
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 93 of 140




                Cc )4)
                     ,                                    ,kritiC.564     1-esAs     -14Ye4- 5 44
      akiekiW IQ' as                             Nof       (0(1577P-e-         IL 1._
y\atbuiyA Sactdsi



  11%-•          1/y4.51:1 _                                                      1114 k f\ti CIA( ps
   Olc- t-e-            1,4.5k ic t„ ftve,                               A a
     J                  r,                          i I~M5
                        r                                                 bi1,4
r • V 41 /13                      IVO.0 (1\11-\k"              i gQ 56 v cq.,
                                     Akso y ALA S trAt4t               2 C1-4 5
 I4[        ka•-14                   Alvo             coat    (I 5 1\kvd b-tkikti
           6 1%.,5/,‘                     hk    ID 11ar     Lt       (  ct-efLi.e. _
                                     A               t fray s Cjetc (1
                                      . LI- (LA/NN chAa 6it s
                                    _ID 0_ Ltisq (0)AL 1--k_ 44 L,v g
                                   (has gd14(-- NI)
                                  C.         .1\el r            d Raoc
                                                  itb(A-(3
                                                 ),-A4    ,4 5 rzi
                                                          1               Ap          q
                                   .f%)5CUI-    \f143                         cik, CLacL ckly
                                         /V Ot.lin.      ti0               tzt. pAuti

                                     go(AtNiS                            wvci'eti 0 &r
                                    Sal,‘..1 1\14.siilt                  ( /v),. . ,tat-Q.
                                                                                        1(,1•40/4:
                                                   S kompo            1\e{.11 .-5 •
                                                  (-:71(1)4 51141f-ii 1\kkr hlfi's (ayes
                                         4v 66. Lz-0.4*19                 Civvytkte/A Cidtkf2,-.5
                 sges                                                               N_I‘•
                        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 94 of 140




                                                                                                   1,t1 /i_Dc kr IA et .S

                                                                                                   '                       q   raci N,,ski0IA
‘'-ki'r 0 r
/                                     LO S S1k4A-41 c\nt›-z -                              k)ed        4 b9S)---C      SAO          ± t 59 114-

    \ C)3-9 tqo ,                              50,-441.S                                   \-'.               Le2c
                    .               j     t                                                            44
     A}AO 4(1.4 D1514       S09:I                                               7
                                                                                :4-).'"4       P tV\ (\-2 C.S....06v,..S

 211)1'0
.3           KU) 0^,S                0 ('' CL 1                 t-idai.„ pl,„6(., cv,v
     tkloi- p,,As                   E.-.•-•,„. ,v( -F,,,,...„2,           . , , , N.74 (.Q„,L,
                                    F '         fa(11    coil- ./.3
                                      "         V ,tyle      j\ctLe           (Lc          .      Loiik9 ( S 0( k
                                                                                                       ft     k telf,,Q-
     A .L.c,),/q.                                                                                 517 '       t..) A

    IA KLISa.,._.•
              "l                     c0 L         h-    Sk                                              t'r   f
\)-143. --(1-4..c '                                     4*-1 oil                                   ii‘k..V.- Lvk4                                 l'..*.L.
        - &Utz (42,1Aff,w, ,-             U A i6ob (,Aia. st,                                         „is lej c                            it it sfo,5
                                                                                                                                            1   ' 4

        h           M-                   kt ^ OP                   -.,. ..,                             )4(p\
                                                        41'19J-                                    5•---C4 (kjikf I vtA1--s

    -5 . c.kt-- 50 c (c_s            C N44-41.". v
1))0-..0,- bJ1,4 (Is.                ()A.,...          4 5k uo                                         1,1,4+ TIAtK s
                                                hi
                                    4t4(1.1i
                                           lli       tS 1.LiA (4              561100
\Alt t .


                                           k,0 t t Loh
S tAjzid- iii.,At-                       .kcs L,04\19,t . .,,,,,-2-„,                              CLIC-Cefe• D,)5E47. to Te-*.t.`,s ikoka., it 6440).4.
SA.11,4- Ikti f.-                                                                                  ptqt 12i ‘)..-4                  5,1-e4N Tea
riastAk( 0 mf3                                                                                          v
ittklIAA 1 .1-43
                                                                                                        ,,,,
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 95 of 140




                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your February 21, 2019 Informal Resolution Form, in which you allege the
limitations to your social calls and social visitation violate your constitutional rights.

Your SAM places limitations on your social telephone access by stating you are provided calls
with a minimum of one per month, and that the calls must be contemporaneously monitored by
the FBI. Your SAM similarly limits your social visiting to times the monitoring agents are
available. However, you are offered two social visits for two hours each to be comparable to the
four one hour visits other non-SAM inmates are offered.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



Date                                                 Unit Manager
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 96 of 140



                                                                                           NYM 1330.7
                                                                                           ATTACHMENT I

                METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                            INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are advised that
prior to receiving and filing a Request for Administrative Remedy Form BP229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your correctional comelor.
Additionally;in accordance with P.S. 1330.13, you have the responsibility to present complaints in
good faith and in an honest and straightforward manner.Before completing this form, you should
make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
state ONE complaint below and list what efforts you have made to resolve your complaint informally.

Date form issued and initials of Corr. Counselor:                (-0 ai                t

INMATE'S COMMENTS:

     Compfaint:    11-(49.-.)                  tkv\,.;     ti:4\i'ai*                                 61.kz.4"..trij5
 hers          uNt                 3%.A  ci.PA 13tA             ()%11 r, L.r Asqikti rs NI a tloi. 4A-4 30 c'
 Mow \-(.5                    (1,.        LP4 It/tAid-CS vg, ;4.0-1(4,1 (i                  IVA 11-iiK -0 (0 410 1.;.
i);\                                            • tt,,tp.‘1V,) _1(       -V •             s
                    (pf, qt                             t                       c..Ah5 114A(i k.:,' 414. NctriCre,K,
  t es "V            f\i)           (A-)                                  fiNt'S f VALidA5
2, Efforts made by you to informal resolve: 0\f)                                             7;7 1-1.1   1: `ki\-f.--
':k              -1D6 kii                      e                           fit,; rsc                      1),A, fte,

3. Names of staff yo contacted/Date yopoptacted the staff:
   qf cAO,                   ti 117/ IA-)


Date returned to Correctional Counselor:

`)(11,11-O                          7607\,V5'1
Inmate's Name                             Register Number                   Date
CORRECTIONAL COUNSELOR'S COMMENTS

I. Efforts made to informally r solve and tall           ,
contacted:



Date informally resolved:                     Counselor Signature:
Date BP-229(13) !Bs ed: '—

Unit Manager:
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 97 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your February 21, 2019 Informal Resolution Form, in which you allege the
obstructed view from your window and preclusion from outside recreation violate your
constitutional rights.

Many of the windows in the institution are frosted for security reasons. You are provided access
to outside light and air in your housing unit's recreation area.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



Dat-                                                Unit Maanager
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 98 of 140



                                                                                                    NYM 1330.7
                                                                                                    ATTACHMENT 1

                         METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                         ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                   INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are advised that
prior to receiving and filing a Request for Administrative Remedy Form BP229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your correctional couselor.
Additionally;in accordance with A.S. 1330.13, you have the responsibility to present complaints in
good faith and in an honest and straightforward manner.Before completing this form, you should
make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
state ONE complaint below and list what efforts you have made to resolve your complaint informally.

Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:
                                                                          rs                 A
 1, Complaint: 11(10,,. OL.k 1"..)1\                      r,      hk 0*.       I  it it5,It
                                                                                        ' lY-1
                                                                                             4_    Nti\illtip       ‘4
  (6 A-:^-
  (AL%
                        intv                            644                    e tAMli tAtieci.,       NI ette       it.Amt-ts   AK,

  %Wet;            i'5                   Iit“
                                                  Quipo,*.cit PtAti Oi>Si-
                                                         C 1141 1
                                                                                       Z.f       Ws
                                                                                                  (-e>
                                                                                                                           j,    AP-Is
                                                                 \ j.4\1•S s                                   f Nest     d V-
 aq\it ook,                ts-tafsfly.                     OW:"                                    tc, .o.Ap)/    isst
  n(AA.                  lt) ht 42y1
                                                                       .N
2. Efforts r;tade by you to informalVresolve:                     tve14/,6,,io,      [NJ          11"\—          <7,0.
            t),-    122      vviN cuiv-31A4 L-J   i\A(                                             Ve_kke       LI-
       ;..t1 C                   'kUt             -e               tlx,     di,                                   t,u7
3. Narues of staff you Rontacted/rate rucpntacted the staff:
        Ott)          N.2 (1 tk


Date returned to Correctional Counselor:
         1„
,)(,\ I rv)                    1441( V5k- (                                 4'0 h
Inmate's Name                        Register Number                                    Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve n staff
contacted:



Date informally resolved:                              Counselor Signature:
Date BP-229(13) Issued:1)4

Unit Manager:
         Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 99 of 140




                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your February 21, 2019 Informal Resolution Form, in which you contend
that your Special Administrative Measures (SAM) violate your constitutional rights by keeping
you locked in your cell.

You were placed under SAMs by the Department of Justice by request from the U.S. Attorney's
Office. You were provided a memo from the Warden outlining the reasons for your SAM and
the restrictions consistent with your SAM, including being celled alone in an area where your
contact with other inmates is restricted.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


         \ \R                                        Unit l nager
Da e
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 100 of 140



                                                                                               NYIvI 1330.7
                                                                                               ATTACHMENT I

                      METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                      ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                   INFORMAL RESOLUTION FORM (BP-8)

   NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are advised that
   prior to receiving and filing a Request for Administrative Remedy Form BP229(I3) (old BP-9), you
   MUST attempt to informally resolve your complaint through your correctional conselor.
   Additionally;in accordance with P.S. 1330.13, you have the responsibility to present complaints in
   good faith and in an honest and straightforward manner.Before completing this form, you should
   make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
   state ONE complaint below and list what efforts you have made to resolve your complaint informally.
                                                          ;)
   Date form issued and initials of Corr. Counselor:      k 12.03\.)               (>2 \ a 1 \I
   INMATE'S COMMENTS:

    1. Complaint: SNIks',                              oft- 0 ;Aib?k..vekR                        oc,e it                )ouoicliN4f
                  c,P, i'-iwo,tP*      15                             hj.   furivvio- c+ +V.   I)0L                 4,
           5     1„,..,1                     (,; p1).-kr4„),",2 A+"    Vara- i")%t_f 1‘44;,1
                                                                                           (               041,%-4 L.)z.
                                                                                                    .1,1,11).      ,;
                                                                                                                t‘ti
          LL - (1.-V-V\OL..k.        \-(257 1,)            Het                      6141'                 oltii°r:`„3.,
     bp,S.vv14/ ) tut,..,f-     \ 5 60 Au               \/*5 44j, i\-\ \‘v ouL,v2 hp,- her,,, rue Es) NZ
5.1- is i'11.1 1 it, It-cif.. an i(t\&Aa I iv. k 5i i(1 (42- rAf 1 I% idOc-, '0(1;4- PAM\Aiii IS if kv:'40."             4,\(>.
L. 09L1k4ILA,V u-Vt: li.)'AC-> HA. Le     15 h.!.                                 lt JO, ito.5 feta-
   2. Efforts made by you to informally, resoYve:
                               L Pfki
                                                               Nse,S&.--\ HDJ
                                                 rat ,t75. e. 5 AA,' 4            N)1 ,)\014/L..1-0—    f
                                                                                                                opAt-
   \;.4               Gk.:Ls k-oi Au,.                        Aa-           be            bvt-
                                                                                                     VI




   3. Names of staff yu contacted/Date youcontIcted he staff:
                      YI ,)( 0 \,\)il     I    1711'4'


   Date returned to Correctional Counselor:

   5c_t\, \AP)
   Inmate's Name                                                                 2/1A
                                              Register Number                       Date
   CORRECTIONAL COUNSELOR'S COMMENTS

   I. Efforts made to informally resolve and staff
   contacted:



  Date informally resolved:                          Counselor Signature:            Azo-ro uo ft Rcin--
  Date BP-229(13) Issued: ,

  Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 101 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 6, 2019 Informal Resolution Form, in which you allege you are
not receiving adequate discovery review time due to the short battery life of your laptop. You
request access to a power outlet.

For security reasons, there are no power outlets in cells on your housing unit. We will reach out
to the U.S. Attorney's Office to explore other options, e.g. a spare battery and charger.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


3       itoS
Da e                                                Un't Manager
     Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 102 of 140


                                                                                                NYM 1330.7
                                                                                                ATTACHMENT 1
                      METROPOLITAN CORRECTIONAL CENTER,
                                                        NEW YORK
                      ADMINISTRATIVE REMEDY PROCEDURE
                                                      FOR INMATES
                                  INFORMAL RESOLUTION FORM (BP-8)
   NOTE TO INMATE: With the exception of sens
                                                      itive issues and DHO appeals, you are advised that
   prior to receiving and filing a Request for Adm
                                                   inistrative Remedy Form BP229(13) (old BP-9),
   MUST attempt to informally resolve your com                                                          you
                                                  plaint through your correctional conselor.
   A dditionally;in accordance with P.S. 1330.13,
                                                   you have the responsibility to present complaints
   good faith and in an honest and straightforward man                                                   in
                                                           ner.Before completing this form, you should
   make every effort to honestly attempt to informally
                                                         resolve this matter verbally with staff. Briefly
   state ONE complaint below and list what efforts
                                                     you have made to resolve your complaint informall
                                                                                                            y.
   Date form issued and initials of Corr. Counselor
                                                    :
   INMATE'S COMMENTS:
                                   ),
       Complaint: C                   u           610s- . , ,-k- ct,,At..o c.71.\ -- ‘1\41ili tv vw 1c. OA 0 tell
                          v      Avr --, -      .V 144tv-IA—    IS 4c.' Obikkiv, .1-‘Lt\-,Q,-'1
  1W.A.,,i.            -c:('Q.:'' Vilvo— pt,„ata. kati-,:‘ v. NI., 'cf..(u                              L,LA‘iLl,‘ \ 6 S 510[1v.,'. l
                                                                                                                                    t ear\
 -t6.-‘ 3-\                                                                        fta.. 1\ c#:',.i..,)-V. ++4_ leitpit,:,
                  o..-/.5 A.,/..c 6 ttstftlfLI, ii-fs 6.4 0,y,ki.A6,t
                                                                        &_.k.-t,s k 1- ;Avon I."( Htti,j. r4t-re',i/          i6st- Luc
‘ibfill Llistt A s.1 r-u, c'..i.;Itkil, S;.V
                                                       Is l,4,3 Lv,G.:ts v..tc i, ,1-1.,;_.. tit;,-          r v,‘,1 w• A.
1rtva-S"r govA.4- t Imo- Vo Cc.1-a,- 14?k, tV
                                                                \ tik-- Le tt Iv, 4iAel-
                                                                                           111,1-c- <-1=1/1 GI le:ureu;i.kA).
  2. Efforts made by xou to informal reso
 or.'
        d)C'
             k.;;;c1;:asill-k. i-kyl:A i-s)t, e5 kl\cni- vk,r
                                                                A 1- % tcl - -
                                                       0N l. S et. 1_1 - k• ''''' Z1
                                                  lve:,,                                           -- 1 sk i- -, t A
                                                                                                         I\   k /5
  t.t4,. i-u. iv:, ,..,. ..v., 0- ,u:L.. bii,                    t. ,
                                                                    1 0;IN.t.-4.6.
                                                                                '‘
                                                                                   . •tyvi i-k., WIt3'i.is, , rws
                                            . 4 A-4 s' 3.-i 6.i-- tui-e. 1)..12:Ne_        ‘j


   3. Names of staff yoil contacted/Date youc
                                              ontacted the staff:
                 kr,/t;;      I\till I


   Date returned to Correctional Counselor:

   5( Li, (141.) 13,L,
  Inmate's Name
                                      iq'-17 1((sci                          --v c/ 1/
                                           Register Num         ber                 bate
  CORRECTIONAL COUNSELOR'S
                           COM                      MENTS
  1. Efforts made to informally resolve and
                                            staff
  contacted:



  Date informally resolved:
                                                     Counselor Signature:
  Date BP-229(13) Issued:

  Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 103 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 6, 2019 Informal Resolution Form, in which you allege MCC
New York is denying you access to books.

Your Special Administrative Measures (SAM) specifically preclude you from sharing books with
any other inmate. As such, you cannot be provided books from the institutional library. In
addition, BOP policy does not require Education staff to purchase books for you. However,
Education staff are exploring buying books for you in the future.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


      9-40
Dat                                                 UCM:Iger
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 104 of 140

                                                                                              NYM 1330 . 7
                                                                                              A TTACHMENT 1
                    METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                    ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                 INFORMAL RESOLUTION FORM (BP-8)

NQTE TO INMATE: With the exception of sensitive issues and
                                                                 DHO appeals, you are advised that
prior to receiving and filing a Request for Administrative Reme
                                                                dy Form BP229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your
                                                                   correctional couselor.
Additionally;in accordance with P.S. 1330.13, you have the respo
                                                                   nsibility to present complaints in
good faith and in an honest and straightforward manner.Before comp
                                                                      leting this form, you should
make every effort to honestly attempt to informallyresolve this
                                                                matter verbally with staff. Briefly
state ONE complaint below and list what efforts you have made to
                                                                   resolve your complaint informally.
Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:

il. Complaint: -,i
‘Ac .- 4,-0, .1,,i,:e.'''. P\
                                  4,/        X       -1       !\i'li C C-   Re 5   (\N(. N_ t-( ae S - - r-L                ,
                                                          i ;':   41.Z 60'....1( ) e    -1
                                                                                         -65 I', k/‘ \i...ii\ 5 till. ilVi-V 1
ti' J2 . t Alio, (L _Slikts iv,
 ts !,,,e ' il,,,Z, t: ?(i-,14_,z• beifflvle:I-       4 ,A 1 iA  Siit ITAiy. Ce.4, (1vo„.0.10-; TU-- 1ihis gt.- 5 4 (4, j‘t,„e_
                                                 -1-1,4 4- r Laxt,;-,4. Ix Tc.i.- Tut,‘ tc. v 3Atict.            -(, 1.:-.vrthi
   £ :— ref'   • i•jc7JItS     V\6 1.4- 11-air-\_ 2%. c 1,10.124:k .t. iVA- l'ACI1- nuii-- I1,.11L2-k,,
 I;—,. 1\4\ NOIfv, I)                                                                                   i      -1\r‘lAti '
                              Li.az s s h I:, ob ii-- .
2,, Efforts made by you to informally resolve:
                                                      1.
0k -- 5 t C\CoN51-1A,no -A.4 ( it:-6 i                      ,ti,..k k... %.71
t:1i',1- Utz icsk, t.s L,.i ol- - . rataNcwt.,ti 116-
                                                 l'e-
                                                         I\L Nt 1,,J/ i-R d
3. Names of staff you contac ed/
           I
                  viuki:,-,LcP, j 1 z 1 (to<,youcontacted the staff:
Date returned to Correctional Counselor:


Inmate's Name                                     Register Number                      Date
CORRECTIONAL COUNSELOR'S COMMENT
                                 S
1. Efforts made to informally resolve and staff
contacted:



Date informally resolved:                             Counselor Signature:
Date BP-229(13) Issued:

Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 105 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 6, 2019 Informal Resolution Form, in which you contend the
security measures for SAM inmates should be different for those under SAM for violence than
those under SAM for other reasons.

You are subject to the security measures in place for inmates on your housing unit. Many of the
restrictions are in place for inmates housed in SHU generally.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


3
Dat
          20kol
                                                    Unit 0     ger
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 106 of 140


                                                                                                          NYM 1330.7
                                                                                                           ATTACHMENT I
                            METROPOLITAN CORRECTIONAL CENTER, NEW
                                                                   YORK
                            ADMINISTRATIVE REMEDY PROCEDURE FOR
                                                                INMATES
                                      INFORMAL RESOLUTION FORM (BP-8)
 NOTE TO INMATE: With the exception of sensitive
                                                        issues and DHO appeals, you are advised that
 prior to receiving and filing a Request for Administra
                                                        tive Remedy Form BP229(13) (old BP-9), you
 MUST attempt to informally resolve your complaint throu
                                                              gh your correctional couselor.
 Additionally;in accordance with P.S. 1330.13 you have
                                                            the responsibility to present complaints in
 good faith and in an honest and straightforward manner.Be
                                                               fore completing this form, you should
 make every effort to honestly attempt to informallyresolve
                                                              this matter verbally with staff. Briefly
 state ONE complaint below and list what efforts you have
                                                              made to resolve your complaint informally.
 Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:

 1. Complaint,:
 4xoi,1-1         G. it'
                            ►      1541v\C
                                      tit        ,            .
                                                                              ?-pcff5(0,i,‘                                      /1„51
                                                                         . 1,'••' •              -04-4.8_
 tc A
                                             i‘c1•01.(').-   AN:       •Vr t:,;175 41
                                                                                    : \ • Oz v.4          ;=\ (2 c'14 tak.
                      fti    Ck" INEA1VA•t     .
                                               ri,9              ,(••• ( 15(19,` it
 t     /LI tVA C tIVA                                            t\l'ifz$ • ei\lut-      id.
                                                                                             t-
                                                                                                                              tAC retAki..S
     rtc,,\-.1;‘*)LA q.'crivAtif.s (1704s--                                                                              Ic:' 4ak At,_
                                                             +L                         fro' S6\i,(1(ks Cvi' 3, t,,t-C-.
  SA--(t        tA'                                                                                                      ck vot-
                      1\4 (VAL     &AA,           644 A;v_                    . 5 ci.L.           s Or\1<•,14-$           rm.l. fad. y uJelt.N-
2. Eff         s made by you to info                 resolvel1
                                                             4/5,NO-                      is.0                    14% _    •
                  W1-1                                       35                                                                      fin/4;7,13;
                                                                                                                                             I
  l.3,./"‘ •    1,44 s i.oUNL          (55k*                            e                 it—             i.k.crsv                    tik
3. Names of staff you, contacterDate youcontacte
                                                 d the staff:
                vi; rkzr. \\ 11(


Date returned to Correctional Counselor:

     L(te)
Inmate's Name
                             ki4            ---(q 47I                                      11
                                                       Register Number                           Date
CORRECTIONAL COUNSELOR'S COM
                             MEN                                     TS
1. Efforts made to informally resolve and
                                          staff
contacted:



Date informally resolved:                                         Counselor Signature:
Date BP-229(13) Issued:

Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 107 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 6, 2019 Informal Resolution Form, in which you request
greater access to television.

A television is provided for your viewing during your recreation periods. There are no inmates
at this facility with televisions in their cells.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


590AW‘2__
Da e
   Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 108 of 140

                                                                                    NYM 1330.7
                                                                                    ATTACHMENT 1
                   METROPOLITAN CORRECTIONAL CENTER, NEW
                   ADMINISTRATIVE REMEDY PROCEDURE FOR    YORK
                                                       INMATES
                              INFORMAL RESOLUTION FORM (BP-8)
 NOTE TO INMATE: With the exception of sens
                                                   itive issues and DHO appeals, you are advised that
 prior to receiving and filing a Request for Administr
                                                        ative Remedy Form BF'229(13) (old BP-9), you
 MUST attempt to informally resolve your complain
                                                       t through your correctional conselor.
 Additionally;in accordance with P.S. 1330.13, you
                                                       have the responsibility to present complaints in
 good faith and in an honest and straightforward manner.B
                                                              efore completing this form, you should
 make every effort to honestly attempt to informally
                                                      resolve this matter verbally with staff. Briefly
 state ONE complaint below and list what efforts
                                                  you have made to resolve your complaint informall
                                                                                                        y.
 Date form issued and initials of Corr. Counselor:

 INMATE'S COMMENTS:

  1. Complainti\4'\OiAftil    111 re,      ',41 L'A •P\f            NuLss it) i., Iv ',.s ij INc-
                                                                  lis;                                          4
        01) 1\c;...i:'t-t-r) Iv Ihrz rill IAIACi. (-6 L01213 -c, IS V\(,•,;_; ti_ p ?(,t k iqt_l•c_703sm--
            I\ s _ traA,xf-c ;t   , I L_ nu \.5 il'•1., tic•A4 1 ft, t,11INN r% t-. SIVA0 iNiv 1%; M,C124 1Vv€ fk
  Se            whs. I-, i- -k, , pi‘L.:N:;         (vAQ:,4- se_rio‘utit omAtit-c_s i\tv4. 11:s ill .1-L‘v-
 ivt,q,,... k     ilpkii
               tA 1,r (-1,;) , . ba- itlzri4J.                                                              CM_s    vv   'Kt
E5(ELI 'No- 1 C 't1.-11\ tti. ivArP1 it.'i-i,ri
                                               TVA -1\\ -Lnr.
                                                c - SE Wei 1
                                                                     ' its t, t. (cr,q(i-ti51. Cdeps    i   tt    kt,
                                                                                 arst$. . 6.0,1tat cc- t4.4,x,.i- k.. - 7
  .ti i",,,).; Sty `s oivpi 510Ju(J- tz,ii_ p.q,r,41.1--t,k TLY Iv\ iLiv-
 2,:. Efforts made by youti-to infor
                                                                      •iftr-i.;;',N,-,
                                                                             (Q,Os
                                     mal reso
t_t- 5`. 44\1;51-itvtIGU1 iSki-,_S tiv,-1le:  - 1; . f
                                                              Ac                  111- 3 .AI-          S
 tt:, i'& tti.. 0 cv -t
                                                             i, iii-   'v-
                          L„L,10, 44- i4 tiNzAA,'ILI 'Lk' iv.rt 1,44,11. , t • ru... 1,4.(r,,Lir,. ZI-4-s

 3. Names of staff you con,tacted/Dlate youconta
   i , ' LL2,-,i ty2.7it to
    :), f.:rtt W r
                                                 cted the staff:



 Date returned to Correctional Counselor:

        te) ltSif ‘' 4             141174'f:fl
Inmate's Name
                                       Register Number                    Date
CORRECTIONAL COUNSELOR'S
                                       COMMENTS
1. Efforts made to informally resolve and
                                          staff
contacted:



Date informally resolved:                      Counselor Signature:
Date BP-229(13) Issued:

Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 109 of 140



                             Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 6, 2019 Informal Resolution Form, in which you allege the hot
water does not work in the sink or shower in your cell.

Facilities staff will assess the temperature of the water in the fixtures in your cell.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



D to                                                    Unit   anager
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 110 of 140


                                                                                                      NYM 1330.7
                                                                                                      ATTACHMENT I
                        METROPOLITAN CORRECTIONAL CENTER,
                                                          NEW YORK
                        ADMINISTRATIVE REMEDY PROCEDURE
                                                        FOR INMATES
                                      INFORMAL RESOLUTION FORM (BP-8)
  NQTE TO INMATE: With the exception of sens
                                                      itive issues and DHO appeals, you are advised that
  prior to receiving and filing a Request for Adm
                                                  inistrative Remedy Form BP229(13) (old BP-9), you
  MUST attempt to informally resolve your comp
                                                    laint through your correctional conselor.
  Additionally;in accordance with P.S. 1330.13,_
                                                   you have the responsibility to present complaints in
  good faith and in an honest and straightforward
                                                   manner.Before completing this form, you should
  make every effort to honestly attempt to informally
                                                         resolve this matter verbally with staff. Briefly
  state ONE complaint below and list what efforts
                                                     you have made to resolve your complaint informally
                                                                                                          .
  Date form issued and initials of Corr. Counselor
                                                    :
  INMATE'S COMMENTS:

  1. Cq;nplaint:
INttut                        N+01—          -kr 1\t‘ 51143 t21                              Yiv‘b iv        lb               i\c-k-
                                  ts74               111,:s
         Liza Atli^ •                       itk;•t
                                                                                            115(,*'.
                                                                                    tka(ilt.'0b) tt_
                                                                                                               4,431,111,\A 44)
                                                                                                                   tkiZ164!-k
 1i1(a .—(1441                                                  ttzp4,m
 cAOk.L;4•;              5WCS          7,                                                                  thea- (jd\ I lig-
                                                     k1
                                                      4/1(.   liu   `.AS
                                                                                                        givs
              \   s     CAS            5rC.'A"            ;1'"-        Tu). il(t.Le i\.1-   1,A* t1\6..sz       iNucrsNit
  2., Efforts made by you to informal,'reso                                  -q.S
                                            lve:
  it   55 %)           tvhco'ca    14/,(5                                                                             als+
    lip t~ tsSut.                                                                             12~k'L_ (;‘,4:610"\     1,445
                                                 )ev_ 6.t•assAa)                    RA,.
 3. Names okf staff yop contacted/Date yorco
                                             ntacted the staff:
                1-C.„ \;-isrLtAr\J         (t)

 Date returned to Correctional Counselor:
   (71
 Inmate's Name
                                              1(0-ti(r)11                                      ( 1(
                                                       Register Number                       Date
 CORRECTIONAL COUNSELOR'S COM
                              MEN                                   TS
    Efforts made to informally resolve and
                                           staff
 contacted:



 Date informally resolved:
                                                               Counselor Signature:
 Date BP-229(13) Issued:

Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 111 of 140



RESPONSE TO REQUEST FOR ADMINISTRATIVE REMEDY - PART B

Inmate Name: SCHULTE, Joshua
Reg. No.: 79471-054
Administrative Remedy Id.: 971059-F1

This is in response to your Request for Administrative Remedy dated March 6, 2019, wherein
you allege that limited and monitored family contact violate the 8th Amendment's prohibition
against cruel and unusual punishment. Specifically, you also allege that all other inmates are
allocated 300 minutes per month while inmates under Special Administrative Measures are
arbitrarily limited to 30 minutes as unconstitutional punishment. You also claim all inmates
receive weekly, unmonitored contact visits with family, but SAM's inmates are restricted to two
(2) non-contact, monitored visits per month. You make no specific request for relief

Your SAM provides that the quantity and duration of your non-legally privileged telephone calls
with your immediate family members shall be set by USMS/BOP/DF, with a minimum of one
call per month. Instead of one 15 minute call per month, as is provided to inmates in the Special
Housing Unit, MCC New York provides inmates under SAMs with 30-minutes of social
telephone privileges monthly. Because your SAM requires all your calls to be live monitored by
FBI and/or CIA, you are provided the maximum call duration currently available to SAM
inmates to facilitate the required monitoring without impinging on the visiting and social call
privileges of other SAM inmates.

Regarding visiting, your SAM requires contemporaneous monitoring by the FBI and/or CIA. As
such, you are offered two, two-hour visits per month instead of the four, one-hour visits afforded
to inmates in general population. Accordingly, you are offered the same amount of social
visiting privilges as non-SAM inmates.

As you make no specific request for relief, this response is for informational purpose only.

If you are dissatisfied with this response, you may appeal to the Regional Director, Federal
Bureau of Prisons, Northeast Regional Office, U.S. Customs House - 7th Floor, 2nd & Chestnut
Streets, Philadelphia, PA 19106, within 20 calendar days of the date of this response.



Date                                                    L. N'Diaye, 'arden
                             Case 1:17-cr-00548-PAC DocumentREQUEST
    U.S. DEPARTMENT OF JUSTICE                                       FOR ADMINISTRATIVE
                                                            92 Filed 05/10/19              REMEDY
                                                                              Page 112 of 140
    Federal Bureau of Prisons



                        Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.


    From.3             IL            ) .Tr) c,k,_
                     LAST NAME, FIRST, MIDDLE INITIAL
                                                                                              W7i411-75.1
                                                                                                  REG. NO.                        UNIT
                                                                                                                                                           PAC C
                                                                                                                                                             INSTITUTION

     Part A- INMATE REQUEST                                                                                                                                       , i
      01\ k‘k&T) r.AU ,;*\                                -Vik1•12tA                    4-4               ket       cbc1:- eq\p,41\,14/,2A1-- 5 loti.-,
                      Nk,s,t,A ctpi\i3'k                                                  k- k-s ti\ so Al .64Jikrtkl
                                                                                                                    ,    tiq114:j akt          ri.Q.(- il\t4at-cs
                                        k 5 ch.r                                     r-c) \11\          k    Ad l‘NiAsztt-t,              ct; Litt.ictf
(5,1\4- q.\\0 Lt.0-ta_ 50
 11,pA 11-4, ho               ti tM,0 S +14L tlt),f`A•                1A4.1+4                                            '30 Crit\e'A.di-e„S 04-                                            .r
 c,N,"k-AN          C           cty\.&-   y_PA                   b                                                            G.4ti\             6 NQS
6.\\                      (--k.              'v....A.sik14/ 4..„ cA 0                                                     Lt,(Ttk q;`5

                                      WA/A k3                                                                                               - 6i)
  "                                                                                                                     Sc IA-
                                                                                       r\c    N--6, 5 c                                         uk`s ttyst                         lout_
                          tt         INJO rk\ -              71C.{- ,C7




                     DATE                                                                                                        NATURE          R̀EQUESTER

     Part B- RESPONSE




                     DATE                                                                                               WARDEN OR REGIONAL DIRECTOR
   If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

      ORIGINAL: RETURN TO INMATE                                                                                            CASE NUMBER:


                                                                                                                            CASE NUMBER•
     Part C- RECEIPT
    Return to:
                          LAST NAME, FIRST, MIDDLE INITIAL                                            REG. NO.                          UNIT                     INSTITUTION

    SUBJECT:


                     DATE                          Is                                               RECIPIENT'S SIGNATURE (STAFF MEMBER)                                      BP-229(13)
                                                   "40                                                                                                                        APRIL 1982
     USP LVN                                             PRINTED ON RECYCLED PAPER
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 113 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 28, 2019 Informal Resolution Form, in which you request
contact legal visitation to review legal documents.

Your SAM and local procedures permits your attorneys to provide you with paper discovery at
the onset of every legal visit. However, neither the SAM nor MCC policies and procedures
permit you to hand anything to your attorneys during legal visits. Hence, for the safety of staff,
inmates and others, and to prevent you from circumventing your SAM, you may not have contact
legal visitation.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.



Date                                                 TJnit   anager
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 114 of 140


                                                                                        NYM 1330.7
                                                                                        ATTACHMENT l

                     METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                     ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                 INFORMAL RESOLUTION FORM (BP-8)
  NOTE TO INMATE: With the exception of sensitive issues and DHO appeals
                                                                                 , you are advised that
  prior to receiving and filing a Request for Administrative Remedy Form BF'229(13)
                                                                                       (old BP-9), you
  MUST attempt to informally resolve your complaint through your correctional
                                                                                   couselor.
  Additionally;in accordance with P.S. 1330.13, you have the responsibility
                                                                             to ;present complaints in
  good faith and in an honest and straightforward manner.Before completing this form,
                                                                                          you should
  make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
  state ONE complaint below and list what efforts you have made to resolve your compla
                                                                                           int informally.
  Date form issued and initials of Corr. Counselor:

 INMATE'S COMMENTS:

  I. Complaint         A LVA-001
                               4/7              ‘s154    okiL tk5sib tC 4,4                            tt
.1, fit'AdN,i1                41is           Vvic                                raL^                  jaillogg tx5i-    ;
                                             Ltp.L11).- 1>c-t),        6f-Lt      5t7        Cevl 1;,.z!s J. 4a... 0, 01,q0.41
                             dtbtigt\ii4 3                                             ;S.-f‘ti   g-    1tr5 Cf'S
   c. 5                       C'%•      5                   ett      AvSk-             r;r'kt1,134C. Ail
vol t*:----i.i‘ IL;L\-ti(40.—         dv,• tc    _Lt,f;  -113,-?4k- 4/) (,L.1\ Ott!;'4    to;
                                                                                            .
             ‘Ak34--kt        S19 i-SON
 2. Efforts made by yo to informally resolve: --).
 „,,i1),,vi fit,k-c,e,4,‘ -i 4,,,.t.                                       J
                                                                     e 1-1 - '1                                     . . IE .55,
                                        lt\itt '0/4R- 4.
 A-06, .1-L, is5vo ki,;....ii _ bt, 4 illfrksCit_i i 1)Vt" Nii:Lkir4.'kat_6L-
                                                                        l      61 IL L-4111(.11' j .1".1°
 3. Name
        •      con- k,,fitipz-i-. "T11-1i' (Y)
                f staff you coutacted/Datyoucuniacted the staff:



 Date returned to Correctional Counselor:


 Inmate's Name                                Register Number
                                                                               1-(C)
                                                                               Date
                                                                                         tq
 CORRECTIONAL COUNSELOR'S COMMENTS

 1. Efforts made to informally resolve and staff
 contacted:



 Date informally resolved:                          Counselor Signature:
 Date BP-229(13) Issued:

 Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 115 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 28, 2019 Informal Resolution Form, in which you request
access to email your attorneys.

Your SAM prohibition against you being able to communicate with other inmates results in you
being housed in restrictive housing. BOP Policy prohibits inmate email access in restrictive
housing units. Accordingly, you are not permitted TRULINCs email access. However, you
have other avenues available to communicate with your attorneys: legal visiting, legal
correspondence, and legal calls.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


 (--ils • ."\
Date                                                U it M nager
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 116 of 140


                                                                                                               NYM 1330.7
                                                                                                               ATTACHMENT 1
                       METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                       ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                      INFORMAL RESOLUTION FORM (BF 81

NQTE TO INMATE: With the exception of sensitive issues and DHO
                                                                       appeals, you are advised that
prior to receiving and filing a Request for Administrative Remedy Form
                                                                         BF'229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your
                                                                   correctional conselor.
Additionally;in accordance with P.S. 1330.13. you have the responsibility
                                                                           to present complaints in
good faith and in an honest and straightforward manner.Before completing
                                                                            this form, you should
make every effort to honestly attempt to informallyresolve this matter verbal
                                                                              ly with staff. Briefly
state ONE complaint below and list what efforts you have made to resolve
                                                                           your complaint informally.
Date form issued and initials of Con-. Counselor:

INMATE'S COMMENTS:
                                                   t
1. Complaint: t\tba5S K (-1k)41                                                                     jAi4s                          £3        feP (v.sc
                                                                      ?ti.
                                                                        ' c51
                                                                            ! ;((•           Isj:    iti-"ft   f-t-C
                                                                                                                   ifif \Z
                                                                                                                        141
                                                                                                                          11‘-N5
                                                                                                                              41.Li- ete
                                                                                                                                       l''L
                                                                                                                                          ACZ L' V:-   r
                     ;'44                 IF-1     ;AkAiF              — vv4             1     ;ft it.          5.                                             ac35
       Mtt; r.                              FJ                                                                                     1\c; t
                                                                                      tvA.s ttA-0-vc);‘,;t              r                -t-v              .
                 tk-We3'. .„-liC (1,44,
2. 1Efforts made by yout,o,infqrmal resolve:                     i‘              'r eL                         7.1At1i- T               qt      •   ‘15 f-
                    \ket J\ti
                            !.\ \)11,4      t‘Ci       155t,-.0                              reft-t/N.                  10\1 tti
                              tti.-                                     —
3. Names of staff vpu contacted/patc youconta ted                           stlaff:
                             G            ‘,611', r 5-2A      \ 7.7/ t

Date returned to Correctional Counselor:
         •
 j r       i-5       )1,, 4i               (1,5‘1
Inmate's Name                        Register' umber                                         Dat
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve and staff
contacted:



Date informally resolved:                                  Counselor Signature:
Date BP-229(13) Issued:

Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 117 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 28, 2019 Informal Resolution Form, in which you allege you
have not been provided adequate dental and medical care.

Your concerns have been forwarded to Health Services staff to review and address. You have
an upcoming appointment with an outside cardiologist. However, for security reasons, you will
not be advised of the scheduled date in advance of the appointment.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


H •k5 •9_0kg
Date                                                Unit       ger
                           Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 118 of 140


                                                                                                                                               NYM 1330.7
                                                                                                                                               ATTACHMENT 1

                                                METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                                                ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                                                 INFORMAL RESOLUTION FORM (BP-8)

                          NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you are advised that
                          prior to receiving and filing a Request for Administrative Remedy Form BP229(I3) (old BP-9). you
                          MUST attempt to informally resolve your complaint through your correctional conselor.
                          Additionally;in accordance with P.S. 1330.13. you have the responsibility to present complaints in
                          good faith and in an honest and straightforward manner.Before completing this form, you should
                          make every effort to honestly attempt to informallyresolve this matter verbally with staff. Briefly
                          state QNE complaint below and list what efforts you have made to resolve your complaint informally.

                          Date form issued and initials of Corn Counselor:

                          INMATE'S COMMENTS:

                          I. Cqmplairit: 1.\\D (\t4tukk                        Lcr.                                               •k(kkA-
                                  ttdcl^,               r    tjt.s."-                 5 ty-t      t-t-44.4           17.                   G-111-015     ,4y4--            fb_
                           iY~
                                            v•-• 1(C,                   3rt,                          tIt        •   '4fi\t,...                         Olt,/V.     tt,i     4 N411-r.: 6
                                      (Lkf, 4\tr t'42                    4\*Vk                                       tu51,' ')‘,4-0-', 4c.                 6-(yi.ji
                          ikis2
                                                                                                        r        tilkolab"- 4 4[ 41V . AVAZ.--          r5t,                        •
                                                                                                                           t '
                                                                                                             k                         t
                              Efforts, made by you to informal resolve:
                                        •
                                                                                                                                               7- 1            •           c.f.   e-P—
 E      4a frtt                ,
                                             1-0
                                                   VtA       .ksjk/-5,                               4,4     •4,,k`-t ,4k
                                                                                               4k, u y,i41.4 c          k.„                       114_. Lam,
                                                                                                                                                          \Q   L6-2 •,
         t\t‘tk'-'3''':     k"(''      A            `a--                               kb-                                                                 -•

4aL
        111,,i/sX         3. Names of staff you contacted/Date youcontazte
      v          "('                                                       d the staff: .                                                  ft
                                                                                                       lt    0                     )        T7-71 (
       I
       N .JJAt.4j`
                          Date returned to Correctional Counselor:

                                                            e- Stioik             7497                                              iltq.
                          Inmate's Name                                                Register Number                             Date'
                          CORRECTIONAL COUNSELOR'S COMMENTS

                          I. Efforts made to informally resolve and staff
                          contacted:



                          Date informally resolved:                                            Counselor Signature:
                          Date BP-229(13) Issued:

                          Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 119 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 28, 2019 Informal Resolution Form, in which you allege staff
are too loud on your housing unit.

Your staff complaints have been forwarded to the appropriate staff to review and address.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


k-k•k (8, • kc%
                                                      j
Date                                                   it   anager
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 120 of 140


                                                                                        NYM 1330.7
                                                                                        ATTACHMENT 1
                  METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                  ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals
                                                                               , you are advised that
prior to receiving and filing a Request for Administrative Remedy Form BP229(
                                                                                  13) (old BP-9), you
MUST attempt to informally resolve your complaint through your correct
                                                                          ional conselor.
A dditionally;in accordance with P.S. 1330.13, you have the responsibility
                                                                           to present complaints in
good faith and in an honest and straightforward manner.Before completing this form, you should
make every effort to honestly attempt to informallyresolve this matter verbally with
                                                                                      staff. Briefly
state ONE complaint below and list what efforts you have made to resolve your compla
                                                                                         int informally.
Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:

     complaint: 4 ,4( •                                                   \ttt, 1\65
           o vt                            ut^,1     e.geft                                    N tic G.f.
              LA(:‘ Nti(.                          Tu.;                         ,5.‘t
                                f„uftk                 t 411\11..+0..v—      r,                V A„Iv             Lt
   k
cyto-             L ;
                    1                              Ct .4"               4-it
          c            4:(00:51
                                     fS


                                          4-1; v_.     sg
                                                          (ktoi‘bz..
                                                                  •
                                                                       ttk fie fail
                                                                                        IL_,   Vy_


                                                                                               1
                                                                                               )4:\i'ir"
                                                                                                           (:•0




     E orts made by you to tnformaly resolve:                            ho 5 4.


3.   Names of s    you c
                   :
                   :ckt
                            r   tacted/Qate youcontacted the staff:
                                 i,' 1.1 ,tt%;\


Date returned to Correctional Counselor:

        u( 1
           - 0- 11L4
 nmate's Name
                                          71Registe
                                             LI 77r Numbe
                                                     27,-
                                                          r
                                                                                 1;,
                                                                                 Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve and staff
contacted:



Date informally resolved:                            Counselor Signature:
Date BP-229(13) Issued:
Unit Manager:
        Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 121 of 140



                            Response to Informal Resolution Form

Inmate: SCHULTE, Joshua
Register Number: 79471-054


This is in response to your March 28, 2019 Informal Resolution Form, in which you request
access to religious services and ceremonies.

Your SAM prohibits you from engaging in group prayer. If you would like to speak to a
Catholic priest, you may submit a written request to the Supervisory Chaplain.

If you are not satisfied with this response, you may address your grievance through the
administrative remedy program.


    • Vi? • 20ci
                                                                                     )
Date                                                UnitLager
 Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 122 of 140


                                                                                                   NYM 1330.7
                                                                                                   ATTACHMENT 1
                      METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                      ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                      INFORMAL RESOLUTION FORM (BP-8)

NOTE TO INMATE: With the exception of sensitive issues and DHO appeals, you
                                                                                    are advised that
prior to receiving and filing a Request for Administrative Remedy Form BP229(13)
                                                                                     (old BP-9), you
MUST attempt to informally resolve your complaint through your correctional conselo
                                                                                        r.
Additionally;in accordance with P.S. 1330.13, you have the responsibility to present complai
                                                                                              nts in
good faith and in an honest and straightforward manner.Before completing this form,
                                                                                       you should
make every effort to honestly attempt to informallyresolve this matter verbally with staff.
                                                                                            Briefly
state ONE complaint below and list what efforts you have made to resolve your complaint informa
                                                                                                     lly.
Date form issued and initials of Corr. Counselor:

INMATE'S COMMENTS:

                                                                           14;t                              •
I. Complaint'c(-Q9-..                                 kkt                                          t                                :tk,g
 -k t\t:t--     ;---;-k.-54                 I 'A\            14)1
                                                                4/..                            Nk m4.            N5 f; Lirtvott.
              e.k,t.44 \-6 t .:;,                              tca_ LoAtAt,pNi\.                        tscy,A.              r
         u•C             \k-Ke-c.              tte-49t-     •(c SS                     'N)k.?  •   .k
                                        CP      hy:', • Alr,t...." t
                                                                   r is,        L        la, \\I         f-ce
                   tt         '1%.,    (.s 1,4;        A..,.. I, 1,1I             (y                    Ili' „:k4. 5 IA          Ir,NtfeS
                        ii1)0,55
2. Efforts made by ou to informal resolve: Oi\                                        t\i                         ki5r C
 71 1,          Hic:..,4,1 tcovt) 4e-t-                                             1-1            io.,\ • fC 1N45
           A2- k(s.;.),6-
      (Viv.5                  6.1)-kk5v).e,\)                     i\i,\pts ;1 6._
3. Nameof staff you contacted/                  e youcontacted the staff:
      \icL, tt)                                 1  77 ((q,


Date returned to Correctional Counselor:

            " \71;511‘ ei
 5-(1`t,\14 -̀                         14 471 Ve
                                               i t(
Inmate's Name                                Register Number                                Date
CORRECTIONAL COUNSELOR'S COMMENTS

1. Efforts made to informally resolve and staff
contacted:



Date informally resolved:                               Counselor Signature:
Date BP-229(13) Issued:

Unit Manager:
Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 123 of 140




                    Exhibit F
   Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 124 of 140




                           Wu of tbe Rttontep 4eneraf
                               V0010011, 1B.Qt. 20530
                                  October 26, 2018

                                  LIMITED OFFICIAL USE



MEMORANDUM FOR: HUGH HURWITZ
                 ACTING DIRECTOR
                 UNITED STATES BUREAU OF P; ISONS

FROM:                        THE ATTORNEY GENERA pip

SUBJECT:                     Origination of Special Administrative Measures Pursuant to 28
                             C.F.R. § 501.2 for Federal Bureau of Prisons Pretrial Inmate
                             Joshua Adam Schulte

       Joshua Adam Sohulte is pending trial in the Southern District of New York on a thirteen-
count indictment charging him with, among other crimes, the theft of classified information
from the Central Intelligence Agency (CIA), his transmission of that material to the website
WikiLeaks.org, and his efforts to lie to law enforcement and obstruct the investigation of his
offenses. Trial is scheduled to commence in the spring of 2019. Schulte faces a maximum term
of 135 years of imprisonment, if convicted. He is currently housed with the Federal Bureau of
Prisons (BOP) at the Metropolitan Correctional Center (MCC), New York, New York.

       The Director of the CIA has certified, pursuant to 28 C.F.R. § 501.2, that the
implementation of special administrative measures (SAM) is reasonably necessary to prevent
disclosure of classified information by Schulte, and that the disclosure of such information would
pose a threat to the national security. Based upon Schulte's unauthorized disclosure of classified
information and the fact that he retains knowledge of such information, as well as the
recommendation of the CIA, the United States Attorney for the Southern District of New York
(USA/SDNY) requests that SAM be imposed on Schulte. The Chief of the Counterintelligence
and Export Control Section of the National Security Division (CES/NSD) and the Federal
Bureau of Investigation (FBI) concur in this request,

        On June 18, 2018, a federal grand jury returned a thirteen-count indictment against
Schulte. Of relevance to the request for SAM, Schulte is charged in Counts 1-9 with: (1) the
illegal gathering of national defense information, in violation of 18 U.S.C. § 793(b); (2)
transmitting national defense information to which Schulte had lawful possession, in violation of
§ 793(d); (3) transmitting national defense information which was in Schulte's unlawful
possession, in violation of § 793(e); (4) knowingly accessing a computer, either without
authorization or outside the scope of authorization, and by means of such conduct obtaining
classified information and willfully communicating that information to another person who was
not entitled to receive it, in violation of 18 U.S.C. § 1030(a)(1); (5) the theft of Government
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 125 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501,2
Inmate — Schulte                                                           Page 12 ,

property, in violation of 18 U.S.C. § 641; (6) gaining unauthorized access to a computer to obtain
information from a Department or Agency of the United States, in violation of 1030(a)(2)(8); (7)
causing transmission of a harmful computer program, information, code, or command, in
violation of § 1030(a)(5)(A); (8) making material false statements to representatives of the FBI,
in violation of 18 U.S.C. § 1001; and (9) obstruction of justice, in violation of 18 U.S.C.
§ 1503.1
       Schulte is a 29 year-old native of Texas who graduated from the University of Texas at
Austin with a degree in Computer Engineering, Schulte worked most recently as a Senior
Software Engineer at Bloomberg in New York. Previously, he worked as a software engineer at
IBM from 2008-2009 and as an intern at the National Security Agency (NSA) in 2010. Schulte
was employed by the CIA from approximately 2010 to November 2016.

         During his time at the CIA, Schulte was assigned to the CIA Group, which is responsible
for various computer-engineering activities, including the development of tools for CIA
operators, The CIA Group maintained classified information on an isolated local-area network
(LAN). Access to the LAN, on which the classified information was stored, was limited to
employees of the CIA Group (approximately 200 people at the time Schulte stole the classified
information in question in 2016), Schulte was engaged in developing and managing computer
tools that the CIA used to support operations around the globe, and as part of his job, had access
to highly classified national defense information.

        Between March and November 2017, WikiLeaks made 26 separate publications of
classified information, disclosing over 8,000 documents and files (hereinafter, the Leak) that
contain highly sensitive and valuable information including, among other things, detailed
descriptions of the tools used by CIA operators in the field and the names and/or pseudonyms of
multiple CIA employees, The USA/SDNY reports that the Leak is one of the largest
unauthorized disclosure of classified material in CIA history and has had a substantially
damaging impact on national security. The CIA determined that the Leak was catastrophic and
debilitating to its operational capabilities and has hindered the Government's ability to ensure
national security. Moreover, the CIA had to discontinue many of the tools compromised in the

        1 Schulte is also charged with: the receipt of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(2)(B); the possession of child pornography, in violation of § 2252A(a)(5)(B); the
transportation of child pornography, in violation of § 2252A(a)(1); and copyright infringement,
in violation of 18 U.S.C. § 2319(b)(1). The child pornography charges stem from Schulte's
receipt, possession, and transportation of over 10,000 images and videos of child pornography,
which he maintained within several layers of encryption on his personal computer. The
copyright infringement charges stem from Schulte's conduct downloading and sharing thousands
of copyrighted movies, television shows, and songs with others.

                                       LIMITED OFFICIAL USE
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 126 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                            Page 1 3

Leak in order to protect sources and methods.

        Following the Wikileaks disclosures, subsequent investigation by the CIA and FBI
determined that in 2016, Schulte used his access to the local area network (LAN) to steal
classified information and later transmit it to WikiLeaks. In doing so, Schulte flagrantly
disregarded security protocols and engaged in unauthorized and illegal activities by, among other
things, granting himself administrative privileges to the LAN for the purpose of stealing the
classified information, changing others' privileges, and erasing logs of his activities. The
USA/SDNY reports that emails, witness testimony, and other evidence will also establish at trial
that Schulte is an individual with little respect for authority who retaliated for perceived wrongs
by disclosing classified information to the public. Specifically, Schulte claimed that another
employee threatened his life and reported the alleged threat to his supervisors at the CIA, who
investigated and ultimately found his complaint to be without merit. Schulte believed that CIA
management did not take his concerns seriously.

        Schulte was initially arrested on August 24, 2017, in connection with the above-
referenced child pornography charges. At the time of his arraignment on September 13, 2017,
the Court granted Schulte bail, imposing strict conditions to include home incarceration with
electronic monitoring and prohibition on the use of computers or the Internet, except where
expressly authorized by Pretrial Services, Nevertheless, Schulte violated the Court's bail
conditions by using the Internet without authorization while on pretrial release. For example,
data obtained from the service provider for Schulte's email account indicated that following
Schulte's release on bail, his email account was regularly logged into and out of, most recently
on the evening of December 6, 2017. The Internet Protocol (IP) address used to access his email
account was almost always the IP address associated with the broadband internet account for
Schulte's apartment—i.e., the account used by Schulte in the apartment to access the Internet via
a Wi-Fl network.

        In addition, data from Schulte's broadband account indicated that on November 16, 2017,
that account was used to access the Onion Router (TOR) network, which allows for anonymous
communications on the Internet via a worldwide network of linked computer servers and
multiple layers of data encryption. The broadband account showed that several additional TOR
connections were made between November 17 and December 5, 2017. This conduct is
particularly troubling, as TOR networks can be used to anonymously transfer encrypted data on
the Internet, and there is evidence that Schulte had previously used TOR networks to facilitate
his transfer of the classified information to Wildleaks.

        On January 8, 2018, Judge Crotty of the U.S. District Court for the Southern District of
New York ordered Schulte's detention, based upon a determination that Schulte had violated his
bail conditions by using the Internet without authorization and was a danger to the community.


                                       LIMITED OFFICIAL USE
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 127 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501,2
Inmate — Schulte                                                              Page 14

        In addition to violating his bail restrictions, Schulte also violated a protective order
governing production of discovery in his case, which the court had imposed based upon upon a
determination that a protective order was necessary to protect materials that, if disseminated to
third parties, could jeopardize national security and the safety of others, as well as impede
ongoing investigations. The order provides that materials designated pursuant to the order are to
be used by Schulte and his counsel solely for the purpose of preparing a defense to the charges
against him and limits disclosure of those materials by Schulte and his counsel to a limited set of
individuals, specifically identified in the protective order, who have been determined to be
necessary for Schulte's defense. Schulte, through counsel, agreed to be bound by the protective
order. The Government subsequently produced several search warrant affidavits subject to the
protective order.

        On May 15, 2018, The Washington Post and The New York Times published articles that
discussed in detail the protected affidavits. A subsequent review by law enforcement of
Schulte's recorded prison calls determined that he was responsible for providing the protected
affidavits (or the information contained in the affidavits) to the media in violation of the
protective order. Schulte can be heard on recorded prison calls discussing the contents of the
protected affidavits with third parties, including individuals who appeared to be reporters, and
even acknowledged on the calls that the affidavits were subject to the protective order.

        In a subsequent review of Schulte's recordedprison calls, the FBI determined that since
his incarceration, Schulte has made at least three unauthorized disclosures of classified
infoiniation. First, in April 2018, in a prison call with a reporter, Schulte disclosed the identities
of current CIA officers, some of whom are undercover. Second, during a court appearance on
June 28, 2018, Schulte submitted to the court a 138-page pro se handwritten motion seeking bail.
Immediately following the court appearance, the USA/SDNY notified defense counsel that
Schulte's bail motion might contain classified information. A subsequent classification review
determined that the motion did in fact contain classified information relating to the CIA. Third,
despite having been warned that his bail motion could containclassified information, Schulte
mailed the motion to an attorney in Texas whom he was soliciting to assist on his case and also
provided a copy to his parents.

        Finally, recent developments have further underscored the need for SAM in this case,
Specifically, the USA/SDNY has learned that Schulte, along with another inmate, arranged for at
least two cellphones to be smuggled into the MCC, one for each of them to use. When combined
with his flagrant disregard for the laws regarding the handling of classified material and for the
Court's protective order, this recent conduct, which allows Schulte to communicate without
scrutiny, confirms that he poses a significant threat to national security.

        Based upon information provided to me, including Schulte's theft and disclosure of
classified information to Wikileaks, his violation of the court's protective order, and his

                                       LIMITED OFFICIAL USE
     Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 128 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 5012
Inmate — Schulte                                                           Page 15

continued willingness to disclose classified information, even while incarcerated, I find that
there is a danger that Schulte will disclose classified information, the unauthorized disclosure
of which would pose a threat to the national security of the United States, and that SAM on
Schulte are reasonably necessary to prevent disclosure of such information. Therefore, I am
requesting that you, pursuant to 28 C.F.R. § 501.2, implement SAM to restrict Schulte's access
to the mail, the media, the telephone, and visitors. Implementation of the SAM will commence
immediately upon notice to the inmate, and the SAM will be in effect for one year from the
date of my approval, subject to my father direction or the direction of a designated delegee.

I.     General Provisions

       a.      Adherence to Usual USIVIS, BOP, and Detention Facility (DF) Policy
               Requirements - In addition to the below-listed SAM, the inmate must comply
               with all usual USMS, BOP, and non-BOP DF policies regarding restrictions,
               activities, privileges, communications, etc. If there is a conflict between
               USMS/BOP/DF policies and the SAM, as set forth herein, where the SAM are
               more restrictive than usual USMS/BOP/DF policies, then the SAM shall control.
               If usual USMS/BOP/DF policies are more restrictive than the SAM, then
               USMS/BOP/DF policies shall control.

        b.     Interim SAM Modification Authority - During the term of this directive, the
               Director, Office of Enforcement Operations (0)30), Criminal Division, may
               modify the inmate's SAM as long as any SAM modification authorized by 0E0:

               1.      Does not create a more restrictive SAM;

                       Is not in conflict with the request of the US,AJSDNY, FBI, CIA, or
                       USMS/BOP/DF, or applicable regulations; and

                       Is not objected to by the USAJSDNY, FBI, CIA,or USMS/BOP/DF.

        c.     Inmate Communications Prohibitions - The inmate is limited, within the
               USMS/B0P/DF's reasonable efforts and existing confinement conditions, from
               having contact (including passing or receiving any oral, written, or recorded
               communications) with any other inmate, visitor, attorney, or anyone else, except
               as outlined and allowed by this document, that could reasonably foreseeably result
               in the inmate communicating (sending or receiving) information that could
               circumvent the SAM's intent of significantly limiting the inmate's ability to
               communicate (send or receive) classified information,



                                      LIMITED OFFICIAL USE
     Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 129 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                            Page 16

2.     Attorney-Client Provisions

       a.      Attorney2 Affirmation of Receipt of the SAM Restrictions Document - The
               inmate's attorney (or counsel) -- individually by each if more than one -- must
               sign. an affirmation acknowledging receipt of the SAM restrictions document. By
               signing the affirmation, the attorney acknowledges his or her awareness and
               understanding of the SAM provisions and his or her agreement to abide by these
               provisions, particularly those that relate to contact between the inmate and his
               attorney and the attorney's staff. The signing of the affirmation does not serve as
               an endorsement of the SAM or the conditions of confinement, and does not serve
               to attest to any of the factors set forth in the conclusions supporting the SAM.
               However, in signing the affirmation, the inmate's attorney and precleared staffs
               acknowledge the restriction that they will not forward third-party messages to or
               from the inmate.

               i,      The USA/SDNY shall present, or forward, the attorney affirmation of
                       receipt of the SAM restrictions document to the inmate's attorney.

               ii.     After initiation of the SAM and prior to the inmate's attorney being
                       permitted to have attorney-client privileged contact with the inmate, the
                       inmate's attorney shall execute a document affirming receipt of the SAM
                       restrictions document and return the original to the USA/SDNY.



2 The term "attorney" refers to the inmate's attorney of record, who has entered an appearance in
this criminal case, who has been verified and documented by the USA/SDNY, and who has
received and acknowledged receipt of the SAM restrictions document, As used in this
document, "attorney" also refers to more than one attorney where the inmate is represented by
two or more attorneys, and the provisions of this document shall be fully applicable to each such
attorney in his or her individual capacity.

3 "Precleared," when used with regard to an attorney's staff, or "precleared staff member," refers
to a co-counsel, paralegal, or investigator who is actively assisting the inmate's attorney with the
inmate's defense, who has submitted to a background check by the FBI and USAJSDNY, who
has successfully been cleared by the FBI and USA/SDNY, and who has received a copy of the
inmate's SAM and has agreed -- as evidenced by his or her signature -- to adhere to the SAM
restrictions and requirements. As used in this document, "staff member" also refers to more than
one staff member, and the provisions of this document shall be fully applicable to each such staff
member in his or her individual capacity. A "paralegal" will also be governed by any additional
DF rules and regulations concerning paralegals.


                                    LIMITED OFFICIAL USE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 130 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501,2
Inmate — Schulte                                                       Page 17

                 The USAJSDNY shall maintain the original of the SAM acknowledgment
                 document and forward a copy of the signed document to 0E0 in
                 Washington, D.C., and the USMS/BOP/DF.

    b.    Attorney-Client Privileged Visits - Attorney-client privileged visits may be
          contact or non-contact, at the discretion of the USMS/BOP/DF.

    c.    Attorney May Disseminate Inmate Conversations - The inmate's attorney may
          disseminate the contents of the inmate's communication to third parties for the
          sole purpose of preparing the inmate's defense -- and not for any other reason --
          on the understanding that any such dissemination shall be made solely by the
          inmate's attorney, and not by the attorney's staff.

    d.    Attorney's Unaccompanied Precleared Paralegal(s) May Meet With Client -
          The inmate's attorney's precleared paralegal(s) may meet with the inmate without
          the need for the inmate's attorney to be present, These meetings may be contact
          or non-contact, at the discretion of the USMS/BOP/DF.

    e.    Simultaneous Multiple Legal Visitors - The inmate may have multiple legal
          visitors provided that at least one of the multiple legal visitors is the inmate's
          attorney or precleared paralegal. These meetings may be contact or non-contact,
          at the discretion of the USMS/BOP/DF. An investigator may not meet alone with
          the inmate,

          Legally Privileged Telephone Calls - The following rules refer to all legally
          privileged telephone calls or communications:

          1.     Inmate's Attorney's Precleared Staff May Participate in Inmate
                 Telephone Calls - The inmate's attorney's precleared staff are permitted
                 to communicate directly with the inmate by telephone, provided that the
                 inmate's attorney is physically present and participating in the legal call as
                 well.

                 Inmate's Initiation of Legally Privileged Telephone Calls - Inmate-
                 initiated telephone communications with his attorney or precleared staff
                 are to be placed by a USMS/BOP/DF staff member and the telephone
                 handed over to the inmate only after the USMS/BOP/DF staff member
                 confirms that the person on the other end of the line is the inmate's
                 attorney. This privilege is contingent upon the following additional
                 restrictions:


                              LIMITED OFFICIAL USE
   Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 131 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                           Page 18

                            The inmate's attorney will not allow any non-preoleared person to
                            communicate with the inmate, or to take part in and/or listen to or
                            overhear any communications with the inmate.

                     (2)    The inmate's attorney must instruct his or her staff that:

                            (a)    The inmate's attorney and precleared staff are the only
                                   persons allowed to engage in communications with the
                                   inmate.

                            (b)    The attorney's staff (including the attorney) are not to patch
                                   through, forward, transmit, or send the inmate's calls, or
                                   any other communications, to third parties,

                     (3)    No telephone call/communication, or portion thereof, except as
                            specifically authorized by this document:

                            (a)    Is to be overheard by a third party.4

                            (b)     Will be patched through, or in any manner forwarded or
                                    transmitted, to a third party.

                            (c)     Shall be divulged in any manner to a third party, except as
                                    otherwise provided in Section 2,c. above.

                            (d)     Shall be in any manner recorded or preserved.5 The
                                    inmate's attorney may make written notes of attorney-client
                                    privileged communications.

                     (4)    If the USMS/B0P/DF, FBI, CIA, or US.A/SDNY determines that
                            the inmate has used or is using the opportunity to make a legal call
                            to speak with another inmate or for any other non-legal reason that

 For purposes of the SAM, "third party" does not include officials of the USMS/B0P/DF, FBI,
CIA, DOJ, or other duly authorized federal authorities when acting in connection with their
official duties. This section does not allow monitoring of attorney-client privileged
communications.

5 Except by the USMS/130P/DF, FBI, CIA, DOJ, or other duly authorized federal authorities.
This section does not allow monitoring of attorney-client privileged communications,

                                  LIMITED OFFICIAL USE
   Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 132 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                           Page I 9

                             would circumvent the intent of the SAM, the inmate's ability to
                             contact his attorney by telephone may be suspended or eliminated.

       g.     Documents Provided by Attorney to Inmate - During a visit, the inmate's
              attorney may provide the inmate with, or review with the inmate, documents
              related to his defense, including discovery materials, court papers (including
              indictments, court orders, motions, etc.) and/or material prepared by the inmate's
              attorney. Any documents not related to the inmate's defense must be sent to the
              inmate via general correspondence and will be subject to the mail provisions of
              subparagraphs 2.h. and 3.g. Documents previously reviewed and cleared for
              receipt by the inmate, and already in the inmate's possession at the outset of the
              visit, may be discussed or reviewed by the inmate and the inmate's attorney
              during the visit.

              1.     None of the materials provided may include inflammatory materials,
                     materials relating to the dissemination of classified information, or,
                     materials that may be used to pass messages from inmate to inmate, unless
                     such materials have been preeleared by the USA/SDNY and FBI.

                      The USA/SDNY may authorize additional documents to be presented to
                      the inmate. If any document not listed or described above needs to be
                      transmitted to the inmate, consent for the transmission of the document
                      may be obtained from the USA/SDNY without the need to formally seek
                      approval for an amendment to the SAM.

       h.      Legal Mail6 - The inmate's attorney may not send, communicate, distribute, or
               divulge the inmate's mail (legal or otherwise), or any portion of its contents, to
               third parties, except when disclosure of the contents is necessary for the sole
               purpose of providing necessary legal services related to the inmate's defense —
               and not for any other reason.

               In signing the SAM acknowledgment document, the inmate's attorney and
               precleared staff will acknowledge the restriction that only inmate case-related
               documents will be presented to the inmate, and that the attorney and his or her
               staff are strictly prohibited from forwarding third-party mail to or from the
               inmate.

6 "Legal mail" is defined as properly marked correspondence (marked "Legal Mail") addressed
to or from the inmate's attorney. All other mail, including that otherwise defined by the
USMS/BOP/DF as Special Mail, shall be processed as "non-legal mail."


                                   LIMITED OFFICIAL USE
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 133 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.P.R. § 501.2
Inmate — Schulte                                                           Page 11.0

3.       Inmate's Non-legal Contacts

         a,     Non-legally Privileged Telephone Contacts -

                i.     The inmate is only authorized to have non-legally privileged telephone
                       calls with his immediate family members.7

                1      The quantity and duration of the inmate's non-legally privileged telephone
                       calls with his immediate family members shall be set by the
                       USMS/BOP/DF, with a minimum of one call per month.

         b.     Rules for Telephone Calls - For all non-legally privileged telephone calls or
                communications, no telephone call/communication, or portion thereof:

                i.     Is to be overheard by a third party.

                       Is to be patched through, or in any manner forwarded or transmitted, to a
                       third party.

                       Shall be divulged in any manner to a third party,

                iv.    Shall be in any manner recorded or preserved.8

                All telephone calls shall be in English unless a fluent USMS/BOP/DF- or FBI-
                approved interpreter/translator is available to contemporaneously monitor the
                telephone call. Arranging for an interpreter/translator may require at least
                fourteen (14) days advance notice.

         c,     Telephone SAM Restriction Notifications - For all non-legally privileged
                telephone calls to the inmate's immediate family member(s):

                i.     The USMS/BOP/DF shall inform the inmate of the telephone SAM
                       restrictions prior to each telephone call.


7The inmate's "immediate family members" are defined as the inmate's (USMS/BOP/DF-, or
FBI-verifiable) spouse, children, parents, and siblings. Requests for additional non-legal
contacts may be submitted and will be considered on a case-by-case basis.

    Except by the USMS/BOP/DF, FBI, CIA, DOJ, or other duly authorized federal authorities.

                                    LIMITED OFFICIAL USE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 134 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                       Page 111

                 The USMS/BOP/DF shall verbally inform the inmate's immediate family
                 member(s) on the opposite end of the inmate's telephone communication
                 of the SAM restrictions, The USMS/BOP/DF is only required to notify
                 the inmate's communication recipient in English.

                 The USMS/BOP/DF shall document each such telephone notification.

    d.    Family Call Monitoring - All calls with the inmate's immediate family
          member(s) may be:

          1.     Contemporaneously monitored by the FBI.

                 Contemporaneously recorded (as directed by the FBI) in a manner that
                 allows such telephone calls to be analyzed for indications the call is being
                 used to pass messages soliciting or encouraging the disclosure of classified
                 information or other crimes, or to otherwise attempt to circumvent the
                 SAM.

                 A copy of each telephone call recording involving an inmate/immediate
                 family member/authorized contact shall be provided to the FBI and/or the
                 CIA by the USMS/BOP/DF. These recordings shall be forwarded on a
                 call-by-call basis as soon as practicable.

     e.   Improper Communications - If telephone call monitoring or analysis reveals
          that any call or portion of a call involving the inmate contains any indication of a
          discussion of illegal activity, the soliciting of or encouraging of the disclosure of
          classified information, or actual or attempted circumvention of the SAM, the
          inmate shall not be permitted any further calls to his immediate family members
          for a period of time to be determined by the USMS/BOP/DF. If contemporaneous
          monitoring reveals such inappropriate activity, the telephone call may be
          immediately terminated,

     f,   Non-legal Visits -

          i.     Limited Visitors - The inmate shall be permitted to visit only with his
                 immediate family members. The visitor's identity and family member
                 relationship to the inmate will be confirmed by the USMS/BOP/DF and
                 FBI in advance.

                 English Requirement - All communications during non-legal inmate
                 visits will be in English unless a fluent USMS/BOP/DF-, and/or FBI- -

                               LIMITED OFFICIAL USE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 135 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                       Page 112

                 approved interpreter/translator is readily available to contemporaneously
                 monitor the communication/visit. Arranging for an interpreter/translator
                 may require at least fourteen (14) days advance notice.

          iii,   Visit Criteria - All non-legal visits may be:

                 (1)    Contemporaneously monitored by the USMS/B0P/DF, FBI, and/or
                        the CIA in a manner that allows such visits to be analyzed for
                        indications the visit is being used to pass messages soliciting or
                        encouraging the disclosure of classified information or other
                        crimes, or to otherwise attempt to circumvent the SAM.

                 (2)    Permitted only with a minimum of fourteen (14) calendar days
                        advance written notice to the USMS/BOP/DF facility where the
                        inmate is housed.

                 (3)    Without any physical contact. All such meetings shall be non-
                        contact to protect against harm to visitors or staff.

                 (4)    Limited to one adult visitor at a time, However, the
                        FBI-verified children of the inmate may visit with a pre-approved
                        adult visitor.

    g.    Non-legal Mail - Non-legal mail is any mail not clearly and properly addressed
          to/from the inmate's attorney and marked "Legal Mail" (incoming or outgoing).
          In addition to non-legal mail from the inmate's attorney, as discussed in
          subparagraph 2.h. above, non-legal mail is only authorized with the inmate's
          immediate family, U.S. courts, federal judges, U.S. Attorneys' Offices, members
          of U.S. Congress, the BOP, or other federal law enforcement entities.

         1.      General correspondence with limitations - Correspondence is only
                 authorized with immediate family members, The volume and frequency
                 of outgoing general correspondence with immediate family members may
                 be limited to three pieces of paper (not larger than 8 Yz" x 11"), double-
                 sided, once per calendar week to a single recipient, at the discretion of the
                 USMS/BOP/DF. The identity and family member relationship to the
                 inmate will be confirmed by the USMS/B0P/DF and FBI.

                 General correspondence without limitations - There is no volume or
                 frequency limitation on correspondence to/from U.S. courts, federal
                 judges, U.S. Attorney's Offices, members of U.S. Congress, the BOP, and

                              LIMITED OFFICIAL USE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 136 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                      Page 113

               other federal law enforcement entities, unless there is evidence of abuse of
               these privileges, threatening correspondence is detected, circumvention of
               the SAM is detected, or the quantity to be processed becomes
               unreasonable to the extent that efficient processing to protect the security,
               good order, or discipline of the institution; the public; or national security;
               may be jeopardized.

               All non-legal mail shall be -

               (1)    Copied - Shall be copied (including the surface of the envelope)
                      by the warden, or his or her designee, of the facility in which the
                      inmate is housed.

               (2)     Forwarded - Shall be forwarded, in copy form, to the location
                       designated by the FBI. -

               (3)     Analyzed - After government analysis and approval, if
                       appropriate, the inmate's incoming/outgoing non-legal mail shall
                       be forwarded to the USMS/BOP/DF for delivery to the inmate
                       (incoming), or directly to the addressee (outgoing). •

         iv.   The federal government shall forward the inmate's non-legal mail to the
               USMS/B0P/DE for delivery to the inmate or directly to the addressee
               after a review and analysis period of:

               (1)     A reasonable time not to exceed fourteen (14) business days for
                       mail that is written entirely in the English language.

               (2)     A reasonable time not to exceed sixty (60) business days for any
                       mail that includes writing in any language other than English, to
                       allow for translation.

               (3)     A reasonable time not to exceed sixty (60) business days for any
                       mail where the federal government has reasonable suspicion to
                       believe that a code was used, to allow for decoding.

          v.   Mail Seizure - If outgoing/incoming mail is determined by the
               USMS/B0P/DE or FBI and/or the CIA to contain overt or covert
               discussions of or requests for illegal activities, the soliciting or
               encouraging the dissemination of classified information, or actual or
               attempted circumvention of the SAM, the mail shall not be

                            LIMITED OFFICIAL USE
     Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 137 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                         Page 114

                     delivered/forwarded to the intended recipient but referred to the FBI
                     and/or the CIA for appropriate action. The inmate shall be notified in
                     writing of the seizure of any mail.

4.     Communication With News Media

       The inmate shall not be permitted to speak, meet, correspond, or otherwise communicate
       with any member or representative of the news media in person; by telephone; by
       furnishing a recorded message; through the mail, his attorney, or a third party; or
       otherwise.

5.     Religious Visitation

       a.     The inmate shall not be allowed to engage in group prayer with other inmates,

       b.     If a USMS/B0P/DF- and/or FBI-approved religious representative is to be present
              for prayer with the inmate, the prayer shall be conducted as part of a contact or
              non-contact visit, at the discretion of the USMS/BOP/DF,

6.     No Communal Cells and No Communication Between Cells -

       a.     The inmate shall not be allowed to share a cell with another inmate,

       b.     The inmate shall be limited within the USMS/B0P/DF's reasonable efforts and
              existing confinement conditions, from communicating with any other inmate by
              making statements audible to other inmates or by sending notes to other inmates.

7,     Cellblock Procedures

       a.     The inmate shall be kept separated from other inmates as much as possible while
              in the cellblock area.

       b.     The inmate shall be limited, within the USMS/B0P/DF's reasonable efforts and
              existing confinement conditions, from communicating with any other inmate
              while in the cellblock area.

8.     Access to Mass Communications

       To prevent the inmate from receiving and acting upon critically timed information or
       information coded in a potentially undetectable manner, the inmate's access to materials
       of mass communication is restricted as follows:

                                  LIMITED OFFICIAL USE
  Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 138 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                        Page 115

    a.   Publications/Newspapers

                 The inmate may have access to publications determined not to facilitate
                 criminal activity or be detrimental to national security; the security, good
                 order, or discipline of the institution; or the protection of the public. This
                 determination is to be made by the USMS/BOP/DF, in consultation with
                 the USAJSDNY. The inmate may correspond with the publishing
                 company regarding technical aspects of the publication, i.e., availability of
                 particular volumes, billing questions, etc. The review of this
                 correspondence will be in accordance with section 8(a)(iii), below.

                 Sections of any publication/newspaper that offer a forum for information
                 to be passed by unknown and/or unverified individuals, including but not
                 limited to classified advertisements and letters to the editor, should be
                 removed from the publications/newspapers prior to distribution to the
                 inmate.

                 If restricted by the USMS/BOP/DF rules, access to a publication will be
                 denied. If acceptable, upon delivery, the USMS/BOP/DF will review the
                 publication and make the initial determination. If the FBI's expertise is
                 required, the publication will be forwarded to the FBI for review. The
                 USMS/BOP/DF will also forward the publication to the FBI if translations
                 are needed to make that determination. (In these cases, the FBI shall
                 respond to the USMS/BOP/DF within fourteen (14) business days) The
                 inmate shall then have access to the remaining portions of the
                 publications/newspapers deemed acceptable, in accordance with
                 USMS/BOP/DF policy.

          iv.    In order to avoid passing messages/information from inmate to inmate, the
                 inmate shall not be allowed to share the publication(s) with any other
                 inmates.

    b.    Television and Radio - The inmate is authorized to have television and radio
          viewing and listening privileges, in accordance with standard and applicable
          USMS/BOP/DF policies and procedures.

    c.    Termination or Limitation - If the USMS/BOP/DF determines that mass
          communications are being used as a vehicle to send messages to the inmate
          relating to the furtherance of criminal activities or in violation of the SAM, the
          inmate's access may be limited or terminated for a period of time to be
          determined by the USMS/BOP/DF.

                              LIMITED OFFICIAL USE
      Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 139 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 C.F.R. § 501.2
Inmate — Schulte                                                            Page 116

9,      Access to Books

        The inmate may have access to all books that do not facilitate criminal activity or present
        a substantial threat to national security or the security, discipline, or good order of the
        institution. This initial determination is to be made by the USMS/BOP/DF and, if the
        USMS/B0P/DF determines that the FBI's and/or the CIA's expertise is required, the
        book(s) will be forwarded to the FBI and/or the CIA for review. In conducting its
        analysis, the FBI and/or the CIA will determine whether access to the book by this
        particular inmate would pose a substantial threat to national security.

        In order to avoid passing messages/information from inmate to inmate, the inmate shall
        not be allowed to share books with any other inmates.

10.     Transfer of Custody

        In the event that the inmate is transferred to or from the custody of the USMS, BOP, or
        any other DF, the SAM provisions authorized for this inmate shall continue in effect,
        without need for any additional DOJ authorization.

CONCLUSION

        The SAM set forth herein, especially as they relate to attorney-client privileged
communications and family contact, are reasonably necessary to prevent the inmate from
revealing classified information. Moreover, these measures are the least restrictive that can be
tolerated in light of the ability of this inmate to divulge such classified information.

       With respect to telephone privileges, the SAM are reasonably necessary because of the
high probability of calls to others in which classified information may be disclosed.

        With respect to mail privileges, the SAM are reasonably necessary to prevent the inmate
from receiving or transmitting classified information. Accordingly, I have weighed the inmate's
interest in the timely receipt and/or submission of mail, with the possible danger the contents of
the mail may pose to national security. I have determined that delaying mail delivery to allow
authorized personnel to examine a copy of the mail is the least restrictive means available to
ensure that the mail is not being used to communicate any classified information.

         The SAM's prohibition of contact with the media is reasonably necessary.
Communication with the media could pose a substantial risk of disclosure of classified
information. Based upon the inmate's past behavior, I believe that it would be unwise to wait
until after the inmate attempts to disclose classified information to justify such media
restrictions.

                                    LIMITED OFFICIAL USE
    Case 1:17-cr-00548-PAC Document 92 Filed 05/10/19 Page 140 of 140




SPECIAL ADMINISTRATIVE MEASURES
Pursuant to 28 CFR. § 501.2
Inmate — Schulte                                                          Page 117

        The SAM's limitations on access to mass communications are reasonably necessary to
prevent the inmate from receiving and transmitting classified information or information coded
in a potentially undetectable manner. Such messages may be placed in advertisements or
communicated through other means, such as television and/or radio, I believe that limiting
and/or delaying media access may interrupt communication patterns the inmate may develop
with the outside world, and ensure that the media is not used to communicate information that
threatens the national security.

•SAM CONTACT INFORMATION

        Any questions that you or your staff may have about this memorandum or the SAM
directed herein should be directed to the Office of Enforcement Operations, Criminal Division,
U.S. Department of Justice, 1301 New York Avenue, N.W., JCK Building, Room 1200,
Washington, D.C. 20530-0001; telephone (202) 514-6809; and facsimile (202) 616-8256.




                                   LIMITED OFFICIAL USE
